

Exhibit 10.1


EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
LICENSE AGREEMENT
 
by and between
 
ASTRAZENECA AB
 
and
 
NEKTAR THERAPEUTICS
 
DATE:  September 20, 2009

 

--------------------------------------------------------------------------------

 

Page 1
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
This License Agreement (the “Agreement”) is made as of the twentieth (20th) day
of September, 2009 (the “Execution Date”), by and between:
 
(1)
ASTRAZENECA AB, a Swedish corporation with offices at S-151 85 Södertälje,
Sweden (“AstraZeneca”); and

 
(2)
Nektar Therapeutics, a Delaware corporation with offices at 201 Industrial Road,
San Carlos, California, USA  94070 (“Nektar”).

 
Recitals
 
(A)
WHEREAS, Nektar has developed and owns intellectual property covering a
pegylated form of the opioid receptor antagonist naloxol for the treatment and
prevention of opioid-induced constipation;

 
(B)
WHEREAS, Nektar has specialized experience in the pegylation of small molecule
compounds;

 
(C)
WHEREAS, AstraZeneca and its Affiliates have specialized experience in, among
other things, the development and commercialization of pharmaceutical compounds
worldwide; and

 
(D)
WHEREAS, Nektar desires to grant a license to AstraZeneca, and AstraZeneca
desires to take a license, to develop and commercialize the above-mentioned
pharmaceutical compound and related compounds and products, including
combination products, in accordance with the terms and conditions set forth
below.

 
Agreement
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
1. 
Definitions

 
Unless otherwise specifically provided herein, the following terms, when used
with a capital letter at the beginning, shall have the following meanings:
 
1.1.        “[***]” means (a) those Patents described as [***] of this
Agreement, (b) any Patents claiming priority from any such Patents, and (c) any
foreign equivalents of any of the foregoing.
 
1.2.        “[***]” means a [***] that has been added to the scope of Licensed
Products pursuant to Section 7.4 or 7.10(b), as applicable.

 

--------------------------------------------------------------------------------

 

Page 2
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.3.        “Adverse Event” means the development of an undesirable medical
condition or the deterioration of a pre-existing medical condition in a patient
or clinical investigation subject following or during exposure to or use of a
Licensed Product, whether or not considered causally related to the Licensed
Product, the exacerbation of any pre-existing condition(s) occurring following
or during the use of the Licensed Product, or any other adverse experience or
adverse drug experience (as described in the FDA’s Investigational New Drug
safety reporting and NDA post-marketing reporting regulations, 21 C.F.R. §§
312.32 and 314.80, respectively, and any applicable corresponding regulations
outside the United States, in each case as may be amended from time to time)
occurring following or during exposure to or use of a Licensed Product.  For
purposes of this Agreement, “undesirable medical condition” shall include
symptoms (e.g., nausea, chest pain), signs (e.g., tachycardia, enlarged liver)
or the abnormal results of an investigation (e.g., laboratory findings,
electrocardiogram), including unfavorable side effects, toxicity, injury,
overdose or sensitivity reactions.
 
1.4.        “Affiliate” means, with respect to a particular Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such first
Person.  “Control” as used in this definition, and, with correlative meanings,
the terms “controlled by” and “under common control with”, means the power to
direct and control the management or policies of the applicable Person, whether
through ownership of voting securities or by contract relating to voting rights
or corporate governance, resolution, regulation or otherwise; provided, however,
that with respect to MedImmune Ventures, Inc. and any other subsidiary of
MedImmune, LLC or MedImmune Limited that is primarily involved in investing in
other companies, such subsidiaries shall not be deemed to “Control” any other
Person unless, in addition to satisfying the foregoing voting control
requirement, such MedImmune subsidiary directly or indirectly owns more than
fifty percent (50%) of the outstanding voting securities or other ownership
interest of such Person.
 
1.5.        “Agreement” has the meaning set forth in the preamble.
 
1.6.        “Ancillary Agreement” means, collectively, any Development
Agreement, the Safety Agreement and the Manufacture and Technology Transfer
Agreement.
 
1.7.        “ANDA Act” has the meaning set forth in Section 16.4.
 
1.8.        “Annual Net Sales” means the aggregate Net Sales made during a given
Calendar Year.
 
1.9.        “Applicable Law” means the applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the Health
Authorities, that may be in effect from time to time.
 
1.10.      “AstraZeneca Party” has the meaning set forth in Section 14.2.
 
1.11.      “At-Issue Product” has the meaning set forth in Section 7.3.

 

--------------------------------------------------------------------------------

 

Page 3
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.12.       “Authorized Generic Version” means, with respect to a particular
Licensed Product being sold in a particular country, any other pharmaceutical
product that (a) is sold under the Health Registration Approval for such
Licensed Product in such country by or under the authority of AstraZeneca or its
Affiliate, (b) is sold under a different Trademark than such Licensed Product
(as sold by AstraZeneca and it Affiliates), and (c) in the United States, has a
National Drug Code (“NDC”) number that differs from the NDC number for such
Licensed Product (other than on a temporary basis as may be necessary to launch
the second product in the applicable market).  For clarity, an “Authorized
Generic Version” is a Licensed Product for all purposes of this Agreement.
 
1.13.       “AZ Program Data” means any and all documentation, data and other
Information  Controlled by AstraZeneca and in tangible form at the time of
termination of the Agreement that (a) have been generated in connection with the
research or development of [***], and (b) are [***] to enable Nektar to develop
(including seeking and obtaining Health Registration Approvals), or [***] to
enable Nektar to commercialize, the [***] in the [***] (in the case of a partial
termination of this Agreement) or the Territory (in the case of the termination
of this Agreement in its entirety), as applicable.
 
1.14.       “AZ Trigger Event” means, [***], the earlier to occur of (a) [***]
and (b) the [***] anniversary of the date of the first written communication by
or on behalf of AstraZeneca with the patent office in such country (provided
that such date shall be extended to account for unanticipated patent office
delays or other events outside of the control of AstraZeneca).   [***].
 
1.15.       “Bankruptcy Code” means Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States.
 
1.16.       “Breaching Party” has the meaning set forth in Section 18.5(a).
 
1.17.       “Calendar Quarter” means each successive period of three (3)
calendar months commencing on 1st January, 1st April, 1st July and 1st October.
 
1.18.       “Calendar Year” means each successive period of twelve (12) calendar
months commencing on 1st January.
 
1.19.       “Change of Corporate Control” means the occurrence of any of the
following:
 
(a)        Nektar enters into a merger, consolidation, stock sale or sale or
transfer of all or substantially all of the assets, or other similar transaction
or series of transactions with another Person unless, in the case of a merger,
consolidation, stock sale, or other similar transaction or series of
transactions, following such transaction or transactions, (i) the Persons who
were the beneficial owners of the outstanding voting securities of Nektar
immediately prior to such transaction beneficially own, directly or indirectly,
at least fifty percent (50%) of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors or similar governing persons of the corporation or other entity
resulting from such transaction (“Successor”), and (ii) at least fifty percent
(50%) of the members of the Board of Directors or similar governing body of the
Successor were members of the Board of Directors of Nektar at the time of the
execution of the initial agreement, or the action of the Board of Directors of
Nektar, providing for such transaction.

 

--------------------------------------------------------------------------------

 

Page 4
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)        any transaction or series of related transactions in which any Person
or group of related Persons acquires beneficial ownership of securities of
Nektar representing more than [***] of the combined voting power of the then
outstanding securities of Nektar.
 
1.20.        “Combination Product” means a product in form suitable for human,
veterinary or agricultural applications that (a) contains a Compound as an
active ingredient together with one or more other active ingredients [***], and
(b) is sold as a fixed dose combination, including any Opioid Combination
Product (but excluding for clarity any Packaged 118 Opioid Products).
 
1.21.        “Commercial Launch Bonus Milestone” has the meaning set forth in
Section 7.10(a)(ii).
 
1.22.        “Commercially Reasonable Efforts” means, with respect to the
research, development, Manufacture or commercialization of a Compound or
Licensed Product, as the case may be, conducting such tasks using such efforts
and resources that are typically used by AstraZeneca in conducting the same
tasks on its own compounds or products with similar commercial and scientific
potential at a similar stage in their lifecycle and in a similar therapeutic
area, taking into consideration their safety and efficacy, their cost to
develop, the competitiveness of alternative compounds and products and the
nature and extent of their market exclusivity (including Patent coverage and
regulatory exclusivity), the likelihood of Regulatory Approval, their expected
profitability, including the amounts of marketing and promotional expenditures
with respect to the Licensed Products and Generic Products, and all other
factors that are typically taken into consideration by AstraZeneca when
determining the level of efforts and resources to apply to such tasks with
respect to its own similar compounds or products (as described
above).  Commercially Reasonable Efforts shall be determined with respect to a
specific market or groups of markets (taking account of effects outside of such
markets, if any).  For the avoidance of doubt, the commitment to use
“Commercially Reasonable Efforts” shall not preclude (a) the suspension or
discontinuance of specific efforts by AstraZeneca with respect to any particular
Licensed Product, if such suspension or discontinuance is appropriate and would
typically be effected by AstraZeneca with respect to its own similar compounds
or products, based on all of the foregoing considerations, and (b) the delay of
or decision not to launch commercial sales of the Licensed Product in a given
country, if such delay or decision not to launch is appropriate and is
consistent with AstraZeneca’s usual actions with respect to a similar product of
its own in such circumstances, in each case ((a) and (b)), given all the
relevant circumstances and based on all of the foregoing considerations at the
time.
 
1.23.        “Committee” has the meaning set forth in Section 3.4.
 
1.24.        “Competing Product” has the meaning set forth in Section 4.5(c)(i).

 

--------------------------------------------------------------------------------

 

Page 5
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.25.        “Competing Product IP” has the meaning set forth in Section 4.6.
 
1.26.        “Competitive Indications” means [***].
 
1.27.        “Competitive Measurements” has [***].
 
1.28.        “Complaining Party” has the meaning set forth in Section 18.5(a).
 
1.29.        “Compound” means (a) NKTR-118, or (b) [***], or (c) [***] or (d)
[***].
 
1.30.         “Confidential Information” of a Party means, subject to Section
11.3, any and all data, results, know-how (including the Licensed Know-How),
plans, business information and other Information, whether oral or in writing or
in any other form, disclosed before, on or after the date of this Agreement by
or on behalf of such Party (or any of its Affiliates) to the other Party (or any
of its Affiliates).
 
1.31.        “Confidentiality Agreement” means that certain Amended and Restated
Confidential Disclosure Agreement executed as of August 18, 2009 and made
effective as of October 25, 2007 by and between Nektar and AstraZeneca UK
Limited.
 
1.32.        “Control” means, with respect to any item of Information, Patent or
Intellectual Property Right, that the applicable Party or its Affiliates owns or
has a license under such Information, Patent or Intellectual Property Right and
has the legal right to assign, or grant a license, sublicense or other
applicable right to or under, such Information, Patent or Intellectual Property
Right to the other Party as provided for herein without violating the terms of
any agreement or other arrangement with any Third Party.
 
1.33.        “Counterparty” has the meaning set forth in Section 21.4.
 
1.34.        “Counterparty Affiliate” has the meaning set forth in Section 21.4.
 
1.35.        “CREATE ACT” has the meaning set forth in Section 15.4.
 
1.36.        “Cure Period” has the meaning set forth in Section 18.5(a).
 
1.37.        
 
1.38.        “Delay Event Development Activity” has the meaning [***].
 
1.39.        “Delay Period” has the meaning [***].
 
1.40.        “Delay Week” has the meaning [***].
 
1.41.        “Development Agreement” has the meaning set forth in Section 6.5.

 

--------------------------------------------------------------------------------

 

Page 6
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.42.        “Development Plan” has the meaning set forth in Section 6.2.
 
1.43.        [***].
 
1.44.        “Disclosing Party” has the meaning set forth in Section 11.2.
 
1.45.        “Dispute” has the meaning set forth in Section 19.1.
 
1.46.        “Distributor” has the meaning set forth in Section 4.3.
 
1.47.        “Effective Date” has the meaning set forth in Section 18.2.
 
1.48.        “Embodiments of Intellectual Property” has the meaning set forth in
Section 18.18.
 
1.49.        “EMEA” means the European Medicines Agency, and any successor
agency thereto.
 
1.50.        “End of Phase II Meeting” has the meaning set forth in Section
6.7(e).
 
1.51.        “Enforcing Party” has the meaning set forth in Section 16.5.
 
1.52.        “[***]” means the earlier of:  (a) the date [***] following the
[***], and (b) the date on which AstraZeneca (after discussion with the JPT)
[***] as set forth in Section 6.2.
 
1.53.        “Europe” means the European Economic Area as it may be constituted
from time to time.
 
1.54.        “Excluded Know-How” means any Information that relates to Compounds
or Licensed Products or their manufacture or use and is licensed or acquired by
Nektar or its Affiliate from a Third Party after the Effective Date rights to
which AstraZeneca rejects pursuant to Section 9.3.
 
1.55.        “Excluded Patents” means any Patent rights that claim or cover
Compounds or Licensed Products or their manufacture or use and are licensed or
acquired by Nektar or its Affiliate from a Third Party after the Effective Date
and which AstraZeneca rejects pursuant to Section 9.3(c).
 
1.56.        “Excluded Sublicensee” means a Sublicensee for which AstraZeneca
has elected pursuant to Section 7.6(a) to compensate Nektar as provided in
Section 7.6(c) of this Agreement.
 
1.57.        “Execution Date” has the meaning set forth in the preamble.
 
1.58.        “Executives” means, (a) with respect to AstraZeneca, the President
and CEO of AstraZeneca AB and (b) with respect to Nektar, the CEO of Nektar.

 

--------------------------------------------------------------------------------

 

Page 7
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.59.        “Existing Product” means the Stand-Alone Product containing
NKTR-118 that was the subject of the clinical trial under protocol number [***].
 
1.60.        “Existing Publications” has the meaning set forth in Section
6.9(a).
 
1.61.        “Existing Reversion Product” means any Reversion Product that is or
has been the subject of clinical development or commercialization, as such
Reversion Product [***].
 
1.62.        “Exploit” means to make, have made, import, use, sell, or offer for
sale, including to research, develop, register, modify, enhance, improve,
Manufacture, have Manufactured, hold/keep (whether for disposal or otherwise),
formulate, optimize, have used, export, transport, distribute, promote, market
or have sold or otherwise dispose or offer to dispose of, a product or process.
 
1.63.        “Exploitation” means the act of Exploiting a product or process.
 
1.64.        “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
 
1.65.        “FFDCA” means the United States Federal Food, Drug, and Cosmetic
Act, 21 U.S.C. 301, et. seq., as it may be amended from time to time, and the
rules, regulations, guidances, guidelines, and requirements promulgated or
issued thereunder.
 
1.66.        “Field Infringement” has the meaning set forth in Section 16.2(a).
 
1.67.        “First Commercial Sale” means the first sale for monetary value for
use or consumption by the general public of a Licensed Product in any country in
the Territory after Health Registration Approval for such Licensed Product has
been obtained in such country.  For the avoidance of doubt, sales prior to
receipt of all Health Registration Approvals necessary to commence regular
commercial sales, such as so-called “treatment IND sales”, “named patient sales”
and “compassionate use sales”, shall not be construed as a First Commercial
Sale.
 
1.68.        “First Enforcing Party” has the meaning set forth in Section 16.3.
 
1.69.        “Force Majeure” has the meaning set forth in Section 22.1(a).
 
1.70.        “Force Majeure Party” means a Party prevented or delayed in its
performance under this Agreement by an event of Force Majeure.
 
1.71.        “Generic Product” means, with respect to a Licensed Product, a
product sold by a Third Party that (a) contains a Compound as an active
ingredient, and (b) has been approved for sales introduction into interstate
commerce by reference to such Licensed Product pursuant to (i) Section 505(b)(2)
or Section 505(j) of the FFDCA (21 U.S.C. 355(b)(2) and 21 U.S.C. 355(j),
respectively), (ii) Articles 10(1), 10(2), 10(3), 10(4) or 10a of Directive
2001/83/EC of the European Parliament and of the Council of 6 November 2001 on
the Community code relating to medicinal products for human use, each as
amended, or (iii) any similar approval in any country, which similar approval is
based on reference to the Health Registration Approval for such Licensed Product
in such country and a demonstration of bio-equivalence or similarity to such
Licensed Product, but excluding for clarity all Licensed Products, including
Opioid Combination Products and Authorized Generic Versions, sold by
AstraZeneca, its Affiliates, Sublicensees and Distributors.

 

--------------------------------------------------------------------------------

 

Page 8
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.72.        “Good Manufacturing Practice” or “cGMP” means applicable current
good manufacturing practices for pharmaceutical products (and components
thereof) as described in regulations promulgated by the applicable Health
Authority, as amended from time to time.
 
1.73.        “Grant-Back Patents” has the meaning set forth in Section 18.12(a).
 
1.74.        “Health Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise having legal authority with respect to the Exploitation of Compounds
or Licensed Products in the Territory.
 
1.75.        “Health Registration Approval” means, with respect to a country in
the Territory, any and all approvals, licenses, registrations or authorizations
of any Health Authority necessary to commercially distribute, sell and market a
Licensed Product in such country, including, where applicable, (a) pricing or
reimbursement approval in such country, (b) pre- and post-approval marketing
authorizations (including any prerequisite Manufacturing approval or
authorization related thereto), (c) labeling approval and (d) technical, medical
and scientific licenses.
 
1.76.        “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
 
1.77.        “HSR Filing” has the meaning set forth in Section 18.1.
 
1.78.        “Improvement” means any invention, discovery, development or
modification with respect to a Compound or Licensed Product or directly relating
to the Exploitation thereof, whether or not patented or patentable, that is
conceived, reduced to practice, discovered, developed or otherwise made at any
time during the Term, including any enhancement in the efficiency, operation,
Manufacture, ingredients, preparation, presentation, formulation, means of
delivery or dosage of such Compound or Licensed Product, any discovery or
development of any new or expanded indications for such Compound or Licensed
Product, any discovery or development that improves the stability, safety or
efficacy of such Compound or Licensed Product, or any discovery or development
of new Compounds.
 
1.79.        “Included Sublicensees” means a Sublicensees for which AstraZeneca
has elected pursuant to Section 7.6(a) to compensate Nektar as provided in
Section 7.6(b) (by including in the calculation of royalties based on Net Sales
the sales of Licensed Products by such Sublicensee).

 

--------------------------------------------------------------------------------

 

Page 9
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.80.        “IND” means an investigational new drug application filed with the
FDA for authorization to commence human clinical trials in the U.S., and its
equivalent in other countries or regulatory jurisdictions in the Territory.
 
1.81.        “Indemnification Claim Notice” has the meaning set forth in Section
14.3.
 
1.82.        “Indemnified Party” means a Party, its Affiliates or its or their
respective directors, officers, employees, agents, partners and shareholders
seeking to recover a Loss under Section 14.1 or 14.2.
 
1.83.        “Indemnifying Party” means a Party from whom recovery of a Loss is
sought under Section 14.1 or 14.2.
 
1.84.        “Indirect Taxes” means value added taxes, sales taxes, consumption
taxes and other similar taxes.
 
1.85.        “Information” means all technical, scientific, business and other
know-how and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results,
laboratory notes and notebooks, and other material, including: high-throughput
screening, gene expression, genomics, proteomics and other drug discovery and
development technology; formulation; biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and information, including study
designs and protocols; assays and biological methodology; Manufacturing and
quality control procedures and data, including test procedures; and synthesis,
purification and isolation techniques, (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed, and any products, apparatuses, cultures,
biological materials and other materials and compositions, but excluding the
Regulatory Documentation.
 
1.86.        “Infringement Suit” has the meaning set forth in Section 17.3.
 
1.87.        “Initial Phase III Program” has the meaning set forth in Section
6.3.
 
1.88.        “Intellectual Property Rights” means trademarks, service marks,
trade secrets, trade names, registered designs, design rights, copyrights
(including rights in computer software), domain names, database rights and any
rights or property similar to any of the foregoing (other than Patents) in any
part of the world, whether registered or not, together with the right to apply
for the registration of any such rights.

 

--------------------------------------------------------------------------------

 

Page 10
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.89.        “Invalidity Action” has the meaning set forth in Section 17.2(a).
 
1.90.        “IP” has the meaning set forth in Section 18.18(a).
 
1.91.        “Joint Know-How” has the meaning set forth in Section 9.4.
 
1.92.        “Joint Patents” has the meaning set forth in Section 9.4.
 
1.93.        “Joint Project Team” or “JPT” has the meaning set forth in Section
3.2(a).
 
1.94.        “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.1(a).
 
1.95.        “Knowledge” means [***].
 
1.96.        “Lead Product” means either (a) the Existing Product, or (b) a
modified version of the Existing Product created or developed by AstraZeneca,
its Affiliates or Sublicensees in the course of its development activities
contemplated in Section 6.3 [***].
 
1.97.        “Legal Matter” means any dispute regarding the rights or
obligations of a Party that arise out of or relate to the existence,
negotiation, validity, formation, interpretation, breach, performance or
application of this Agreement or any Ancillary Agreement.
 
1.98.        “Licensed Know-How” means all Information (including any applicable
Improvements) that (a) is Controlled by Nektar or its Affiliates as of the
Execution Date or at any time until the end of the Term, and (b) is necessary or
useful for, or is otherwise directly related to, the Exploitation of the
Compounds or the Licensed Products, but excluding the Excluded Know-How and any
Information that is related exclusively to Nektar’s or its Affiliates’
proprietary compounds other than the Compounds.
 
1.99.        “Licensed Patents” means (a) the Licensed Product Patents, or (b)
the Nektar Technology Patents.
 
1.100.      “Licensed Product Patents” means (a) all the Patents set forth in
Schedule 1 or Schedule 2 of Exhibit E of this Agreement and (b) any other
Patent(s) that (i) is Controlled by Nektar or its Affiliates as of the Execution
Date or at any time thereafter until the end of the Term, (ii) has one or more
claims that cover specifically one or more Compounds or Licensed Products, and
(iii) is determined, pursuant to Section 15.1(a)(i), to be a Licensed Product
Patent.
 
1.101.      “Licensed Product” means any (a) Stand-Alone Product containing
NKTR-118, (b) Opioid Combination Product, (c) Packaged 118 Opioid Product, or
(d) Added Product.  When the phrase “each Licensed Product” is used herein,
Licensed Products (including Combination Products) that: (i) are [***], (ii)
have the same [***] and (iii) have the same [***] shall be considered to be the
same Licensed Product.

 

--------------------------------------------------------------------------------

 

Page 11
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.102.        “Losses” means any and all direct or indirect liabilities,
damages, losses or expenses, including interest, penalties, and reasonable
lawyers’ fees and disbursements.
 
1.103.        “Major Commercial Market” means [***].
 
1.104.        “Major European Market” means [***].
 
1.105.        “Manufacture” and “Manufacturing” means, with respect to a product
or compound, the synthesis, manufacturing, processing, formulating, packaging,
labeling, holding and quality control testing of such product or compound.
 
1.106.        “Manufacture and Technology Transfer Agreement” or “MTTA” has the
meaning set forth in Section 8.2(b).
 
1.107.        “Manufacturing Law” has the meaning set forth in Section 8.1(a).
 
1.108.        “[***]” means any pharmaceutical product that contains as an
active ingredient a [***] that exerts its primary pharmacological activity by
binding to a [***].  The term “[***]” shall not include, with respect to
AstraZeneca, the Licensed Products, or, with respect to Nektar, Reversion
Products in Terminated Countries.
 
1.109.        “NDA Acceptance Bonus Milestone” has the meaning [***].
 
1.110.        “Nektar Party” has the meaning set forth in Section 14.1.
 
1.111.        “Nektar Technology” means all Information that relates to Nektar’s
pegylation and other polymer conjugation platform technology generally,
including [***] to a small molecule.  For clarity, the Nektar Technology shall
not include any Information that relates specifically to the Compounds or the
Licensed Products.
 
1.112.        “Nektar Technology Patents” means any Patents, other than the
Licensed Product Patents, that (a) are Controlled by Nektar or its Affiliates as
of the Execution Date or at any time thereafter until the end of the Term, and
(b) claim or cover Information that is necessary or reasonably useful for the
Exploitation of Compounds or the Licensed Products, but excluding (i) the
Excluded Patents and (ii) any other Patents to the extent relating exclusively
to Nektar’s or its Affiliates’ proprietary compounds other than the Compounds.
 
1.113.        “Nektar Technology Within LPP Patents” has the meaning set forth
in Section 15.1(a)(iii).
 
1.114.        “Net Sales” means [***].
 
1.115.        “New Patentable Licensed Know-How” has the meaning set forth in
Section 15.1(a)(i).

 

--------------------------------------------------------------------------------

 

Page 12
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.116.        “NKTR-118” means the compound set forth on Exhibit F of this
Agreement.
 
1.117.        “Non-Field Infringement” has the meaning set forth in Section
16.2(a).
 
1.118.        “Non-Terminated Country” has the meaning set forth in Section
18.6(b).
 
1.119.        “Offset Amount” has the meaning set forth in Section 16.7.
 
1.120.        “Opioid Combination Product” means a product that contains as the
sole active ingredients (a) one or more opiates or opioids (but excluding any
such [***], which [***], in a [***] with (b) NKTR-118, but excluding for clarity
all Packaged 118 Opioid Products.
 
1.121.        “Orange Book Listable Patent” has the meaning set forth in Section
15.6(a).
 
1.122.        “Other Publication” means any public publication (including in
abstracts, scientific posters, and other similar public presentations) that is
not a Product Publication and that (a) incorporates, references, or discloses
Information with respect to the Nektar Technology, whether such Information
relates to activities conducted prior to, on, or following the Effective Date
and (b) is likely (due to such publication) to have an adverse effect on the
Exploitation of the Licensed Products; provided, however, that such public
presentation shall not constitute an Other Publication as a result of the
inclusion of Information with respect to which Nektar is bound by obligations of
confidentiality to any Third Party.
 
1.123.        “Packaged 118 Opioid Product” means a product that contains (a)
one or more opiates or opioids (but excluding any such [***], that is combined
in a [***] or other similar packaging with (b) a Stand-Alone Product containing
NKTR-118 in a [***], in the aggregate as the [***], and where such product is
sold at a single invoiced price (that is, there is not [***] for the components
in (a) and (b) above of the product).  Each Packaged 118 Opioid Product shall be
a Licensed Product and shall be treated as a Stand-Alone Product that contains
NKTR-118 for all purposes under this Agreement; provided, however, that
calculations of Net Sales of Packaged 118 Opioid Products for all purposes under
this Agreement, including applicable ceilings and thresholds, shall be subject
to the adjustment in Section 7.3.
 
1.124.        “Party” means either AstraZeneca or Nektar and “Parties” means
both AstraZeneca and Nektar.
 
1.125.        “Patents” means (a) all national, regional and international
patents and patent applications, including provisional patent applications, (b)
all patent applications filed either from such patents, patent applications or
provisional applications or from an application claiming priority from either of
these, including divisionals, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications,
(c) any and all patents that have issued or in the future issue from the
foregoing patent applications ((a) and (b)), including utility models, petty
patents and design patents and certificates of invention, (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)), and (e) any similar
rights, including so-called pipeline protection, or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any such foregoing patent applications and patents.

 

--------------------------------------------------------------------------------

 

Page 13
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.126.        “Patent Exclusivity List” has the meaning set forth in Section
15.6(b).
 
1.127.        “Patent Family” means, with respect to a given country, one or
more Licensed Product Patents that claim their priority dates from the same
Patent.
 
1.128.        “Patent Working Group” has the meaning set forth in Section
3.3(b).
 
1.129.        “Payments” has the meaning set forth in Section 7.17(a).
 
1.130.        “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or other similar entity or organization, including a
government or political subdivision, department or agency of a government.
 
1.131.        “Phase III Clinical Trial” means a pivotal, multi-center, human
clinical trial (or set of trials, if required by a Health Authority) to be
conducted in a number of patients estimated to be sufficient to primarily
establish efficacy of a Licensed Product for the Primary Indication, or any
other claimed major medical indication and at a standard suitable to obtain a
Health Registration Approval in the United States or a Major European Market
(excluding dose ranging studies).  A Phase III Clinical Trial shall also include
any well-controlled study (or studies) intended to provide the substantial
evidence of efficacy necessary to support the filing of an approvable Health
Registration Approval (such as a combined Phase II/Phase III study, or any Phase
III study in lieu of a Phase II study), whether or not such study is a
traditional Phase III study.  A Phase III Clinical Trial shall be deemed to have
commenced when the first patient is dosed in such Phase III Clinical Trial.
 
1.132.        “Post-Termination Control Agreements” has the meaning set forth in
Section 18.11.
 
1.133.        “Primary Indication” means prevention or treatment of
opioid-induced or opiate-induced constipation.
 
1.134.        “Product Publication” means any public publication (including in
abstracts, scientific posters, and other similar public presentations) that
incorporates or otherwise discloses any Information (a) contained in any
Regulatory Documentation relating primarily to a Compound, Licensed Product or
Reserved Product, or (b) related directly to the Exploitation of any Compound,
Licensed Product or Reserved Product, including any study data relating to such
products, in each case, ((a) or (b)), whether such Information relates to
activities conducted prior to, on, or following the Effective Date.

 

--------------------------------------------------------------------------------

 

Page 14
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.135.        “Prohibition Period” has the meaning set forth in Section 21.5.
 
1.136.        “Prosecute” has the meaning set forth in Section 15.1(a)(ii).
 
1.137.        “Prosecuting Party” means the Party having the right to Prosecute
the relevant Patent.
 
1.138.        “Publication” has the meaning set forth in Section 6.9.
 
1.139.        “Receiving Party” has the meaning set forth in Section 11.2.
 
1.140.        “Regulatory Documentation” means all applications, registrations,
licenses, authorizations and approvals, all correspondence submitted to or
received from Health Authorities (including minutes and official contact reports
relating to any communications with any Health Authority) and all supporting
documents and all clinical studies and tests, relating to any Compounds or
Licensed Products, and all data contained in any of the foregoing, including all
investigational new drug applications, Health Registration Approvals, regulatory
drug lists, advertising and promotion documents, adverse event files and
complaint files.
 
1.141.        “Regulatory Reason” has the meaning set forth in Section 18.4(a).
 
1.142.        “Reserved Product” means (a) a [***] other than NKTR-118, or (b) a
[***] other than an Opioid Combination Product.
 
1.143.        “Restricted Information” has the meaning set forth in Section
11.1.
 
1.144.        “Reversion Products” means all Licensed Products that contain (a)
NKTR-118 as the sole active ingredient, or (b) NKTR-118 and one or more generic
opioids or opiates, as the sole active ingredients; and excluding (for clarity)
any other Licensed Products.
 
1.145.        “Review Period” has the meaning set forth in Section 18.4(a).
 
1.146.        “ROW” means all countries in the Territory other than the United
States.
 
1.147.        “Safety Agreement” has the meaning set forth in Section 10.1.
 
1.148.        “Safety Reasons” has the meaning set forth in Section 18.4(a).
 
1.149.        “Second Enforcing Party” has the meaning set forth in Section
16.3.
 
1.150.        “Stand-Alone Product” means any product in a form suitable for
human, veterinary or agricultural applications that contains a Compound as the
sole active ingredient.

 

--------------------------------------------------------------------------------

 

Page 15
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.151.        “Standard Sales Price” shall mean,  with respect to a product and
a country, the wholesale acquisition cost (in the case of product sold in the
United States) or the ex-manufacturing price (in the case of product sold
outside the United States), as such terms are commonly understood in the
pharmaceutical industry, for such product in such country, where such price is
the price at which product is sold to wholesalers or other direct customers in
such country before giving effect to any prompt payment or other discounts.
 
1.152.        “Statement” has the meaning set forth in Section 18.4(a).
 
1.153.        “Subject Party” has the meaning set forth in Section 21.4.
 
1.154.        “Sublicensee” has the meaning set forth in Section 4.2.
 
1.155.        “Sublicense Income” has the meaning set forth in Section 7.6(c).
 
1.156.        “Substitute Compound” has the meaning set forth in Section
7.10(b).
 
1.157.        “Target Product Profile” means the actual “target product profile”
for the Existing Product as set forth in the Development Plan, as provided in
Section 6.2.
 
1.158.        “Term” has the meaning set forth in Section 18.2.
 
1.159.        “Terminated Country” has the meaning set forth in Section 18.6(b).
 
1.160.        “Termination Notice” has the meaning set forth in Section 18.5(a).
 
1.161.        “Territory” means all countries in the world, excluding all
Terminated Countries.
 
1.162.        “Third Party” means any Person not including the Parties, the
Parties’ respective Affiliates or Sublicensees.
 
1.163.        “Third Party Claim” has the meaning set forth in Section 14.1.
 
1.164.        “Third Party Infringing Activities” has the meaning set forth in
Section 16.1.
 
1.165.        “TPP Reason” has the meaning set forth in Section 18.4(a).
 
1.166.        “Trademark” means any word, name, symbol, color, designation or
device or any combination thereof for use in the course of trade, including any
domain name, trademark, trade dress, brand mark, trade name, brand name, logo or
business symbol used by AstraZeneca in connection with the Compounds or Licensed
Products.
 
1.167.        “Transition Agreement” has the meaning set forth in Section 18.12.

 

--------------------------------------------------------------------------------

 

Page 16
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
1.168.     “United States” or “U.S.” means the United States of America,
including its territories, possessions and Puerto Rico.
 
1.169.     “Valid Claim” means, with respect to a Licensed Product in a
particular country, any claim of a Licensed Patent that specifically or
generically claims (x) the Compound included in such Licensed Product as a
composition of matter, or (y) a method of treatment or other use of a Compound
for one or more indications for which Health Registration Approval has been
received for a Licensed Product in such country, and either:
 
(a)        with respect to a granted and unexpired Licensed Patent in such
country, that (i) has not been held permanently revoked, unenforceable or
invalid by a final decision of a court or other governmental agency of competent
jurisdiction, which decision is unappealable or unappealed within the time
allowed for appeal, and (ii) has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue or disclaimer or
otherwise; or
 
(b)        with respect to a pending Licensed Patent application, that was filed
and is being prosecuted in good faith and has not been [***] without the
possibility of [***] of the application, provided that such claim [***] for more
than [***] years.
 
2. 
Construction

 
Except where the context requires otherwise, whenever used the singular includes
the plural, the plural includes the singular, the use of any gender is
applicable to all genders and the word “or” has the inclusive meaning
represented by the phrase “and/or”.  Whenever this Agreement refers to a number
of days, unless otherwise specified, such number refers to calendar days.  The
headings of this Agreement are for convenience of reference only and do not
define, describe, extend or limit the scope or intent of this Agreement or the
scope or intent of any provision contained in this Agreement.  The term
“including” or “includes” as used in this Agreement means “including without
limitation” and shall not be interpreted to limit the generality of any
description preceding such term.  The wording of this Agreement shall be deemed
to be the wording mutually chosen by the Parties and no rule of strict
construction shall be applied against any Party.
 
3. 
Governance.

 
3.1.        Joint Steering Committee.
 
(a)        Formation and Responsibilities.  As of the Effective Date, the
Parties have established a joint steering committee (the “Joint Steering
Committee” or “JSC”), which shall have the following responsibilities:  (i)
overseeing at a high level the work of the JPT, and periodically receiving
reports and other information submitted by the JPT; (ii) resolving all disputes
referred to the JSC by the JPT; and (iii) making such other decisions as may be
delegated to the JSC pursuant to this Agreement or by written agreement of the
Parties.

 

--------------------------------------------------------------------------------

 

Page 17
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)          Membership.  Each Party shall designate, in its sole discretion,
[***] employees to serve as members of the JSC, each with the requisite
experience and seniority to make decisions on behalf of the Parties with respect
to issues falling within the jurisdiction of the JSC.  No member of the JSC may
also serve on the JPT.  Nektar and AstraZeneca shall designate their respective
initial members of the JSC within [***] after the Effective Date.  Each Party
may invite non-voting representatives (up to [***] non-voting representatives)
to attend JSC meetings; provided that such Party provides advance notice to the
other Party of such attendance.
 
(c)          Decision-Making and Dispute Resolution.  The members of the JSC
shall use reasonable efforts to reach agreement on all matters.  If, despite
such efforts, agreement on a particular matter cannot be reached by the JSC
within [***] after the JSC first considers such matter (or such shorter time as
may be reasonable in the circumstances), then the chair of the JSC shall have
the right to make the final decision with regard to the disputed matter
following good faith consideration of Nektar’s comments.  Notwithstanding the
foregoing:
 
(i)        disputes regarding whether AstraZeneca’s efforts to meet its
diligence obligations with respect to development, regulatory or commercial
matters constitute Commercially Reasonable Efforts shall not be subject to the
foregoing decision-making and shall be resolved pursuant to the procedures set
forth in Section 18.5(b);
 
(ii)       disputes arising out of matters within the jurisdiction of the Patent
Working Group shall be resolved pursuant to the procedures set forth in Article
15;
 
(iii)      disputes regarding the interpretation or an alleged breach of this
Agreement (other than any dispute described in clause (i)) shall be resolved
pursuant to expedited arbitration pursuant to Section 19.3;
 
(iv)      the JSC, and the chair of the JSC, shall not have any authority to
amend, modify or waive the provisions of this Agreement; and
 
(v)       no final decision by the chair of the JSC without the consent of
Nektar or Nektar’s representative on the JSC shall be made that has the effect
of materially increasing the obligations of Nektar or of reducing Nektar’s
rights under this Agreement or any Ancillary Agreement.
 
3.2.         Joint Project Team.
 
(a)        Formation and Responsibilities.  As of the Effective Date, the
Parties have established a joint project team (the “Joint Project Team” or
“JPT”), which (x) shall oversee, coordinate and expedite the development of the
Licensed Products in the Territory and the submission of applications for Health
Registration Approvals and other regulatory submissions for Licensed Products in
the Territory and shall facilitate the flow of information with respect to
development activities being conducted for the Licensed Products and clinical
studies in support of Health Registration Approvals for the Licensed Products in
the Territory; and (y) shall serve as a forum for facilitating the flow of
information with respect to commercialization of Licensed Products in the
Territory.  Specifically, the JPT shall have the following responsibilities:

 

--------------------------------------------------------------------------------

 

Page 18
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(i)        reviewing and adopting the Development Plan and updates and
amendments thereto;
 
(ii)        reviewing data, reports or other information submitted by
AstraZeneca with respect to development activities conducted by or on behalf of
AstraZeneca pursuant to Section 6.8 or otherwise, and discussing such data,
reports and other information and reviewing the overall progress of Licensed
Product development by or on behalf of AstraZeneca (or its Affiliates or
Sublicensees);
 
(iii)       facilitating the exchange of information and data between the
Parties with respect to the commercialization of Licensed Product in the
Territory (as expressly required under other terms of this Agreement), and
conducting high-level discussion of such exchanged information and data;
 
(iv)        making such other decisions as may be delegated to the JPT pursuant
to this Agreement or by written agreement of the Parties;
 
(v)         establishing and overseeing the Patent Working Group pursuant to
Section 3.3(b); and
 
(vi)        establishing other working groups to implement the foregoing
responsibilities, which working groups shall have such responsibilities, and be
comprised of such number of employees from each of the Parties with such
expertise and seniority, as the JPT may direct from time to time, supervising
and directing the activities of such working groups and accepting reports and
recommendations from such working groups.
 
(b)         Membership.  Each Party shall designate, in its sole discretion,
such number of employees as it reasonably determines (which number shall be at
least [***] and no more than [***]), each with the requisite experience and
seniority to make decisions on behalf of the Parties with respect to issues
falling within the jurisdiction of the JPT.  Nektar and AstraZeneca shall
designate their respective initial members of the JPT within [***] after the
Effective Date.
 
(c)         Decision-Making and Dispute Resolution.  The members of the JPT
shall use reasonable efforts to reach agreement on all matters.  If, despite
such efforts, agreement on a particular matter within the jurisdiction of the
JPT cannot be reached by the JPT within [***] after the JPT first considers such
matter (or such shorter period as may be reasonable in the circumstances), then
(i) if the matter is a material one, the JPT shall refer the disputed matter to
the JSC for resolution, or (ii) if the matter is not a material one, the chair
of the JPT shall have the right to make the final decision with regard to the
disputed matter following good faith consideration of Nektar’s comments.  The
JPT shall not have any authority to amend, modify or waive the provisions of
this Agreement.

 

--------------------------------------------------------------------------------

 

Page 19
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
3.3.        Working Groups
 
(a)         In General.  The JPT may delegate specific matters or types of
matters within its jurisdiction to working groups, the composition of which
shall be determined by the JPT; provided, however, that unless the Parties
otherwise agree, each working group shall include (unless otherwise agreed by
the JPT) [***] representatives from each Party.  Each working group shall
operate pursuant to procedures to be defined by the JPT in establishing such
working group.  Each working group shall make recommendations to the JPT with
respect to the matters delegated to such working group, and shall use reasonable
efforts to have such recommendations reflect consensus of the Parties whenever
possible.
 
(b)         Patent Working Group.  Within [***] after the Effective Date, the
Parties shall cause their respective members on the JPT to establish a working
group to coordinate and direct, in accordance with Article 15, the Prosecution
of Licensed Patents and Joint Patents (the “Patent Working Group”), which
working group shall include [***] internal patent counsel representing each
Party, and shall include such additional representatives of each Party with
appropriate expertise and authority as reasonably required for the Patent
Working Group to conduct its role and exercise its authority efficiently and
effectively.
 
3.4.        General Provisions Governing Committees.  The following general
provisions shall govern the conduct of the JSC, JPT and any working groups the
JSC or JPT may establish from time to time under this Agreement (each, including
the JSC and the JPT, a “Committee”), except as otherwise expressly provided
elsewhere in this Agreement or as agreed to by the Parties in writing:
 
(a)         Chair; Membership.  One of AstraZeneca’s representatives shall be
designated by AstraZeneca as the chair of each Committee.  Each Party shall have
the right at any time to substitute qualified individuals, on a permanent or
temporary basis, for any of its previously designated representatives to each
Committee, by giving written notice to the other Party.
 
(b)         Meetings.
 
(i)        Schedule of Meetings; Agenda.  Each Committee shall establish a
schedule of times for regular meetings.  In addition, the chair of each
Committee may convene a special meeting of the Committee with at least [***]
written or email notice to the members of the Committee if such meeting is to be
conducted in person (and if Nektar reasonably objects to such date due to a
conflicting obligation, the chair will make good faith efforts to offer another
date that will accommodate Nektar’s schedule, but in no event shall the chair be
obligated to delay such meeting for more than [***] additional [***]), and with
at least [***] written or email notice if such meeting is to be conducted by
teleconference, and shall prepare and circulate to each Committee member an
agenda for each meeting not later than [***] prior to such
meeting.  Notwithstanding the foregoing, (A) notice of any such special meeting
or receipt of such agenda may be waived in writing at any time, either before,
during or after such meeting, and (B) attendance of any member at a meeting
shall constitute a valid waiver of notice of any such special meeting or receipt
of such agenda from such member, unless such member attends the meeting for the
express purpose of objecting to the failure to provide valid notice or an
agenda.  Regular and special meetings of the Committee may be held in person or
by teleconference or videoconference.  The chair of the Committee shall
determine the location of each regular and special meeting; provided that the
location of meetings to be held in person shall alternate between sites
designated by each Party.

 

--------------------------------------------------------------------------------

 

Page 20
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(ii)        Quorum; Voting; Decisions.  A Committee shall have the right to
adopt such standing rules as shall be necessary for its work to the extent that
such rules are not inconsistent with this Agreement.  A quorum of a Committee
shall exist whenever there is present at a meeting at least [***] appointed by
each Party.  Members of a Committee may attend a meeting either in person or by
telephone, video conference or similar means in which each participant can hear
what is said by, and be heard by, the other participants (with any written
presentations by either Party provided by electronic means in advance of or
simultaneously with such meeting to the participants of the other
Party).  Representation by proxy shall be allowed.  A Committee shall take
action by consensus of the members present at a meeting at which a quorum
exists, with, subject to the final decision-making authority of the chair of the
JSC and the JPT, respectively, as set forth in Section 3.1(c) and Section
3.2(c), each Party having [***] irrespective of the number of representatives of
such Party in attendance or by a written resolution signed by at least [***]
appointed by each Party.  Reasonable numbers of employees of either Party that
are not members of a Committee may attend any meeting of such Committee;
provided, however, that such attendees (A) shall not vote or otherwise
participate in the decision-making process of such Committee and (B) are bound
by obligations of confidentiality and non-disclosure equivalent to those set
forth in Article 11.
 
(iii)        Minutes.  Each Committee shall keep minutes of its meetings that
record in reasonable detail all decisions and all actions recommended or
taken.  Drafts of the minutes shall be prepared and circulated to Committee
members promptly after the meeting, and the Parties shall alternate
responsibility for the preparation and circulation of the draft minutes.  Each
Committee member shall have the opportunity to provide comments on the draft
minutes, which comments shall be provided to all Committee members as soon as
practicable after circulation of the draft minutes.  The minutes shall be deemed
approved upon the approval of such minutes by at least [***] appointed by each
Party, provided that minutes for such meeting may reflect a lack of consensus on
an issue-by-issue basis, the person(s) responsible for resolving such matter and
by what date such matter shall be resolved.  Upon approval, final minutes shall
be circulated to the members of the Committee by the chair.
 
(iv)        Expenses.  Each Party shall bear all costs of its representatives on
a Committee related to their participation on the Committee and attendance at
Committee meetings.

 

--------------------------------------------------------------------------------

 

Page 21
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(c)          Limitations on Authority.  Each Party shall retain the rights,
powers and discretion granted to it under this Agreement and no such rights,
powers, or discretion shall be delegated to or vested in a Committee unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.  No committee shall have the power to
amend, modify or waive compliance with this Agreement.
 
(d)          Interactions Between Committees and Internal Teams.  The Parties
recognize that each Party possesses an internal structure (including various
committees, teams and review boards) that will be involved in administering such
Party’s activities under this Agreement.  Each Committee shall establish
procedures to facilitate communications between such Committee and the relevant
internal committee, team or board of each of the Parties in order to maximize
the efficiency of such Committee and the performance of the Parties of their
obligations under this Agreement, including by requiring appropriate members of
such Committee to be available at reasonable times and places and upon
reasonable prior notice for making appropriate oral reports to, and responding
to reasonable inquiries from, the relevant internal committee, team or board.
 
(e)          Nektar’s Membership in Committees.  Nektar’s membership in any
Committee shall be [***], for the sole purpose of participation in governance,
decision-making, and information exchange with respect to activities within the
jurisdiction of such Committee.  [***] in any or all of the Committees [***]
prior written notice to AstraZeneca, which notice shall be effective as to the
relevant Committee upon the expiration of such [***] period (and for the
avoidance of doubt, following such [***], Nektar and AstraZeneca shall each
continue to be required to perform its respective obligations pursuant to this
Agreement).  Following the issuance of such notice for a given Committee, (i)
Nektar’s membership in such Committee shall be [***] (and AstraZeneca may [***]
such Committee), (ii) Nektar shall not have the right to [***] therein, and
(iii) Nektar shall have the right to continue to [***] it would otherwise be
entitled to receive under the Agreement.
 
(i)        [***] of JSC.  If the JSC is [***] pursuant to this Section 3.4(e) or
Section 21.3, then any dispute that would have been elevated to the JSC for
resolution shall be elevated directly to the Executives for resolution pursuant
to Section 19.1, and if such executives are unable to resolve the dispute,
AstraZeneca’s executive officer shall have the right to make the final decision
with regard to such disputed matter; provided, however, that AstraZeneca’s
executive officer shall make such decision in good faith after reasonably
considering Nektar’s comments on such matter and in a manner consistent with the
applicable then-current Development Plan.  For the avoidance of doubt, disputes
regarding whether AstraZeneca’s efforts meet its development diligence
obligations shall be resolved pursuant to the procedures set forth in Section
18.5(b).
 
(ii)        [***] of JPT.  If the JPT is [***] pursuant to this Section 3.4(e)
or Section 21.3, then any dispute that would have been considered by the JPT
shall be elevated directly to the JSC and the information that each Party is
obligated to provide to the JPT pursuant to Section 6.8 shall be provided
directly to the other Party.

 

--------------------------------------------------------------------------------

 

Page 22
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
4. 
Grant of Rights

 
4.1.        License Grants to AstraZeneca.  Subject to the terms and conditions
of this Agreement, Nektar hereby grants to AstraZeneca:
 
(a)        an exclusive (including with regard to Nektar and its Affiliates),
perpetual (subject to termination under the terms of this Agreement), right and
license in the Territory, with the right to grant sublicenses pursuant to
Section 4.2, under Nektar’s and its Affiliates’ rights, titles, and interests in
and to the Licensed Patents, the Licensed Know-How, the Joint Patents and the
Joint Know-How solely to Exploit the Compounds and Licensed Products for all
purposes; provided, however, that Nektar shall retain, subject to Article 9, the
non-exclusive right solely to perform its responsibilities under this Agreement
or any Ancillary Agreement.
 
(b)        an exclusive (including with regard to Nektar and its Affiliates),
perpetual (subject to termination under the terms of this Agreement), right and
license and right of reference in the Territory, with the right to grant
sublicenses pursuant to Section 4.2, under Nektar’s and its Affiliates’ rights,
titles and interests in and to the Regulatory Documentation and the Health
Registration Approvals, to the extent not assigned pursuant to Section 4.9, to
Exploit the Compounds and Licensed Products for all purposes; provided, however,
that Nektar shall retain, subject to Article 9, the non-exclusive right solely
to perform its responsibilities under this Agreement or any Ancillary Agreement.
 
(c)        an exclusive (including with regard to Nektar and its Affiliates),
perpetual (subject to termination under the terms of this Agreement), right and
license in the Territory, without the right to grant sublicenses, under Nektar’s
and its Affiliates’ rights, titles, and interests in and to the Licensed
Patents, the Licensed Know-How, the Joint Patents and the Joint Know-How solely
to Exploit the Reserved Products (including the Compound(s) therein) for all
purposes.
 
4.2.        Sublicenses.  AstraZeneca shall have the right to grant sublicenses,
through multiple tiers of sublicensees, under the licenses granted in Section
4.1(a) and (b), to its Affiliates and to any other Person.  Where AstraZeneca
grants a sublicense to a Person that is not an Affiliate of AstraZeneca, and
such Person is not a Distributor or a Third Party to which AstraZeneca or its
Affiliates grants sublicense to sell Generic Products by AstraZeneca, such
Person shall be a “Sublicensee” for purposes of this Agreement.  In the event
AstraZeneca desires to grant a sublicense in the [***] or any country within a
[***], AstraZeneca shall conduct such sublicensing efforts using such efforts
and resources that are typically used by AstraZeneca, and consistent with its
typical standards, in connection with evaluating and negotiating sublicensing
transactions for its own compounds or products with similar commercial potential
at a similar stage in their lifecycle.  AstraZeneca shall ensure that all
Persons to which it grants sublicenses comply with all applicable terms and
conditions of this Agreement, and AstraZeneca shall be responsible for any
failure of any such sublicensee to comply with such terms or conditions, with
the further understanding that any action or omission by any such sublicensee
that, if committed by AstraZeneca would be a breach of this Agreement (with
respect to those country(ies) in which such sublicensee is sublicensed), will be
deemed a breach by AstraZeneca of this Agreement (with respect to those
country(ies) in which such sublicensee is sublicensed) for which AstraZeneca is
responsible.

 

--------------------------------------------------------------------------------

 

Page 23
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
4.3.        Distributorships.  AstraZeneca and its Affiliates shall have the
right, in their sole discretion, to appoint any other Persons, in the Territory
or in any country of the Territory, to distribute, market and sell the Licensed
Products, including Authorized Generic Versions, (with or without packaging
rights, but excluding in any case any rights to make Licensed Product), solely
in circumstances where the Person purchases its entire requirements of Licensed
Products from AstraZeneca or its Affiliates, but does not otherwise make any
royalty or other payment to AstraZeneca with respect to its intellectual
property rights.  Where AstraZeneca or its Affiliates appoints such a Person in
compliance with the foregoing and such Person is not an Affiliate of
AstraZeneca, that Person shall be a “Distributor” for purposes of this
Agreement.  For clarity, AstraZeneca and any of its Affiliates shall have the
right, in its sole discretion, to appoint one of its Affiliates to distribute,
market and sell the Licensed Products in the Territory, but any Affiliates so
appointed shall not be included in the term “Distributor” for purposes of this
Agreement.  The term “packaging rights” in this Section 4.3 means the right for
the Distributor to package Licensed Products supplied in unpackaged bulk form
into individual ready-for-sale packs.  For clarity, any and all amounts paid by
any Distributor to AstraZeneca or its Affiliate for such distribution
appointment with respect to the Licensed Product and the sale of the Licensed
Products to the Distributor shall be deemed to be included in the calculation of
Net Sales.
 
4.4.        Co-Promotion Rights.  For the avoidance of doubt, AstraZeneca and
its Affiliates shall have the right, in their sole discretion, to co-promote the
Licensed Products with any other Person(s), or to appoint one or more Third
Parties to promote the Licensed Products without AstraZeneca in all or any part
of the Territory.  Nothing in this Section 4.4 shall be construed to modify the
definition of Distributor or Sublicensee, and it is understood and agreed that
any such Third Party that promotes or co-promotes Licensed Products may also be
a Distributor or Sublicensee, as the case may be, if such definition is
satisfied.
 
4.5.        Covenants
 
(a)        Patent Filings.  To the extent Applicable Law permits Nektar to
conduct research and development activities with respect to Compounds, Licensed
Products or Reserved Products notwithstanding the exclusive licenses grants to
AstraZeneca under Section 4.1, Nektar agrees that neither it nor its Affiliates
shall file any Patent applications based on any inventions conceived or reduced
to practice in connection with such research and development activities without
the prior written consent of AstraZeneca.  Nothing contained in this Section
4.5(a) is in derogation of any provision of Section 4.5(c).

 

--------------------------------------------------------------------------------

 

Page 24
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)         Covenants of AstraZeneca.  AstraZeneca covenants and agrees that it
and its Affiliates and Sublicensees shall not [***].
 
(c)          Non-Compete.  During the period prior to the [***] of the earlier
to occur of (x) [***] of the first Licensed Product in the [***] or (y) the
First Commercial Sale [***], each Party covenants that it and its Affiliates
shall not:
 
(i)        conduct any [***] of a [***] for any [***], or market or sell any
[***] labeled for use in any [***] (each such product, a “Competing Product”);
provided that the foregoing shall not be interpreted to prevent the [***] for
use in an [***] other than a [***], whether or not such [***] includes one or
more [***] (as such terms is defined below);
 
(ii)       conduct any [***] of a [***] for an [***] other than the [***] with a
[***] that includes as an [***] any [***], provided that the foregoing shall not
prevent the Party from [***] that the [***] or the [***] requires or directs be
collected, or that the Party reasonably believes would be required, in order to
[***] the [***] with, or obtain [***] for, [***] for an [***] other than a
[***];
 
(iii)      affirmatively use any [***] in marketing or promoting a [***] (except
to the extent required by Applicable Law);
 
(iv)      conduct any activity with, for the benefit of, or sponsored by, any
Third Party, which activity would constitute a violation of clauses (i), (ii) or
(iii) if it were conducted by such Party solely on its own behalf; or
 
(v)       knowingly grant any license or other rights to any Third Party to
utilize any intellectual property Controlled by such Party or its Affiliates
(including any Licensed Patents, Licensed Know-How, Joint Patents or Joint
Know-How) for the express purpose of enabling such Third Party to conduct an
activity which would constitute a violation of clauses (i), (ii) or (iii) if it
were conducted by such Party solely on its own behalf;
 
(vi)      provided, however, that in no event shall a Party or its Affiliates be
restricted under this Section 4.5(c) from using a [***] (other than, in the case
of Nektar, the Licensed Products or the Reserved Products) as a [***] of a
product that is not a Competing Product, even if such [***] is for the [***] or
would require the collection of [***].
 
The Parties acknowledge that all restrictions contained in this Section 4.5(c)
are reasonable, valid and necessary for the adequate protection of the Licensed
Product business and that the Parties would not have entered into this Agreement
without the protection afforded to them by this Section 4.5(c).

 

--------------------------------------------------------------------------------

 

Page 25
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(d)        No Conflicting Grant of Rights.  Nektar shall not, and shall cause
its Affiliates not to, assign or transfer any of its rights, title or interests
in or to the Licensed Patents, Licensed Know-How, Joint Patents, Joint Know-How
or Health Registration Approvals to any Third Party, except to a Person that is
an assignee of Nektar of this Agreement pursuant to an assignment permitted
under Section 21.1.  Nektar shall not, and shall cause its Affiliates not to,
grant any license or other rights or interests in the Licensed Patents, Licensed
Know-How, Joint Patents, Joint Know-How or Health Registration Approvals to any
Person that are within the scope of the licenses granted to AstraZeneca under
Section 4.1 of this Agreement.
 
4.6.        Right of First Negotiation.  Prior to out-licensing or selling,
assigning or transferring the results of any research or pre-clinical
development conducted, by or on behalf of Nektar during the term of the
non-compete covenant in Section 4.5(c), with respect to Competing Products other
than Licensed Products or Reserved Products (or any Intellectual Property Rights
with respect to such results) (collectively, the “Competing Product IP”), Nektar
shall notify AstraZeneca in writing and AstraZeneca shall have [***] in which to
respond and, if applicable, [***].  Provided that Nektar has given AstraZeneca
such notice, Nektar may [***] regarding the terms of a possible agreement
regarding such Competing Product IP to Exploit such Competing Products, provided
that Nektar shall not enter into any such agreement except as provided in the
following sentence.  If either (a) AstraZeneca does not respond to Nektar’s
notice with an intention of interest within the [***] or (b) the Parties are
unable to execute a definitive agreement [***], then, provided that in each case
((a) and (b)) the non-compete covenant in Section 4.5(c) either does not cover
the rights being licensed or is no longer applicable, Nektar shall thereafter be
free to enter into such an agreement with a Third Party.  For clarity, nothing
in the foregoing prevents Nektar (or its Affiliate) from negotiating and
granting licenses under its Competing Product IP for uses other than with
respect to a Competing Product, Reserved Product, Compound or Licensed Product.
 
4.7.        Exclusivity Term.  The exclusive nature of AstraZeneca’s license
rights granted by Section 4.1 shall expire with respect to each separate
Licensed Product, on a country-by-country basis, on the date when AstraZeneca’s
obligation to pay royalties with respect to such Licensed Product pursuant to
Section 7.9 expires in the applicable country.  Upon such expiry of the
exclusivity of AstraZeneca’s license rights with respect to a Licensed Product
in a country, AstraZeneca’s license rights with respect to such Licensed Product
in such country shall become non-exclusive, fully paid-up, perpetual and
irrevocable, and the Net Sales of such Licensed Product in such country shall be
excluded from the royalty calculations in Sections 7.2, 7.4, 7.5 and 7.10(b)
(including the thresholds and ceilings) and the milestones in Section 7.1 that
are based on Annual Net Sales.  AstraZeneca and its Affiliates and Sublicensees
shall be allowed to continue Exploiting such Licensed Product and using all
Licensed Know-How and Joint Know-How in connection therewith on a non-exclusive
basis in such country with no further consideration to Nektar with respect to
such activities.  Upon expiration of such exclusivity with respect to all
Licensed Products then being commercialized in the applicable country, all the
license rights granted to AstraZeneca shall automatically become non-exclusive,
fully-paid, perpetual licenses rights in such country, and all license
exclusivity under Section 4.1 shall terminate except that for any Licensed
Product that is in active human clinical development by AstraZeneca or its
Affiliate at the time of such expiration, such license exclusivity shall
continue for so long as AstraZeneca or its Affiliate continues in good faith to
actively develop or commercialize such Licensed Product.

 

--------------------------------------------------------------------------------

 

Page 26
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
4.8.        License Limitations; Retained Rights.  AstraZeneca and its
Affiliates and Sublicensees shall not intentionally use or practice any Licensed
Know-How or Licensed Patents in a manner that would constitute misappropriate or
infringement thereof, except to the extent permitted under the license rights
expressly granted under Section 4.1 of this Agreement.  Without limiting the
foregoing, AstraZeneca and its Affiliates and Sublicensees shall not
intentionally use or practice any Licensed Know-How or Licensed Patents, knowing
that such use or practice would constitute misappropriate or infringement
thereof, to discover, research, develop, make, use or sell any pegylated or
other polymer conjugated compound other than a Compound or Licensed
Product.  Notwithstanding the foregoing two sentences, the covenants therein
shall not apply to MedImmune, LLC, MedImmune Limited or any direct or indirect
subsidiaries of MedImmune, LLC or MedImmune Limited.  Notwithstanding the rights
granted to AstraZeneca in Section 4.1, Nektar and its Affiliates retain the
exclusive rights under all their respective technology and Intellectual Property
Rights to conduct discovery, research, clinical trials and other development, to
manufacture and use, and to promote, market, offer for sale and sell all
pegylated or other polymer conjugated compounds other than Compounds, and to
license Third Parties to do the same, throughout the world, but subject to the
restrictions in Section 4.5(c).
 
4.9.        Assignment of Regulatory Documentation.  Nektar hereby assigns to
AstraZeneca all of its rights, titles and interests in and to all Regulatory
Documentation, including, to the extent permitted by Applicable Law, all Health
Registration Approvals, owned or Controlled by Nektar as of the Effective Date
and from time to time during the Term.  Nektar shall duly execute and deliver,
or cause to be duly executed and delivered, such instruments and shall do and
cause to be done such acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary under, or as
AstraZeneca may reasonably request in connection with, or to carry out more
effectively the purpose of, or to better assure and confirm unto AstraZeneca its
rights under, this Section 4.9.
 
5. 
Confirmatory Patent Licenses

 
Nektar shall if reasonably requested to do so by AstraZeneca promptly enter into
confirmatory license agreements in the form or substantially the form set out in
Exhibit C for purposes of recording the licenses granted under this Agreement
with such Patent Offices in the Territory as AstraZeneca considers reasonably
necessary, including to avoid disclosure of this Agreement.  As between the
Parties, regardless of whether any required confirmatory licenses are executed,
the Parties’ respective rights and obligations in respect of the Licensed
Patents shall be as set forth under this Agreement.

 

--------------------------------------------------------------------------------

 

Page 27
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
6. 
Development and Commercialization.

 
6.1.        Ongoing Development.  As of the Effective Date, Nektar has conducted
or is conducting certain clinical studies for the Existing Product.  The Parties
acknowledge and agree that additional development will be required to obtain
Health Registration Approval for the Existing Product for the Primary Indication
in the Territory.
 
6.2.        Development Plan.  The Parties agree that AstraZeneca shall prepare
and finalize, in consultation and discussion with the JPT, its actual
development plan governing the development of the Existing Product for the
Primary Indication, and the filing of Regulatory Documentation (including Health
Registration Approvals) in connection therewith (the “Development Plan”), no
later than [***].  Such initial Development Plan shall reflect AstraZeneca’s
good faith plan of the activities required to develop the Existing Product for
the Primary Indication in a manner that is consistent with its diligence
obligations hereunder.  The Development Plan shall include a Target Product
Profile developed by AstraZeneca in good faith.  AstraZeneca may but shall not
be required to modify the Development Plan with respect to the development of
the Existing Product or other Licensed Products in one or more countries from
time to time, and shall discuss such proposed modifications with the JPT.  From
time to time, either Party may propose to the JPT for review any proposed
amendments to the Development Plan.   Nektar shall have the right and
opportunity to review and comment upon all proposed updates or amendments to the
Development Plan through its representatives on the JPT (and the JSC, as
applicable).
 
6.3.        AstraZeneca Development.  Except as otherwise expressly provided in
any Ancillary Agreement, AstraZeneca shall have the sole right and (subject to
Section 6.4) responsibility, at its sole expense (which, for clarity, shall not
include any costs incurred by Nektar prior to the Effective Date), to develop
the Compounds and the Licensed Products and (subject to the other applicable
terms of this Agreement) the Reserved Products.  Whether or not AstraZeneca
elects to modify the Development Plan, AstraZeneca shall keep Nektar reasonably
apprised of its anticipated development activities through Nektar’s
representatives on the JPT (and the JSC, as applicable) as set forth in Section
6.8.  AstraZeneca covenants that it shall use Commercially Reasonable Efforts to
conduct and complete the development activities contained in the initial
Development Plan (the “Initial Phase III Program”), as such program may be
modified by AstraZeneca in its reports to the JPT pursuant to Section 6.8,
subject only to the following provisions of this Section 6.3.  The Parties
anticipate that [***] required to obtain FDA approval of the Lead Product for
the Primary Indication.  Notwithstanding the foregoing, it is understood
that:  (a) AstraZeneca may discontinue immediately all or part of the Initial
Phase III Program, including any clinical trial included therein, at any time
for any Safety Reason, TPP Reason or Regulatory Reason, and (b) AstraZeneca may
modify the Initial Phase III Program from time to time as it deems appropriate,
in good faith, in the interest of securing FDA approval for the Lead Product for
the Primary Indication for the United States or other Health Registration
Approvals, which modifications shall be discussed with the JPT as provided in
Sections 3.2(a) and 6.8.  The Parties acknowledge that any timelines or
estimates with respect to timing included in the Development Plan are for
informational purposes only.

 

--------------------------------------------------------------------------------

 

Page 28
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
6.4.        Diligence Obligations.
 
(a)        Development Diligence.  AstraZeneca shall use Commercially Reasonable
Efforts at its own cost and expense to develop the Lead Product and an Opioid
Combination Product as necessary to obtain, and to seek to obtain, Health
Registration Approvals therefor for use in humans in the Territory for the
Primary Indication.
 
(b)        Commercialization.  AstraZeneca shall use Commercially Reasonable
Efforts to promote, market, sell and otherwise commercialize Licensed Products
for use in humans in the Territory for indications for which AstraZeneca (or its
Affiliate or Sublicensee) has obtained Health Registration Approval for such
Licensed Products.
 
It is expressly agreed that, to the extent that failure by Nektar (or, if
applicable, its Affiliate) to perform its respective obligations under this
Agreement or any Ancillary Agreement, including the information disclosure
requirements pursuant to Section 6.10 or the supply of Licensed Product pursuant
to Article 8, impedes or prevents AstraZeneca’s ability to conduct specific
development or commercialization activities with respect to the applicable
Licensed Product, then AstraZeneca shall not be deemed in breach of its
obligations under Section 6.4(a) or (b) or Section 6.3 (as applicable) with
respect to the Initial Phase III Program due to AstraZeneca’s inability to
conduct such specific activities, so long as AstraZeneca otherwise continues to
use Commercially Reasonable Efforts to proceed with development and (if
applicable) commercialization of the applicable Licensed Products to the extent
it is able to do so (notwithstanding such failure by Nektar (or its
Affiliate)).  Further, the Parties acknowledge and agree that nothing in Section
6.4(a) or Section 6.3 (as applicable) is intended, or shall be construed, to
require AstraZeneca to develop any specific Licensed Product other than the Lead
Product and at least one Opioid Combination Product.  Other than its obligations
set forth in Section 6.3 and this Section 6.4, AstraZeneca shall have no other
obligation, express or implied, to Exploit the Licensed Products.
 
6.5.        Development by Nektar.  If AstraZeneca desires Nektar to perform any
development activities with respect to the Licensed Products, AstraZeneca shall
notify Nektar in writing of the specific activities requested, and the Parties
then shall negotiate reasonably and in good faith a development agreement
pursuant to which Nektar would undertake and be responsible for conducting such
development activities (as set forth in such agreement), subject to
reimbursement by AstraZeneca at Nektar’s then-current rates (any such agreement,
a “Development Agreement”).  It is understood that, other than the obligation to
transfer the Licensed Know-How and provide AstraZeneca with reasonable
assistance with respect thereto pursuant to Section 6.10, Nektar has no
obligation to conduct any development activities with respect to Licensed
Products except pursuant to the terms of an agreed and executed Development
Agreement, and further that Nektar is not obligated to enter into any such
Development Agreement except on commercially reasonable terms acceptable to
Nektar that do not materially impede or interfere with its other business
activities and commitments.

 

--------------------------------------------------------------------------------

 

Page 29
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
6.6.        Acknowledgment Regarding AstraZeneca’s Other Business
Activities.  Nektar acknowledges that AstraZeneca is in the business of
researching, developing, manufacturing and selling small molecule, macromolecule
and biologics products and, except as set forth in Section 4.5(c), nothing in
this Agreement shall be construed as restricting such business or imposing on
AstraZeneca a duty to market or sell and exploit the Licensed Products to the
exclusion of, or in preference to, any other product or process, or in any way
other than in accordance with its normal commercial practices and that of its
Affiliates, provided that AstraZeneca in doing so complies with its obligations
to use Commercially Reasonable Efforts to develop and commercialize Licensed
Products as provided in Section 6.3 and Section 6.4 (as applicable).
 
6.7.        Regulatory Matters.
 
(a)        In General.  AstraZeneca shall have the sole right and (subject to
Section 6.4) responsibility, at its sole expense, to submit all applications for
Health Registration Approval and make all other submissions with Health
Authorities and to otherwise seek all Health Registration Approvals for Licensed
Products in the Territory, as well as to conduct all correspondence and
communications with Health Authorities regarding such matters.  Without
limitation of the reporting requirements in Section 6.8, AstraZeneca shall keep
Nektar reasonably informed of submissions for Health Registration Approval in
the [***], or to the [***] or in any [***] and the status and progress of such
submissions.
 
(b)        Opportunity to Comment on Regulatory Submissions.  AstraZeneca shall
provide Nektar with an opportunity to review and comment upon any applications
for Health Registration Approval for the [***] and for the [***], in each case,
for the [***], prior to the anticipated date of such submissions.  AstraZeneca
shall reasonably consider Nektar’s comments with respect to such submissions in
good faith.
 
(c)        Written Communications with FDA.  AstraZeneca shall promptly provide
Nektar with copies of all material written or electronic communications received
by it or its Affiliates from, or forwarded or submitted by it or its Affiliates
to, the Health Authorities within the United States with respect to any Licensed
Product (provided that AstraZeneca may redact any portions relating to aspects
of any Combination Product that are proprietary to AstraZeneca, its Affiliates
or any Third Party including any proprietary compounds or any other proprietary
technology of AstraZeneca, its Affiliates or any Third Party).  Such material
communications shall be provided by AstraZeneca to Nektar [***] of such receipt
or forwarding.

 

--------------------------------------------------------------------------------

 

Page 30
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(d)        Meetings with FDA.  To the extent practicable, AstraZeneca shall
[***] with prior written or email notice of all meetings, conferences and
discussions that are scheduled with the FDA regarding any Licensed Product [***]
after AstraZeneca or its Affiliate first receives notice of the scheduling of
such meeting, conference or discussion (or within such shorter period as may be
practicable and necessary in order to give Nektar a [***] to attend such
meetings, conferences and discussions).  For clarity, AstraZeneca shall not have
any obligation to give Nektar the opportunity to attend meetings, conferences
and discussions with the FDA that are [***], but shall use reasonable efforts to
give Nektar notice as soon as practicable (whether prior to or after such
meetings, conferences or discussions) of such meetings, conferences and
discussions, if material.  Subject to the confidentiality provisions set forth
under Article 11, and to the extent permitted by the FDA, Nektar shall be
entitled to have [***].  The number of representatives and the identities of
such representatives to be present at any such meeting, conference or discussion
shall be determined by AstraZeneca in its good faith judgment, based solely upon
considerations relating to conducting an effective interaction with the
FDA.  AstraZeneca shall not be required to account for the schedules of the
Nektar representatives in scheduling such meetings, conferences or discussions
except to the extent that AstraZeneca is requiring the attendance of certain
Nektar representatives, in which case AstraZeneca shall conduct such scheduling
reasonably and in good faith.  AstraZeneca shall promptly forward to Nektar
copies of all meeting minutes and summaries of all such meetings, conferences
and discussions with the FDA.
 
(e)        End of Phase II Meeting.  AstraZeneca shall involve Nektar in the
development of the agenda and the preparation of materials to be submitted to
FDA for the end of Phase II meeting with FDA relating to the Existing Product
(the “End of Phase II Meeting”), and shall provide Nektar with an opportunity to
review and comment upon the agenda and materials prior to their submission to
FDA.  [***].  AstraZeneca shall reasonably consider Nektar’s comments with
respect to such submission in good faith.  Subject to Nektar’s right to have
[***], the number of Nektar representatives and the identities of such
representatives to be present at such meeting shall be determined by AstraZeneca
in its good faith judgment, based solely upon considerations relating to
conducting an effective interaction with the FDA, but provided
that [***].  AstraZeneca shall provide Nektar with an opportunity to reasonably
review any materials to be submitted to FDA in response to the End of Phase II
Meeting, and shall reasonably consider Nektar’s comments with respect to any
such submission in good faith.
 
6.8.        Reporting.
 
(a)        FDA and EMEA Activities.  At each JPT meeting (but not more than once
per [***]), AstraZeneca’s members on the JPT will provide a report to the JPT of
the development activities conducted on Compounds and Licensed Products relating
to generating data intended to be used in filing for Health Registration
Approvals by the FDA or the European Commission since the last meeting
(including the filing of INDs with the FDA, the EMEA or Health Registration
Authorities in any Major European Market), a reasonable summary of the results
of such activities and progress of such development, which report is not
required to be in writing.  In addition, AstraZeneca shall provide Nektar with
[***] written report on such development activities, which report shall contain
(i) a summary of the development activities planned to be conducted in the next
[***] and (ii) sufficient detail to enable the JPT to assess AstraZeneca’s
progress with respect to development activities that have been conducted [***]
and compliance with its diligence obligations in Sections 6.3 and 6.4,
including:  (A) AstraZeneca’s, or its Sublicensees’ or its Affiliates’
activities with respect to seeking and achieving Health Registration Approvals,
and (B) clinical study results and other results of such development
activities.  In addition, AstraZeneca shall notify Nektar of the filing or
approval of any application for Health Registration Approval for a Licensed
Product or major supplements or amendments thereto with or by the FDA, the EMEA
or the European Commission, no later than [***] after the filing or approval
thereof in the [***], and no later than [***]after the filing or approval
thereof [***] or the [***].  AstraZeneca shall have no obligation to provide a
translation of any such application for Health Registration Approval (if there
are any applications for Health Registration Approval in languages other than
English) unless AstraZeneca has made such a translation for its own internal
review.

 

--------------------------------------------------------------------------------

 
 
Page 31
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


(b)        Other Development Activities.  At least once every [***], AstraZeneca
shall also provide to the JPT a high-level report (which shall not be required
to be in writing) of any development and regulatory efforts by AstraZeneca, its
Affiliates and Sublicensees relating to Licensed Products in the Territory,
other than those efforts already reported to the JPT under Section 6.8(a).  In
addition, AstraZeneca shall notify Nektar of the filing and approval of any
application for Health Registration Approval for a Licensed Product or major
supplements or amendments thereto with or by any Health Authority other than the
FDA or the EMEA no later than [***] after such filing or approval.  AstraZeneca
shall have no obligation to provide a translation of any such application for
Health Registration Approval (if there are any applications for Health
Registration Approval in languages other than English) unless AstraZeneca has
made such a translation for its own internal review.
 
(c)        Commercialization.  Commencing as of the first Health Registration
Approval for a Licensed Product in the Territory, at each JPT meeting (but not
more than once per [***]), AstraZeneca’s members on the JPT shall provide an
update to the JPT regarding AstraZeneca’s general commercialization efforts
relating to Licensed Products in the United States and the Major Commercial
Markets since the last meeting (but in the case of the Major Commercial Markets,
only to the extent such information is reasonably available to AstraZeneca’s JPT
members from such Major Commercial Markets at the time of such JPT
meeting).  The update shall generally describe, for each such country and
Licensed Product, AstraZeneca’s level of commercial efforts (such as
prescription, sales, and promotion data), marketing strategy and plans for
future commercialization efforts, but such update shall not require AstraZeneca
to include information deemed to constitute highly proprietary or competitively
sensitive marketing strategy or related information and is not required to be in
writing.  Commencing as of the first Health Registration Approval for a Licensed
Product in the Territory, AstraZeneca shall provide Nektar with [***] written
report on such commercialization activities, which report shall contain (i) a
general summary of the commercialization activities planned to be conducted in
the [***], and (ii) a high-level report of its commercialization efforts
relating to Licensed Products in the Territory outside of the United States and
the Major Commercial Markets, if there are any such efforts to report.

 
 

--------------------------------------------------------------------------------

 

Page 32
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
6.9.        Publications and Presentations. Nektar acknowledges that scientific
publications relating to Compounds, Licensed Products and Reserved Products must
be properly monitored to prevent any material adverse effect from premature
publication of results of the research and development activities with respect
to any of the foregoing.  Accordingly, Nektar shall and shall cause its
Affiliates to comply with Section 6.9(a) with respect to any publication or
other public presentation or disclosure to a Third Party of any Product
Publication or Other Publication (each, a “Publication”).
 
(a)        Review Process.  Prior to disclosing any Publication, Nektar shall
provide AstraZeneca with a written copy of the proposed Publication at least
[***] prior to the scheduled date of publication, presentation, submission, or
disclosure (unless the material is an abstract, scientific poster or
presentation, in which case Nektar shall provide AstraZeneca with a written copy
of the proposed Publication at least [***] prior to the scheduled date of
publication, presentation, submission, or disclosure).  Nektar shall not publish
or otherwise publicly disclose the proposed Product Publication prior to
consideration thereof by AstraZeneca, which consideration must be conducted by
AstraZeneca [***] receipt by AstraZeneca, and Nektar shall consider in good
faith any comments offered with respect thereto by AstraZeneca, including with
respect to any proposed deletions of Confidential Information of AstraZeneca,
Restricted Information, or patentable Information.  With respect to any such
Product Publication, the Parties shall endeavor to come to agreement on the
content of such Product Publications and if the Parties are unable to come to
agreement on such content, then AstraZeneca shall have the right to (i) require
that Nektar remove from such Publication Confidential Information of AstraZeneca
or Restricted Information and (ii) approve the content of such Publication,
provided that such approval shall not be unreasonably withheld and that in
making such decision AstraZeneca shall reasonably consider Nektar’s comments and
AstraZeneca’s Publication policies, as such policies are modified from time to
time by AstraZeneca.  With respect to Other Publications, Nektar shall [***] any
comments offered with respect thereto provided by AstraZeneca [***] of its
receipt of the proposed Other Publication, including with respect to any
proposed deletions of Confidential Information of AstraZeneca, Restricted
Information, or patentable Information.  Following such [***] of AstraZeneca’s
comments, Nektar may publish any Other Publications.  The Parties acknowledge
that as of the Execution Date, Nektar is planning to disclose or otherwise
publish the Publications identified on Exhibit G (the “Existing
Publications”).  Notwithstanding the general procedures set forth in this
Section 6.9(a), but subject to the right of AstraZeneca to require that Nektar
remove from the applicable Publication Confidential Information of AstraZeneca
or Restricted Information, AstraZeneca agrees that, following advance disclosure
to AstraZeneca of such Publications as set forth in this Section 6.9(a) and good
faith consideration of AstraZeneca’s comments thereto, Nektar may publish the
[***].  Nothing in the foregoing shall prevent, or be interpreted to prevent,
Nektar from making such public disclosures as are required by Applicable Law or
the requirements of any stock exchange on which Nektar’s securities are listed.

 
 

--------------------------------------------------------------------------------

 

Page 33
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)        AZ Publication Policy.  Notwithstanding anything to the contrary in
this Agreement, nothing in this Agreement shall preclude AstraZeneca or any of
its Affiliates from complying with AstraZeneca’s publication policies with
respect to the development and other activities contemplated by this Agreement,
as such policies are modified from time to time by AstraZeneca in any respect or
manner, provided that the foregoing shall not permit AstraZeneca to disclose any
confidential [***] without Nektar’s written consent.
 
6.10.      Information Disclosure; Assistance.
 
(a)        Nektar shall, and shall cause its Affiliates to, without additional
compensation, disclose and make available to AstraZeneca, in whatever form
AstraZeneca may reasonably request (provided that [***] any Information from its
current form to any such requested form), Regulatory Documentation and all
Licensed Know-How and Joint Know-How relating directly to or reasonably needed
for AstraZeneca to develop or otherwise Exploit the Licensed Products that
AstraZeneca is, at the applicable time, intending to Exploit (which, as of the
Effective Date, include the Existing Product and an Opioid Combination Product),
immediately after the Effective Date to the extent covering existing Information
and not disclosed to AstraZeneca already (but excluding manufacturing-related
Information covered by Section 8.2), and thereafter promptly upon the earlier of
the development, making, conception or reduction to practice of each such
Regulatory Documentation, Licensed Know-How or Joint Know-How; provided,
however, that the foregoing shall not be construed to relieve AstraZeneca from
any payment obligation under this Agreement or the Manufacturing and Technology
Transfer Agreement, which the Parties agree will provide that AstraZeneca shall
bear certain technology transfer costs incurred by Nektar thereunder.
 
(b)        Except as set forth in Section 8.2 with respect to all activities
under the Manufacture and Technology Transfer Agreement, Nektar, without
additional compensation, shall provide AstraZeneca with reasonable assistance to
the extent required in order to transfer the Licensed Know-How to AstraZeneca in
a timely manner as needed for AstraZeneca to Exploit the Existing Product and at
least one Opioid Combination Product.  Without prejudice to the generality of
the foregoing, if [***] are reasonably required by AstraZeneca for purposes of
transferring such Licensed Know-How to AstraZeneca or for purposes of
AstraZeneca acquiring expertise on the practical application of the Licensed
Know-How or assisting on issues arising during such Exploitation (and other than
the transfer contemplated under the MTTA), Nektar shall [***] appropriate
representatives to AstraZeneca’s facilities, [***].  The Parties contemplate
that the Manufacturing and Technology Transfer Agreement shall include more
detailed provisions regarding technology transfer related to the Manufacture of
the Existing Product, which provisions shall be without limitation of the
general obligation set forth in this Section 6.10(b).
 
(c)        Nektar shall maintain, or cause to be maintained, accurate records of
its development and other activities directly related to Compounds, Licensed
Products and Reversion Products under this Agreement and any Ancillary Agreement
in sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in the performance of its
activities hereunder, which shall record only such activities and shall not
include or be commingled with records of activities outside the scope of this
Agreement, and which shall be retained by Nektar for [***] after the termination
of this Agreement, or for such longer period as may be required by Applicable
Law.  AstraZeneca shall have the right, during normal business hours and upon
reasonable notice, to inspect and copy any such records.

 
 

--------------------------------------------------------------------------------

 

Page 34
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(d)        AstraZeneca shall maintain, and shall cause its Affiliates and
Sublicensees to maintain, accurate records of all development activities under
this Agreement and any Ancillary Agreement directly related to development of
Licensed Products in such detail as typically recorded by AstraZeneca for its
own similar products, and which shall be retained by AstraZeneca for at least
[***] the termination of this Agreement, or for such longer period as may be
required by Applicable Law.
 
7.            Consideration
 
7.1.        Milestone Payments.  In partial consideration of the licenses and
other rights granted by Nektar to AstraZeneca under this Agreement, AstraZeneca
shall pay Nektar in readily available funds the following payments following
achievement of the applicable milestone events by AstraZeneca or its Affiliate
or Included Sublicensee (which payments are non-creditable and non-refundable):
 
(a)        a payment of One Hundred Twenty-Five Million U.S. Dollars
($125,000,000) within [***] following the Effective Date, [***] of which the
Parties acknowledge and agree is reimbursement of Nektar’s past research and
development expenses with respect to the Licensed Products (but, for clarity,
which expenses are not reimbursable unless and until such payment becomes due
under this Agreement following the Effective Date);
 
(b)        with respect to the Stand-Alone Products containing NKTR-118 (which,
for clarity, include the Packaged 118 Opioid Product, but not Opioid Combination
Products, which are addressed in Section 7.1(c)):
 
 (i)       a payment of [***] (subject to Section 7.10(a)) within [***];
 
 (ii)      a payment of [***] (subject to Section 7.10(a)) within [***];
 
(iii)      a payment of [***];
 
(iv)      a payment of [***];
 
 (v)      a payment of [***];
 
(vi)      a payment of [***];

 
 

--------------------------------------------------------------------------------

 

Page 35
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
  (vii)       a payment of [***];
 
 (viii)       a payment of [***];
 
(ix)       a payment of [***];
 
No payment in this Section 7.1(b) shall be made more than once irrespective of
the number of Stand-Alone Products that have achieved the milestone events set
forth in this Section 7.1(b), or the number of countries in which such milestone
events have been achieved.
 
(c)        with respect to [***] to achieve the following events:
 
 (i)       a payment of [***];
 
(ii)       a payment of [***];
 
   (iii)       a payment of [***];
 
  (iv)        a payment of [***];
 
   (v)        a payment of [***];
 
  (vi)        a payment of [***]; and
 
 (vii)        a payment of [***].
 
It is expressly understood that the milestone payments set forth in this
subsection (c) above shall be made with respect to [***] to meet any of the
trigger events in this subsection, but no payment in this Section 7.1(c) will be
made more than [***] irrespective of the number of [***] that have achieved the
milestone events set forth in this Section 7.1 after such [***] of any
particular milestone event, or the number of countries in which such milestone
events have been achieved.
 
(d)        Adjustment of Sales Milestone Payments.  With respect to any
milestone event in Sections 7.1(b)(v)-(ix) achieved by [***] containing [***]
(which for clarity include [***]), or a milestone event in Sections
7.1(c)(iii)-(vii) achieved by an [***], if during the Calendar Year in which
such milestone event was achieved there were [***] selling the applicable
Licensed Product(s) that achieved such milestone event, then the milestone
payment payable for such milestone event shall be reduced by an amount equal to
[***].
 
7.2.       Royalties.  In addition to the foregoing payments, AstraZeneca shall
pay Nektar the royalties set forth below.

 
 

--------------------------------------------------------------------------------

 

Page 36
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(a)        [***].  Subject to Section 7.7, AstraZeneca shall pay Nektar the
following royalties with respect to all [***] containing [***] (which for
clarity include the [***] (but subject to applicable adjustments as provided in
Section 7.3)):
 
 (i)        on the Net Sales of [***] containing [***] in the [***] (but
excluding the Net Sales of such product by an [***]) as follows:
 
(A)       [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that are [***];
 
(B)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that equal or exceed [***];
 
(C)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that equal or exceed [***];
 
(D)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that equal or exceed [***]; and
 
(E)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that equal or exceed [***];
 
(ii)        on the Net Sales of all [***] containing [***] in the [***] (but
excluding the Net Sales of such product by an [***]) as follows:
 
(A)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that are less than [***];
 
(B)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that [***] are less than [***];
 
(C)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that [***] but are less than [***];
 
(D)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that [***] but are less than [***];
and
 
(E)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] in the [***] during a Calendar Year that equal or exceed [***].
 
(b)        [***] Products.  Subject to Sections 7.3 and 7.7, AstraZeneca shall
pay Nektar the following royalties with respect to each [***] Product:
 
 (i)        on the Net Sales of each [***] Product in the United States (but
excluding the Net Sales of such product by an [***]) as follows:
 

--------------------------------------------------------------------------------



Page 37
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(A)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the United States during a Calendar Year that are less than
[***];
 
(B)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the United States during a Calendar Year that [***] but are
less than [***];
 
(C)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the United States during a Calendar Year that equal or exceed
[***] but are less than [***];
 
(D)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the United States during a Calendar Year that equal or exceed
[***] but are less than [***];
 
(E)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the United States during a Calendar Year that equal or exceed
[***];
 
(ii)        on the Net Sales of each [***] Product in the [***] (but excluding
the Net Sales of such product by an Excluded Sublicensee) as follows:
 
(A)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the [***] during a Calendar Year that are less than [***];
 
(B)        [***]of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the [***] during a Calendar Year that equal or exceed [***] but
are less than [***];
 
(C)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the [***] during a Calendar Year that equal or exceed [***] but
are less than [***];
 
(D)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the [***] during a Calendar Year that equal or exceed [***] but
are less than [***]; and
 
(E)        [***] of Net Sales for that portion of aggregate Net Sales of such
[***] Product in the [***] during a Calendar Year that [***].
 
The calculation of royalties under this Section 7.2 shall be [***].
 
7.3.        [***].  With respect to [***] Products and [***] Products (in each
case, an “[***]”), the Net Sales based on sales of any such [***] Product in a
given country or territory to be used for purposes of determining whether the
sales milestones in Section 7.1(c) (in the case of [***] Products) or 7.1(b) (in
the case of [***] Products) are achieved, and for purposes of calculation of the
royalties owed on such sales under Section 7.2(b) (in the case of [***]) or
7.2(a) (in the case of [***] Products) (including determining the applicable
thresholds and ceilings and any applicable step-down or adjustment), shall be
determined as follows [***].

 
 

--------------------------------------------------------------------------------

 

Page 38
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
The [***] for the [***] containing [***] and for each other active ingredient
(i.e., the [***] or [***] other than [***]) shall be for a quantity comparable
to that used in such [***]and of the [***], during the same time period and in
the applicable country.  If, in a specific country for a particular [***]
Product, the specific information required to perform the foregoing calculation
applicable to such [***] Product is not available, then the Parties shall
negotiate in good faith and agree on a method of determining the [***] of the
[***] Product in a manner that replicates as nearly as possible to the [***] as
described above.  As used herein, and “[***]” means a [***] (and not, for
example, an [***], ingredient to increase [***]).
 
7.4.        Consideration for [***] Products.  If AstraZeneca (or its Affiliate
or Sublicensees) elects to clinically develop and (if successful) commercialize
a [***] Product that is not an [***] Product (an “[***]”), [***].
 
7.5.        [***].  The milestones and royalties in Sections 7.1, 7.2 and 7.3
shall not apply to development and commercialization of Licensed Products
[***].  In the event that AstraZeneca (or its Affiliate or Sublicensee) develops
a Licensed Product intended for commercial [***], the Parties shall negotiate
reasonably and in good faith and agree in writing on commercially reasonable
milestones and royalties applicable to the development and sale of such Licensed
Product, which shall reflect the [***] of such Licensed Product for the intended
use based on [***] in the [***] for similar [***], as applicable, and taking
into account the [***] and [***] payments due by AstraZeneca
hereunder.  AstraZeneca covenants that it and its Affiliates and Sublicensees
shall not conduct [***] on or [***] any Licensed Product for any [***] unless
and until the Parties have agreed in writing on the [***], including [***] and
[***], if mutually agreed, to be paid by AstraZeneca for such [***] and
[***].  If the Parties are unable to agree on the [***] that AstraZeneca will
make with respect to a Licensed Product for any [***], then such dispute shall
be resolved pursuant to Section 19.4.
 
7.6.        Sublicensees.
 
(a)        Election.  In the event AstraZeneca or any of its Affiliates grants a
sublicense to a Sublicensee, AstraZeneca shall elect, by written notice to
Nektar prior to the date that any payment would first be due to Nektar by
AstraZeneca under any term of this Agreement based upon such grant of sublicense
or the actions of the Sublicensee, whether AstraZeneca shall compensate Nektar
with respect to such Sublicensee’s activities either as described in Section
7.6(b), or in Section 7.6(c).  If AstraZeneca elects the compensation model
described in Section 7.6(b) with respect to a Sublicensee, such Sublicensee
shall constitute an “[***]”.  If AstraZeneca elects the compensation model
described in Section 7.6(c) with respect to a Sublicensee, such Sublicensee
shall constitute an “[***]”.  For clarity, once AstraZeneca has elected a method
of compensating Nektar with respect to a Sublicensee’s activities, AstraZeneca
may not thereafter alter such election.

 
 

--------------------------------------------------------------------------------

 

Page 39
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)        [***].  For all [***] elected by AstraZeneca pursuant to Section
7.6(a), the applicable milestone payments shall be made under Sections 7.1(b)
and (c) for milestone events therein achieved by such [***], and all the Net
Sales of such [***] shall be included for purposes of calculating the sales
milestones set forth in Section 7.1 and of royalties under Section 7.2
(including in determining thresholds and ceilings in the royalty
tiers).  AstraZeneca shall not owe Nektar any [***] or [***] made by the [***]
to AstraZeneca (or its Affiliate).
 
(c)        Sharing of Sublicense Income.  For all [***] elected by AstraZeneca
pursuant to Section 7.6(a), no milestone payments shall be made under Sections
7.1(b) and (c) based on the activities of any such [***] (but provided that for
clarity each such milestone event shall be deemed “achieved” upon completion or
achievement of the applicable event by AstraZeneca or its Affiliate or [***]
even if an [***] had previously achieved such event), and all the Net Sales of
such [***] shall be excluded from the calculation of royalties owed under
Section 7.2; provided, however, the Net Sales of all [***] shall be included for
purposes of calculating the total Annual Net Sales for determining if sales
milestones set forth in Section 7.1 have been achieved and for determining
thresholds and ceilings in the royalty tiers used in calculating the royalties
under Section 7.2.  AstraZeneca shall pay to Nektar [***] of any [***] received
by AstraZeneca or any Affiliate from an [***], such payments to be made
[***].  “[***]” means, with respect to the applicable [***].
 
7.7.        Reduction of Royalty.
 
(a)        Generic Competition.  If, with respect to a Licensed Product being
sold in a country in a particular Calendar Quarter, any Generic Product of such
Licensed Product is sold by any Third Party in such country in such Calendar
Quarter, then for the purposes of determining the royalties due based on the
sale of such Licensed Product under Sections 7.2, 7.4, 7.5 and 7.10(b) (as
adjusted by the other provisions of this Section 7.7) in such country during
such Calendar Quarter, the royalty owed by AstraZeneca on sales of such Licensed
Products in such country in such Calendar Quarter shall be [***].
 
(b)        Compulsory Licenses.  In the event that a court or a governmental
agency of competent jurisdiction requires AstraZeneca or an AstraZeneca
Affiliate or Sublicensee to grant a compulsory license to a Third Party
permitting such Third Party to make or sell a Licensed Product in a country in
the Territory, then for the purposes of calculating the royalties due under
Sections 7.2, 7.4, 7.5 and 7.10(b), with respect to such Licensed Product in
such country (but solely for so long as such compulsory license is in effect and
products are being sold under the license in such country), the royalty rate on
Net Sales shall be [***].
 
(c)        No Valid Claim.  In the event that, at the time a Licensed Product is
sold in a country, there is no Valid Claim in such country with respect to such
Licensed Product, then for the purposes of calculating the royalties owed based
on the sale of such Licensed Product under Sections 7.2, 7.4, 7.5 and 7.10(b) at
that time, the royalties that would otherwise be owed and payable under such
Sections based on such sale shall be [***].  The calculation of the royalty
reduction under this Section 7.7(c) shall be conducted separately for each
Licensed Product.

 
 

--------------------------------------------------------------------------------

 

Page 40
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(d)        [***] Reduction.  Any reductions set forth in this Section 7.7 and in
Section 7.8 shall be applied to the royalty rate payable to Nektar under Section
7.2 and the milestones in Section 7.1 that are based on Annual Net Sales in the
[***].
 
7.8.        Royalty Stacking.  If, during the Term, AstraZeneca enters into an
agreement with a Third Party under which it obtains a license under a patent
right of a Third Party in a particular country in the Territory that [***],
then, upon entry into any such agreement and thereafter during the remainder of
the period during which AstraZeneca owes royalties to such Third Party under
such agreement and to Nektar under this Agreement based upon sales of any [***]
Product containing [***] or any [***] Product containing [***] in such country,
the royalty amounts payable under Section 7.2 hereof based on sales of any [***]
Product containing [***] or [***] Product in the country shall be [***].
 
7.9.        Royalty Term.  AstraZeneca’s obligation to pay royalties shall
commence, on a country-by-country basis, with respect to each separate Licensed
Product, on the date of First Commercial Sale of such Licensed Product in such
country.  The obligation shall expire, on a country-by-country basis, with
respect to each separate Licensed Product:
 
(a)        in the case of any country in the [***], on the [***] (i) [***] of
the First Commercial Sale of such Licensed Product in the European Union and
(ii) the expiration date in such country of the last to expire of any issued
Licensed Patent that includes at least [***] covering the sale or use of such
separate Licensed Product in such country; or
 
(b)        in the case of any country not in the [***], the [***] (i) [***] of
the First Commercial Sale of such Licensed Product in such country and (ii) the
expiration date in such country of the last to expire of any issued Licensed
Patent that includes at least [***] covering the sale or use of such separate
Licensed Product in such country.
 
7.10.       Certain Additional [***].
 
(a)        [***].
 
(b)        Consideration for Compounds Other than [***].  If AstraZeneca (or its
Affiliate or Sublicensees) elects to develop and (if successful) commercialize a
Stand-Alone Product containing a Compound other than [***] (and such compound is
viewed as a new chemical entity by the FDA) (a “[***] Compound”), then
AstraZeneca shall give Nektar written notice of such election, describing the
[***] Compound covered by such election.  After any such notice, the Parties
then shall [***].  AstraZeneca covenants that it and its Affiliates and
Sublicensees shall not [***], subject to the terms of this Agreement and such
commercial payments.

 
 

--------------------------------------------------------------------------------

 

Page 41
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
7.11.       Sales Subject to Royalties.  Sales of Licensed Products between
[***] shall not be subject to royalties hereunder (except as otherwise provided
in Section 7.6(c)), provided that royalties shall be calculated on AstraZeneca’s
[***] sale of the Licensed Products to a Third Party (including
[***]).  Royalties shall be payable only once for any given quantity of Licensed
Products.  For purposes of determining Net Sales, the Licensed Product shall be
deemed to be sold when invoiced and a “sale” shall not include, and no royalties
shall be payable on, transfers by AstraZeneca, its Affiliates or Sublicensees of
free samples of Licensed Products or of clinical trial materials containing
Compound that are transferred without charge or at a price that does not result
in a profit to the transferring party, or transfers of Licensed Products to
patients under AstraZeneca’s Patient Assistance Program or compassionate use
program in the US or any similar programs in other countries, or other transfers
or dispositions without charge or at a price that does not result in a profit to
the transferring party for charitable, promotional, pre-clinical, clinical,
manufacturing, testing or qualification, regulatory or governmental purposes.
 
7.12.       Royalty Payments.  The royalties shall be [***] respectively, for
the [***].  AstraZeneca shall pay the royalties in conjunction with the delivery
of a written report to Nektar within [***] after the end of [***] that shows,
with respect to each country and each Licensed Product, [***].
 
7.13.       [***].  If AstraZeneca’s (or its Affiliates’ or Sublicensees’) [***]
for the sale or distribution of the Licensed Products [***], the Parties agree
to negotiate in good faith and agree on [***] obligations for those obligations
hereunder which are based on the [***], which [***] obligations shall be
designed to provide Nektar [***] to the [***] that would have been paid to
Nektar hereunder if the calculation of Net Sales were [***].
 
7.14.       Records Retention; Audit.
 
(a)        Until [***], AstraZeneca and its Affiliates shall keep or cause to be
kept accurate records or books of account in accordance with applicable
generally accepted accounting principles showing all information and data that
is necessary for the accurate determination of the royalties and other payments
due hereunder with respect to the sale or other Exploitation of Licensed
Product.
 
(b)        Upon the written request of Nektar, AstraZeneca shall permit a
qualified accountant or a person possessing similar professional status and
associated with an independent accounting firm of nationally recognized standing
selected by Nektar and reasonably acceptable to AstraZeneca to inspect during
regular business hours and [***], all or any part of AstraZeneca’s and its
Affiliates’ records and books necessary to check the accuracy of the royalties
and other amounts paid under this Agreement.  The accounting firm shall enter
into an appropriate agreement with AstraZeneca to treat all information it
receives during its inspection in confidence.  The accounting firm shall
disclose to Nektar and AstraZeneca only whether the royalty reports and other
payment amounts made are correct and details concerning any discrepancies, but
no other information shall be disclosed to Nektar.  The charges of the
accounting firm shall be paid by Nektar, except that if the royalties or other
payments have been [***], the charges shall be paid by AstraZeneca.  If Nektar
does not exercise its right under this Section 7.14(b) with respect to [***]
within the time period allotted therefor, it shall constitute a waiver by Nektar
of its right to later object to any payments made by AstraZeneca under this
Agreement [***].

 
 

--------------------------------------------------------------------------------

 

Page 42
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
7.15.       Mode of Payment.  [***].
 
7.16.       Currency.  All payments required under this Article 7 shall be made
in U.S. Dollars.  For the purpose of computing the Net Sales of Licensed
Products sold in a currency other than U.S. Dollars, such currency shall be
converted from local currency to U.S. Dollars by AstraZeneca in accordance with
the rates of exchange for the relevant month for converting such other currency
into U.S. Dollars used by AstraZeneca’s actual internal accounting systems that
are independently audited on an annual basis and are consistently applied to its
products.
 
7.17.       Taxes.
 
(a)        General.  The royalties, milestones and other amounts payable by
AstraZeneca to Nektar pursuant to this Agreement (“Payments”) shall not be
reduced on account of any taxes unless required by Applicable Law.  Nektar alone
shall be responsible for paying any and all taxes (other than withholding taxes
required by Applicable Law to be paid by AstraZeneca) levied on account of, or
measured in whole or in part by reference to, any Payments it
receives.  AstraZeneca shall deduct or withhold from the Payments any taxes that
it is required by Applicable Law to deduct or withhold.  Notwithstanding the
foregoing, if Nektar is entitled under any applicable tax treaty to a reduction
of rate of, or the elimination of, applicable withholding tax, it may deliver to
AstraZeneca or the appropriate governmental authority (with the assistance of
AstraZeneca to the extent that this is reasonably required and is expressly
requested in writing) the prescribed forms necessary to reduce the applicable
rate of withholding or to relieve AstraZeneca of its obligation to withhold tax,
and AstraZeneca shall apply the reduced rate of withholding, or dispense with
withholding, as the case may be, provided that AstraZeneca has received
evidence, in a form reasonably satisfactory to AstraZeneca, of Nektar’s delivery
of all required forms (and, if necessary, its receipt of appropriate
governmental authorization) at least [***] prior to the time that the Payments
are due.  Further, if Nektar is entitled under any applicable tax treaty to a
reduction of rate of, or the elimination of, applicable withholding tax, but
Nektar has not been (or believes it will not be) able to deliver to AstraZeneca
(or the appropriate governmental authority) the prescribed forms as provided
above, with respect to a particular Payment owed under this Agreement, by the
above-required time prior to the date the Payment is due, then Nektar may by
written notice to AstraZeneca delay such due date until a specified later time
(so as to enable Nektar to submit on a timely basis such prescribed forms and
thus be able to benefit from the protections from withholding afforded by such
tax treaty), and in such case AstraZeneca shall not make such Payment until the
later date as specified by Nektar in writing and shall cooperate reasonably with
Nektar’s efforts to submit the prescribed forms and benefit from the tax treaty
(with the understanding that AstraZeneca shall pay such Payment amount on such
specified later date).  If, in accordance with the foregoing, AstraZeneca
withholds any amount, it shall pay to Nektar the balance when due, make timely
payment to the proper taxing authority of the withheld amount, and send to
Nektar proof of such payment [***] following that payment, and shall cooperate
reasonably with Nektar’s efforts to obtain the benefit of any tax credits with
respect to such withholding.  For purposes of this Agreement, the stated amount
of the Payments payable by AstraZeneca shall include any sales tax that Nektar
may be required to collect.

 
 

--------------------------------------------------------------------------------

 

Page 43
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)        Indirect Taxes.  Nothing in Section 7.17(a) shall apply with respect
to Indirect Taxes.  If any Indirect Taxes are chargeable in respect of any
Payments, AstraZeneca shall pay such Indirect Taxes at the applicable rate in
respect of any such Payments following the receipt, where applicable, of an
Indirect Taxes invoice in the appropriate form issued by Nektar in respect of
those Payments, such Indirect Taxes to be payable on the due date of the payment
of the Payments to which such Indirect Taxes relate.
 
7.18.       Imports.  For the avoidance of doubt, the Parties acknowledge and
agree that none of the milestones or royalties payable under this Agreement are
related to the license (or right) to import or any import of Licensed
Products.  The receiving Party shall be responsible for any import clearance,
including payment of any import duties and similar charges, in connection with
any Licensed Products transferred to such Party under this Agreement.
 
7.19.       Interest.  If a Party does not receive payment of any sum due to it
hereunder on or before the due date therefor, [***] shall thereafter accrue on
the sum due to such Party until the date of payment at a [***] of [***], or the
[***].  This Section 7.19 shall not apply to any payment by AstraZeneca that is
made after the due date therefor based on a request from Nektar to defer such
payment pursuant to Section 7.17(a).
 
8.            Manufacturing and Supply
 
8.1.        Clinical Supplies.
 
(a)        Ordering.  Subject to the terms and conditions of this Agreement,
until the Manufacture and Technology Transfer Agreement is entered into by the
Parties, promptly upon request of AstraZeneca, Nektar shall use commercially
reasonable efforts to supply to AstraZeneca, in accordance with Applicable Law
in the United States or any other jurisdictions in which the applicable supplies
are Manufactured by or on behalf of Nektar (“Manufacturing Law”), clinical
supplies of the Existing Products and placebos (if applicable), in such form and
in such quantities as may be required for any clinical studies to be conducted
by AstraZeneca hereunder.  Such supply shall be pursuant to [***], consistent
with industry standards.  If AstraZeneca orders any clinical supplies hereunder,
the price for such supplies shall be equal to [***].  Upon the execution of the
MTTA, the Parties agree that the price charged to AstraZeneca under this
Agreement shall be [***] had such clinical supplies been purchased under the
MTTA at the price set forth therein.  Within [***] of the execution of the MTTA,
Nektar shall issue AstraZeneca an invoice for the amount of underpayment or
refund for the amount of overpayment, as applicable.

 
 

--------------------------------------------------------------------------------

 

Page 44
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)        Product Warranty.  At the time of delivery to AstraZeneca by or on
behalf of Nektar of all Existing Product ordered by AstraZeneca under subsection
(a), (i) the Existing Product shall be in conformity with the applicable
specifications therefor; (ii) the Existing Product shall have been Manufactured
in compliance with cGMP, all Manufacturing Law, and the applicable terms of this
Agreement; (iii) the Existing Product shall have been Manufactured in facilities
that are in compliance with all Manufacturing Law at the time of such
Manufacture (including applicable inspection requirements of the FDA and other
Health Authorities); (iv) the Existing Product shall not be adulterated or
misbranded under the FFDCA; and (v) Nektar shall have sufficient stability data
to support the planned Phase III Clinical Trial as set forth in the IND for the
Existing Product.  AstraZeneca’s [***] (except as provided in Section 14.2)
shall be [***].  For clarity, the foregoing warranty does not cover or apply to
any damage or harm to, or other non-conformity of, the Existing Product caused
by improper handling, storage, transportation or use of the Existing Product
after delivery to AstraZeneca by Nektar.
 
(c)        Quality Agreement.  Within [***] following the Execution Date, Nektar
shall execute a reasonable quality agreement based substantially on
AstraZeneca’s then-current form, which shall govern the Parties’ respective
responsibilities with respect to quality-related matters applicable to clinical
supplies of the Existing Product and placebos (if applicable).
 
8.2.        Manufacture and Technology Transfer.
 
(a)        Manufacturing Technology Transfer.  Nektar shall, and shall cause its
Affiliates to, disclose and make available to AstraZeneca, in accordance with
the terms of a Manufacture and Technology Transfer Agreement to be agreed to by
the Parties as provided in subsection (b) below, all Licensed Know-How and Joint
Know-How relating directly to manufacture of NKTR-118, the Existing Product or
an Opioid Combination Product that is necessary or reasonably useful to enable
AstraZeneca or its designee to manufacture the Existing Product.

 
 

--------------------------------------------------------------------------------

 

Page 45
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


 
(b)        Negotiation.  Within [***] following the Effective Date, AstraZeneca
and Nektar shall negotiate the terms of a manufacturing agreement, pursuant to
which (i) Nektar shall make available to AstraZeneca and its designee the
Information described in Section 8.2(a), and (ii) without limitation of Section
8.1, Nektar shall be responsible for using [***] to Manufacture such
non-commercial supplies of the Existing Product as AstraZeneca may reasonably
require to conduct clinical trials of the Existing Product until the technology
transfer described in subsection (a) is complete and AstraZeneca or its designee
is able to commence Manufacture of the Existing Product (such agreement, the
“Manufacture and Technology Transfer Agreement”).  The Parties shall negotiate
the Manufacture and Technology Transfer Agreement reasonably and in good faith
and with such diligence, including by making available such personnel as are
necessary to negotiate, as is required to execute and deliver such an agreement
within [***] of the Effective Date, or such other period as the Parties may
agree in writing.  The Parties agree that the MTTA shall require the Parties to
work together cooperatively to effect the contemplated manufacturing technology
transfer as soon as practicable, with the understanding that such transfer
should be able to be completed within [***].  If such Manufacture and Technology
Transfer Agreement is not executed by the Parties within such period, either
Party shall have the right to refer the resolution of any dispute with respect
to such Manufacture and Technology Transfer Agreement to the Executives pursuant
to Section 19.1.  Any final decision mutually agreed to by the Executives shall
be reflected in the final, agreed Manufacture and Technology Transfer
Agreement.  If the Executives are not able to agree on the resolution of any
such issue within [***] after such issues was first referred to them or if,
following an agreement in principle by the Executives, the Parties are not able
to expeditiously, and in no event later than [***] after a decision is reached
by the Executives, reflect such agreement in the final agreed Manufacture and
Technology Transfer Agreement, either Party may, by written notice to the other,
elect to initiate arbitration pursuant to Section 19.4 for purposes of having
the matter settled.
 
(c)        Certain Terms.  The Manufacture and Technology Transfer Agreement
shall provide that (i) AstraZeneca shall [***] in connection with the transfer
of the manufacturing technology to AstraZeneca, (ii) the price at which
AstraZeneca shall [***] under the Manufacture and Technology Transfer Agreement
shall be equal to [***], and (iii) Nektar shall provide as part of such
technology transfer or any supply of clinical supplies hereunder, all necessary
product and batch related documentation to AstraZeneca to support clinical use
of the Existing Product.  The Parties anticipate and agree that the transfer of
Manufacturing responsibility to AstraZeneca under the Manufacture and Technology
Transfer Agreement shall take place as promptly as reasonably practicable and
that the Parties shall cooperate and take all reasonable actions to facilitate
such transfer, and that Nektar’s obligation to Manufacture the Existing Product
pursuant to Section 8.1 and Section 8.2 shall remain in place only until the
completion of the technology transfer.
 
8.3.        Right to Audit. Upon AstraZeneca’s reasonable request, Nektar shall
allow AstraZeneca or its authorized representatives to audit Nektar’s premises
and records (including those related to Nektar’s subcontractors and suppliers,
but solely to the extent Nektar has the right to compel such audit) that relate
directly to the Manufacture of Existing Product supplied by Nektar under this
Article 8, solely for purposes of verifying Nektar’s performance of Health
Authority requirements in the United States and the requirements in this
Agreement with respect to such Manufacture.  This audit may be made as a quality
and compliance audit, an integrated supplier evaluation protocol (ISEP) audit,
or an audit for cause.  Any such audit shall be conducted pursuant to the
confidentiality provisions of Article 11 and any other appropriate
confidentiality agreement, during normal business hours and after reasonable
prior written notice, and in compliance with reasonable restrictions and rules
as required by Nektar for safety and confidentiality purposes and to avoid undue
interference with Nektar’s (and its applicable subcontractors’ and suppliers’)
businesses.

 
 

--------------------------------------------------------------------------------

 

Page 46
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
8.4.        CMC Services.  Upon AstraZeneca’s reasonable request, Nektar shall
use commercially reasonable efforts to provide any CMC services requested by
AstraZeneca at Nektar’s [***], to the extent Nektar has the required expertise
and experience, and provided that the Parties shall reasonably cooperate to
minimize interference with Nektar’s other business commitments.
 
9.            Ownership of Intellectual Property
 
9.1.        Ownership of Technology.
 
(a)        Ownership.  Subject to Section 9.2 and the license grants to
AstraZeneca under Article 4 and the license grant to Nektar under Section
9.1(b), as between the Parties, [***] all right, title and interest in and to
any and all: (i) Information, Improvements and other inventions that are
conceived, discovered, developed or otherwise made, as necessary to establish
authorship, inventorship or ownership under applicable United States law, by or
on behalf of [***] (or its Affiliates or its licensees (other than, in the case
of Nektar, AstraZeneca or its Sublicensees) or Sublicensees) under or in
connection with this Agreement, whether or not patented or patentable, and any
and all Patent and Intellectual Property Rights with respect thereto, except to
the extent that any such Information, Improvements or other inventions, or any
Patent or Intellectual Property Rights with respect thereto, are Joint Know-How
or Joint Patents, and (ii) other Information, Improvements or other inventions,
and Patent and Intellectual Property Rights that are owned or otherwise
Controlled (other than pursuant to the license grants set forth in Article 4) by
[***], its Affiliates or its licensees (other than, in the case of Nektar,
AstraZeneca or its Sublicensees) or Sublicensees.
 
(b)        License Grant to Nektar.  Subject to the terms and conditions of this
Agreement, AstraZeneca hereby grants to Nektar [***] license throughout the
world, [***] pursuant to Section 9.1(c), under AstraZeneca’s and its Affiliates’
right, title, and interest in and to Information made, created, discovered,
developed, conceived or reduced to practice pursuant to work under this
Agreement that comprise, claim or cover [***] disclosed or made known to
AstraZeneca (or its Affiliate) in connection with this Agreement, and any
Patents filed based on any such Information (collectively, the “[***]”), to use
and practice such [***] for any purpose other than, until the expiration of the
exclusivity of AstraZeneca’s licenses granted under Section 4.1, the
Exploitation of the Compounds, the Licensed Products and the Competing Products
(but provided that the foregoing license excludes, for clarity, the right to use
any Information generated by AstraZeneca (or its Affiliate) specifically
relating to the Compounds, Licensed Products and Reserved Products, including
any clinical data).
 
(c)        [***].  Nektar shall have the right to [***], under the license
granted in Section 9.1(b), to its [***] upon prior written notice to
AstraZeneca.  Nektar shall ensure that all [***] to which it [***] are bound by
commercially reasonable confidentiality obligations consistent with the intent
of clause (b) covering any confidential Information of AstraZeneca covered by
such [***].

 
 

--------------------------------------------------------------------------------

 

Page 47
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
9.2.        Ownership of Licensed Patents and Licensed Know-How.  Subject to the
license grants to AstraZeneca under Article 4, as between the Parties, Nektar
shall own and retain all right, title and interest in and to all Licensed
Patents and Licensed Know-How.
 
9.3.        Improvements, Excluded Patents and Excluded Know-How.
 
(a)        Nektar shall without delay disclose to AstraZeneca any Improvements
that become Controlled by Nektar or its Affiliates, during any period in which
AstraZeneca owes royalties to Nektar pursuant to Section 7.9, and are necessary
or reasonably useful for AstraZeneca to develop or otherwise Exploit the
Compounds and Licensed Products that AstraZeneca is, at the applicable time,
intending to Exploit (but excluding manufacturing-related Information covered by
Section 8.2) and provide AstraZeneca with all relevant Information comprising
such Improvements.  AstraZeneca shall have the right, at any time, to reject any
such Improvement on written notice to Nektar, in which event, this Agreement
shall not apply to such Improvement.
 
(b)        All Improvements disclosed by Nektar pursuant to Section 9.3(a)
shall, for clarity, automatically be included within the licenses granted to
AstraZeneca hereunder, subject to AstraZeneca’s right to reject any such
Improvement pursuant to Section 9.3(a), and any Information Controlled by Nektar
or its Affiliates comprising such Improvements that is not covered or claimed by
a Patent and which is not generally known shall be considered Licensed
Know-How.  For clarity, any Patents that are Controlled by Nektar or its
Affiliates that cover such Improvements shall be considered Licensed Patents.
 
(c)        If, after the Effective Date and subject to Section 17.1, Nektar (or
its Affiliate) desires to [***] from a Third Party specific Patents or
proprietary Information [***] to the extent relating to rights that could be
[***] to AstraZeneca hereunder.  If Nektar (or its Affiliate) [***] from such
Third Party any [***] (absent a rejection as provided below), then Nektar shall
[***].
 
9.4.        Ownership of Joint Inventions, Joint Patents and Joint
Know-How.  Subject to the license grants to AstraZeneca under Article 4, the
Parties shall each own an equal, undivided interest in any and all (a)
Information that is conceived, discovered, developed or otherwise made, as
necessary to establish authorship, inventorship or ownership under applicable
United States law, jointly by or on behalf of Nektar (or its Affiliates), on the
one hand, and AstraZeneca (or its Affiliates, its Distributors or its
Sublicensees), on the other hand, in connection with the work conducted under or
in connection with this Agreement, whether or not patented or patentable (the
“[***]”), and (b) Patents (the “[***]”) and Intellectual Property Rights with
respect thereto.  [***].  Notwithstanding the foregoing, subject to the [***]
restrictions set forth in [***] and the [***], with respect to any [***] or
[***] that comprise, claim or cover [***], Nektar shall have the right to [***]
in such [***] and [***] without AstraZeneca’s consent and without accounting to
AstraZeneca.

 
 

--------------------------------------------------------------------------------

 

Page 48
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
9.5.        Assignments.  Each Party shall obtain from each of its Affiliates,
sublicensees, employees and agents, and from the employees and agents of its
Affiliates, sublicensees and agents, who are or will be involved in the
Manufacture of Licensed Products or are otherwise participating in the
Exploitation of the Compounds or Licensed Products or who otherwise have access
to any Restricted Information or other Confidential Information of the other
Party, rights to any and all Information that relate to a Compound or Licensed
Product, such that each Party shall, by virtue of this Agreement, receive from
the other Party, without payments beyond those required by Article 7, the
licenses and other rights granted to such Party by the other Party under the
terms of this Agreement.
 
10.         Adverse Event Reporting; Recall
 
10.1.        Safety Agreement. On or within [***] following the Execution Date,
the  Parties shall enter into a safety agreement with respect to the Licensed
Products based on AstraZeneca’s then-current standard safety agreement governing
the Parties’ respective responsibilities with respect to Adverse Events,
complaints and other safety-related matters (the “Safety Agreement”).
 
10.2.        Adverse Event Reporting.  The rights and obligations of the Parties
(and their Affiliates) with respect to safety and related reporting activities
with respect to each Licensed Product shall be set forth in the Safety
Agreement.  AstraZeneca shall be responsible for Adverse Event reporting to
applicable Health Authorities in the Territory.  Nektar shall report and provide
to AstraZeneca all Adverse Event information relating to the Licensed Products
of which it becomes aware (a) [***] for any reports of Adverse Events that [***]
or are [***] and (b) [***] for any reports of [***].  Nektar and AstraZeneca
shall reasonably cooperate to ensure that Nektar’s Adverse Event reporting
processes will efficiently communicate such Adverse Event information in such
manner, time, and format.
 
10.3.        Complaints.  Without limitation of Section 10.2, Nektar shall
maintain a record of any and all complaints it receives with respect to the
Licensed Products and shall notify AstraZeneca in reasonable detail of any
complaint received by it [***] after receipt of such complaint by Nektar.  For
so long as Licensed Product is being manufactured by or on behalf of Nektar
hereunder, AstraZeneca shall maintain a record of any and all complaints it or
its Affiliates receives with respect to Licensed Products, and shall notify
Nektar in reasonable detail or any complaint received by it or its Affiliates
[***] or, following execution of the MTTA, within the [***] set forth therein or
in a quality agreement entered into between the Parties pursuant to the MTTA.

 
 

--------------------------------------------------------------------------------

 

Page 49
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
10.4.       Product Recall.
 
(a)        Notification and Recall.  In the event that any government agency or
authority issues or requests a recall or takes similar action in connection with
the Compounds or the Licensed Products, or in the event AstraZeneca determines
that an event, incident or circumstance has occurred that may result in the need
for a recall or market withdrawal with respect to the Compounds or the Licensed
Products, AstraZeneca shall promptly advise Nektar thereof by telephone or
facsimile.  Following notification of any such issuance or request or similar
action to AstraZeneca or such a determination by AstraZeneca, AstraZeneca shall
decide and have control of whether to conduct such a recall or market withdrawal
(except in the case of a government-mandated recall) in the Territory and the
manner in which any such recall or market withdrawal shall be conducted.
 
(b)        Recall Expenses.  AstraZeneca shall [***] of any recall of a Licensed
Product.  Such expenses of recall shall include [***] of the recalled Licensed
Product and any [***] for the recalled Licensed Product.  However, to the extent
that any such recall covers Licensed Products supplied by Nektar to AstraZeneca
under this Agreement or the MTTA, then Nektar will be responsible for paying
such costs of such recall to the extent that such recall is attributable to
[***] or the [***] set forth in the [***] with respect to such Licensed
Products.
 
11.         Confidentiality and Non-Disclosure
 
11.1.       Restricted Nektar Information.  Nektar recognizes that by reason of,
inter alia, AstraZeneca’s status as an exclusive licensee pursuant to the grants
under Section 4.1, AstraZeneca has an interest in Nektar’s retention in
confidence of Licensed Know-How and Joint Know-How that relates to the
Compounds, the Licensed Products or the Reserved Products.  Accordingly, until
the expiration of the exclusivity of AstraZeneca’s license rights with respect
to a Licensed Product under Section 4.7, Nektar shall, and shall cause its
Affiliates and their respective officers, directors, employees and agents to,
keep completely confidential, and not publish or otherwise disclose, and not use
for any purpose (except as expressly permitted under this Agreement) any such
Licensed Know-How and Joint Know-How that comprises or relates to any Licensed
Product, including the Compound included therein, and any Regulatory
Documentation, including the Health Registration Approvals, with respect thereto
(the “Restricted Information”); provided that the “Restricted Information” shall
not include any Information to the extent (a) such Information is in the public
domain through no fault of Nektar, its Affiliates or any of their respective
officers, directors, employees or agents, (b) disclosure or use of the
Information by Nektar would be expressly permitted under Section 11.3, or (c)
disclosure or use of the Information by Nektar is otherwise expressly permitted
by the terms of this Agreement, or (d) such Information is generally related to
and useful in [***] business, including the discovery, research and/or
development of compounds that are not [***].  For clarification, the disclosure
by Nektar to AstraZeneca of Restricted Information shall not cause such
information to cease to be subject to the provisions of this Section 11.1.  In
the event this Agreement is [***] by AstraZeneca pursuant to [***], or by Nektar
pursuant to [***] (other than this final sentence) shall terminate and have no
continuing force or effect and the [***] (other than the [***] included therein)
shall thereafter be deemed solely to be Confidential Information of Nektar, for
purposes of the surviving provisions of this Agreement.  Nektar shall ensure
that each of its and its Affiliates’ employees is bound by a written
confidentiality agreement that is at least as protective of the Restricted
Information and the Confidential Information of AstraZeneca as the provisions
set forth in this Article 11.  AstraZeneca shall ensure that each of its and its
Affiliates’ employees who is involved in the performance of AstraZeneca’s
obligations or exercise of AstraZeneca’s rights under this Agreement or any
Ancillary Agreement is bound by a written confidentiality agreement that is at
least as protective of the Restricted Information and the Confidential
Information of Nektar as the provisions set forth in this Article 11.

 
 

--------------------------------------------------------------------------------

 

Page 50
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
11.2.       Confidentiality Generally.  Subject to Section 11.1, at all times
during the term of this Agreement and for a period of [***] following
termination or expiration hereof, each Party (the “Receiving Party”) shall, and
shall cause its officers, directors, employees, agents, Affiliates and
Sublicensees to, keep confidential and not publish or otherwise disclose and not
use, directly or indirectly, for any purpose, any Confidential Information
provided to it by the other Party (the “Disclosing Party”), except to the extent
such disclosure or use is otherwise expressly permitted by the terms of this
Agreement or is reasonably necessary for the performance of this Agreement.  For
the avoidance of doubt, the treatment of Confidential Information that is also
Restricted Information is governed by the terms of Section 11.1 while the
treatment of Confidential Information that is not also Restricted Information is
governed by this Section 11.2.
 
11.3.       Permitted Disclosures.  Nektar may disclose Restricted Information
and each Party may disclose Confidential Information of the other Party (other
than Restricted Information) to the extent that such disclosure is:
 
(a)        made in response to a valid order of a court of competent
jurisdiction or other competent authority; provided, however, that the Receiving
Party shall first have given notice to the Disclosing Party and given the
Disclosing Party a reasonable opportunity to quash any such order or obtain a
protective order requiring that the Confidential Information and documents that
are the subject of such order be held in confidence by such court or authority
or, if disclosed, be used only for the purpose for which the order was issued;
and provided further that if such order is not quashed or a protective order is
not obtained, the Confidential Information disclosed in response to such court
or governmental order shall be limited to that information that is legally
required to be disclosed in response to such court or governmental order;
 
(b)        made by AstraZeneca or its Affiliates, Distributors or Sublicensees
to a Health Authority as may be necessary or useful in connection with any
filing, application or request for a Health Registration Approval; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information, to the extent such protection is available;
 
(c)         made by a Party to a patent authority as may be necessary or useful
for purposes of obtaining or enforcing a Patent (consistent with the terms and
conditions of Article 15); provided, however, that reasonable measures shall be
taken to assure confidential treatment of such information, to the extent such
protection is available;

 
 

--------------------------------------------------------------------------------

 

Page 51
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(d)        otherwise required by law; provided, however, that if Nektar is
required to disclose Restricted Information, or either Party is required to
disclose Confidential Information of the other Party, the Party required to make
the disclosure shall (i) provide to the other Party reasonable advance notice of
and an opportunity to comment on any such required disclosure, (ii) if requested
by the other Party, seek confidential treatment with respect to any such
disclosure to the extent available, and (iii) use good faith efforts to
incorporate the comments of the other Party in any such disclosure or request
for confidential treatment; or
 
(e)         made by AstraZeneca or its Affiliates, Distributors or Sublicensees
to Third Parties as may be reasonably necessary in connection with the
Exploitation of the Compounds or Licensed Products as contemplated by this
Agreement, including subcontracting or sublicensing transactions in connection
therewith.
 
11.4.       Exclusions.  Notwithstanding the foregoing, Confidential Information
(but not Restricted Information) shall not include any information that:
 
(a)        is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no wrongful act, fault or
negligence on the part of the Receiving Party;
 
(b)        can be demonstrated by documentation or other competent proof to have
been in the Receiving Party’s or its Affiliates’ possession prior to disclosure
by the Disclosing Party;
 
(c)        is subsequently received by the Receiving Party or its Affiliates
from a Third Party or a Sublicensee who is not bound by any obligation of
confidentiality with respect to said information;
 
(d)        is generally made available to Third Parties by the Disclosing Party
without restriction on disclosure; or
 
(e)        is independently developed by or for the Receiving Party or its
Affiliates without reference to the Disclosing Party’s Confidential Information.
 
Specific aspects or details of Confidential Information or Restricted
Information shall not be deemed to be within the public domain or in the
possession of the Receiving Party merely because the Confidential Information or
Restricted Information is embraced by more general information in the public
domain or in the possession of the Receiving Party.  Further, any combination of
Confidential Information or Restricted Information shall not be considered in
the public domain or in the possession of the Receiving Party merely because
individual elements of such Confidential Information or Restricted Information
are in the public domain or in the possession of the Receiving Party unless the
combination and its principles are in the public domain or in the possession of
the Receiving Party.

 
 

--------------------------------------------------------------------------------

 

Page 52
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
11.5.       Confidentiality of Terms of Agreement.  The Parties both agree that
the terms of the Agreement are the confidential information of each Party, and
they each shall keep such terms confidential and not disclose the Agreement,
except as otherwise provided herein.  Notwithstanding the foregoing, the Parties
acknowledge and agree that either Party may be required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body to disclose this Agreement, or the terms hereof, in whole or in part, and
in such case, such Party shall notify the other Party in writing and shall
provide the other Party with at least [***] thereof prior to making such filing
or disclosure.  The disclosing Party shall use reasonable efforts to seek
confidential treatment of any such proposed redactions timely made, to the
extent consistent with law, and use reasonable efforts to procure confidential
treatment of such proposed redactions pursuant to the Securities Act of 1933 or
the Securities Exchange Act of 1934, in each case as amended, and the rules,
regulations and guidelines promulgated thereunder, or any other applicable law
or the rules, regulations or guidelines promulgated thereunder, but provided
that the foregoing shall not prevent the Party from making such public
disclosures as it, on advice of counsel, must make to comply with Applicable
Law.  Either Party may disclose the terms of this Agreement in confidence to (a)
its directors, Affiliates and professional service providers and (b) [***] and
their respective [***] who, in each case ((a) and (b)) are subject to [***] (or
if applicable [***]), which restrictions shall, inter alia, in the case of the
Persons described in clause (b), limit the permitted use of the terms of this
Agreement solely to [***] and [***] of the [***] and for no other purpose.
 
11.6.       Use of Name.
 
(a)        Neither Party shall disclose or otherwise commercially use the name,
insignia, symbol, trademark, trade name or logotype of the other Party or its
Affiliates in any publication, press release, promotional material or other form
of publicity without the prior written consent of the other Party (which shall
not be unreasonably withheld or delayed), except for those disclosures for which
consent has previously been obtained.  The restrictions imposed by this
Section 11.6(a) shall not prohibit either Party from making any disclosure
identifying the other Party that is required by Applicable Law or the
requirements of a national securities exchange or another similar regulatory
body, provided that any such disclosure shall be governed by this Article
11.  Further, the restrictions imposed on each Party under this Section 11.6 are
not intended, and shall not be construed, to prohibit a Party from identifying
the other Party in its internal business communications, provided that any
Confidential Information in such communications remains subject to this Article
11.
 
(b)        Notwithstanding the foregoing, AstraZeneca and its Affiliates and
Sublicensees shall have the right to use in a reasonable manner the name of
Nektar and its Affiliates to the extent that (i) AstraZeneca is required by
Applicable Law to identify Nektar or its applicable Affiliate as having
developed or Manufactured Licensed Products sold in the Territory or (ii) as
reasonably requested by AstraZeneca in connection with its Exploitation of the
Licensed Products, subject, in the case of clause (ii) to the consent of Nektar,
not to be unreasonably withheld.

 
 

--------------------------------------------------------------------------------

 

Page 53
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
11.7.        Press Release.  The Parties have agreed upon the content of a joint
press release which shall be issued substantially in the form attached hereto as
Exhibit D, the release of which the Parties will coordinate in order to
accomplish the same promptly upon execution and delivery of this
Agreement.  Except to the extent already disclosed in a press release or other
public communication, no public announcement concerning this Agreement, its
subject matter or the transactions described herein shall be made, either
directly or indirectly, by Nektar or AstraZeneca or their respective Affiliates,
except as may be legally required by Applicable Laws, judicial order, or
required by stock exchange or quotation system rule without first obtaining the
approval of the other Party and agreement upon the nature, text and timing of
such announcement, which approval and agreement shall not be unreasonably
withheld or delayed.  The Party desiring to make any such voluntary public
announcement shall provide the other Party with a written copy of the proposed
announcement in reasonably sufficient time prior to public release to allow such
other Party to comment upon such announcement, prior to public release.  In the
case of press releases or other public communications legally required, or
required by stock exchange or quotation system rule, to be made, the Party
making such press release or public announcement shall provide to the other
Party a copy of the proposed press release or public announcement in written or
electronic form upon such advance notice as is practicable under the
circumstances for the purpose of allowing the notified Party to review and
comment upon such press release or public announcement.  Under such
circumstances, the releasing Party shall not be obligated to delay making any
such press release or public communication beyond the time when the same is
required to be made in order to facilitate review and comment by the receiving
Party.
 
12.         Trademarks
 
AstraZeneca shall have the sole right to select the Trademarks for the marketing
and sale of the Licensed Products in the Territory, provided that no such
Trademarks shall be [***] to, [***] or [***] with respect to or that [***] the
[***] that are set forth in Exhibit H (as such Exhibit may be updated [***] from
time to time).  AstraZeneca shall own such Trademarks and all Intellectual
Property Rights and other rights and goodwill with respect thereto.  Nektar
shall not, and shall not permit its Affiliates to, use any trademark that is the
same as or confusingly similar to, misleading or deceptive with respect to or
that dilutes the Trademarks.  If requested by Nektar, AstraZeneca shall consult
reasonably with Nektar if Nektar wishes AstraZeneca to include Nektar’s
corporate name or corporate trademark in connection with the marketing and sale
of Licensed Products (which inclusion shall be in AstraZeneca’s sole discretion)
and, if applicable, the location and size of such corporate name or corporate
trademark, which location and size to be agreed between the Parties.  Nektar
acknowledges that the inclusion of Nektar’s corporate name or corporate
trademark within marketing materials associated with Licensed Products may be
limited or restricted by regulatory authorities, and AstraZeneca agrees that any
such inclusion shall comply with all reasonable use guidelines and requirements
of Nektar, as provided by Nektar to AstraZeneca from time to time.

 
 

--------------------------------------------------------------------------------

 

Page 54
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
13.          Representations, Warranties and Covenants
 
13.1.       Representations, Warranties, and Covenants of Nektar.  Nektar
represents, warrants, and covenants to AstraZeneca as of the Execution Date as
follows:
 
(a)        Nektar or its Affiliate is the sole and exclusive owner of the entire
right, title and interest in the Licensed Know-How that is specific to NKTR-118
and the Existing Product and the Licensed Product Patents, and is entitled to
grant the licenses specified in Section 4.1.  Such rights are not subject to any
encumbrance, lien or claim of ownership by any Third Party that conflict with
the exclusive licenses granted in Section 4.1(a).  During the Term, Nektar and
its Affiliates shall not encumber or diminish the rights granted to AstraZeneca
under Section 4.1(a) or Section 4.1(c) with respect to the Licensed Patents
(except as expressly permitted in Article 18).
 
(b)        [***], the Licensed Product Patents are being [***] before the
respective Patent Offices in accordance with Applicable Law.  The Licensed
Product Patents have been [***] properly and correctly and all [***] have been
[***] the due date for [***].
 
(c)        [***], there is no [***] or [***] of the Licensed Product Patents, or
[***] of the Licensed Know-How that is specific to NKTR-118 or the Existing
Product or of the Regulatory Documentation, ongoing by any Third Party.
 
(d)        [***], AstraZeneca’s Exploitation of the [***], or [***] in
combination with a [***] (whether [***] or [***]), using the Regulatory
Documentation, the Licensed Patents and Licensed Know-How as contemplated under
this Agreement will not infringe any Patent or misappropriate any proprietary
right of any Third Party (other than any such infringement that would arise from
(i) the Exploitation of the applicable [***] or [***] in an [***] in the absence
of [***], (ii) the [***] whereby such [***] or [***] is included in the [***] or
(iii) the [***] of the [***]).
 
(e)        [***], the Licensed Know-How that is specific to NKTR-118 or the
Existing Product, and the Licensed Product Patents, in each case as of the
Execution Date, are [***] and, [***], there are no Patents or other prior art
that render such Patents [***], in whole or in part.  [***], the creation of the
Regulatory Documentation, and the conception, development and reduction to
practice of Licensed Know-How that is specific to NKTR-118 or the Existing
Product, and the Licensed Product Patents, in each case as of the Execution
Date, have not constituted or involved the misappropriation of trade secrets of
any Third Party.
 
(f)         [***], there are no claims, judgments or settlements against Nektar
or any of its Affiliates, or amounts owed by Nektar or any of its Affiliates
with respect thereto, relating to the Regulatory Documentation, the Licensed
Product Patents, or the Licensed Know-How.  There is no pending claim or
litigation brought by any Person alleging that (i) the Licensed Product Patents
are invalid or unenforceable or (ii) the creation of the Regulatory
Documentation, or the Exploitation of the Existing Product based upon the
Regulatory Documentation, violates or infringes any Patent or other intellectual
property right of any Third Party.  [***] all past claims or litigation brought
by any Person (and the [***]) alleging that (A) the [***] or the [***] are
invalid or unenforceable or (B) the creation of the [***], or the [***] of the
[***] based upon the [***], violates or infringes any Patent or other
intellectual property right of any Third Party.

 
 

--------------------------------------------------------------------------------

 

Page 55
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(g)        Nektar has not previously entered into any agreement under which it
has encumbered its right, title or interest in or to, the Licensed Know-How that
is specific to NKTR-118 or the Existing Product, Licensed Product Patents, or
Regulatory Documentation, (including by granting any covenant not to sue with
respect thereto) in a manner that [***] granted under Section 4.1 (as compared
to the [***] under the terms of this Agreement in the absence of such
agreement), and it will not enter into any such agreements or grant any such
right, title or interest to any Person that will have the effect of limiting the
scope or exclusivity of such license rights granted to AstraZeneca under Section
4.1 of this Agreement.
 
(h)        In respect of the [***] included in the Licensed Product Patents,
Nektar and its Affiliates have [***] of which it and the inventors [***].  In
respect of any [***] (as of the Execution Date) [***] included in the Licensed
Product Patents, Nektar and its Affiliates presented all [***] of which it and
the inventors were [***] at the United States Patent and Trademark Office.
 
(i)         [***], the Licensed Product Patents listed on Exhibit E represent
all Patents within Nektar’s or its Affiliates’ ownership or Control that [***]
to the Compounds and Licensed Products as of the Execution Date (with the
understanding that certain claims in the Nektar Technology Patents cover certain
Compounds or Licensed Products or aspects thereof [***]).  [***], (x) there are
no Patents owned or licensed by Nektar as of the Execution Date that claim or
cover NKTR-118, the Existing Product or other Licensed Products (as contemplated
as of the Execution Date) and are not within the Licensed Patents, and (y) there
is no Information owned or licensed by Nektar as of the Execution Date that
directly relates to NKTR-118, the Existing Product or other Licensed Products
(as contemplated as of the Execution Date) and is not within the Licensed
Know-How.
 
(j)         [***], each of the Licensed Product Patents [***] thereof as
determined in accordance with the laws of the jurisdiction in which such
Licensed Patent is issued or such application is pending.
 
(k)        [***], each Person who has or has had any rights in or to any
Licensed Know-How owned by Nektar that is specific to NKTR-118, the Existing
Product, or any Opioid Combination Product or to any Licensed Product Patents,
[***] entire right, title and interest in and to such Licensed Product Patent
and Licensed Know-How to Nektar or its Affiliates.  With regard to any inventor
of any Licensed Product Patent from whom Nektar does not have a [***] of his or
her right, title and interest in and to such Licensed Product Patent as of the
Execution Date in a form reasonably acceptable to AstraZeneca, Nektar shall
secure such [***] in a form reasonable acceptable to AstraZeneca as promptly as
practicable and shall make available to AstraZeneca any and all such [***].

 
 

--------------------------------------------------------------------------------

 

Page 56
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(l)         [***], the Licensed Know-How that is specific to NKTR-118 or the
Existing Product has been kept confidential or has been disclosed to Third
Parties only under terms of confidentiality (except that certain general aspects
of such Information may have been publicly disclosed by Nektar (for example, in
securities filings or investor disclosures) in a manner that does not [***] of
the Licensed Know-How or the [***] of the Licensed Products).  [***], no breach
of such confidentiality has been committed by any Third Party.  For the
avoidance of doubt, the [***] existing as of the Execution Date have not, other
than to the extent they have been part of a patent application that is in the
public domain or in a regulatory filing, been publicly disclosed to any Third
Party.
 
(m)        Nektar or its Affiliates have made available to AstraZeneca, [***],
for review in due diligence (i) all clinical and pre-clinical data relating to
the Licensed Products existing as of the [***] that is intended for use in
applications for Health Registration Approval and any final reports with respect
to such clinical and pre-clinical data in Nektar’s or its Affiliates’
possession, (ii) all Regulatory Documentation requested by AstraZeneca or,
[***], that is material to the development of NKTR-118, the Existing Product or
any Opioid Combination Products in the forms existing as of the [***], and (iii)
other material Licensed Know-How relating directly to NKTR-118, the Existing
Product or any Opioid Combination Products in the forms existing as of the
[***].  [***], since the date on which Nektar [***], Nektar has not come into
the possession of any of the foregoing categories of information that would be
material to the development of NKTR-118, the Existing Product or any Opioid
Combination Products in the forms existing as of the [***].  [***], all
Regulatory Documentation and Licensed Know-How regarding or related to any
existing Compound or the Existing Product disclosed by Nektar or its Affiliates
to AstraZeneca under this Agreement is true and correct in all [***].  [***],
Nektar and its Affiliates have prepared, maintained and retained all Regulatory
Documentation that is required to be maintained or reported pursuant to and in
accordance with good laboratory and clinical practice and Applicable Law and,
[***], all Information therein is true and correct.
 
(n)        [***], all adverse information with respect to the safety and
efficacy of the Licensed Products known to Nektar or its Affiliates [***] has
been disclosed by Nektar or its Affiliates to AstraZeneca through due diligence
review.
 
(o)        [***], Nektar and its Affiliates have conducted, and have caused
their respective contractors and consultants to conduct, any and all preclinical
and clinical studies related to the Compounds and Licensed Products in material
accordance with good laboratory and clinical practice (but excluding from the
foregoing any preclinical studies that need not comply (for regulatory purposes)
with the foregoing requirements) and Applicable Law.  [***], Nektar and its
Affiliates have employed Persons with appropriate education, knowledge and
experience to conduct and to oversee the conduct of any and all preclinical and
clinical studies related to the Compounds and Licensed Products.  Nektar is not
aware of any Information that [***] could adversely affect the acceptance, or
the subsequent approval, by any Heath Authority of any filing, application or
request for Health Registration Approval for the Existing Product, other than
Information disclosed to AstraZeneca in the due diligence review.

 
 

--------------------------------------------------------------------------------

 

Page 57
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(p)        During the period from the Execution Date through the end of the Term
of this Agreement, Nektar shall obtain from each of its Affiliates, sublicensees
(other than Sublicensees), employees and agents, and from the employees and
agents of its Affiliates, sublicensees (other than Sublicensees) and agents, who
are or will be involved in the Manufacture of the Licensed Product or are
otherwise participating in the Exploitation of the Compounds or Licensed
Products or who otherwise have access to any Restricted Information or other
Confidential Information of AstraZeneca, rights to any and all Information that
relate to the Compound or Licensed Products and are generated pursuant to and
during the time of such Person’s relationship with Nektar or its Affiliate, such
that AstraZeneca shall, by virtue of this Agreement, receive from Nektar,
without payments beyond those required by this Agreement, the licenses and other
rights granted to AstraZeneca hereunder (and such that the scope of such
licenses and other rights are not limited in scope or exclusivity by a failure
to so obtain such rights from such Persons).
 
(q)        During the period from the [***] until the [***], Nektar and its
Affiliates shall conduct its research and development with respect to the
Licensed Products in the [***], including [***] with the FDA or [***] for the
Existing Product prior to the Effective Date.
 
(r)         In the event that any Patents or Information Controlled by Nektar or
its Affiliates as of the [***] would be Licensed Patents or Licensed Know-How,
as applicable, if such Patent or Know-How were Controlled by Nektar or its
Affiliates as of the Effective Date, then Nektar agrees that during the period
from the Execution Date until the Effective Date, it shall not and shall cause
its Affiliates not to (i) incur, create, assume or permit the incurrence,
creation or assumption of any encumbrance, lien or claim of ownership by any
Third Party with respect to such Patents or Information, (ii) dispose of any of
such Patents or Information, or (iii) waive, release, grant, license or transfer
any right, title or interest in or to any such Patents or Information in any
manner that would limit the scope of the Intellectual Property Rights included
in, or the exclusivity of the license rights granted in Section 4.1.
 
(s)        Promptly following the [***], and no later than [***] thereafter,
Nektar shall inform AstraZeneca in writing if Nektar or any of its Affiliates
becomes aware that the representations and warranties made by Nektar pursuant to
Sections 13.1 and 13.2 as of the [***] are not true and correct in any material
respects on and as of the [***] as though made on and as of the [***].
 
(t)        [***], Exhibit B lists all Patents that, [***], meet the definition
of “Nektar Technology Patents” as of the [***]; Nektar shall use reasonable
efforts to update such Exhibit from time to time to reflect any additional
Patents that are Controlled by Nektar (or its Affiliate) and that it becomes
aware meet such definition.
 

 
 

--------------------------------------------------------------------------------

 

Page 58
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
13.2.       Mutual Representations, Warranties, and Covenants. Each Party
represents and warrants to the other Party as of the Execution Date and as of
the Effective Date that:
 
(a)        it has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;
 
(b)        it has full legal power to extend the rights and licenses granted to
the other under this Agreement;
 
(c)        it has taken all necessary action on its part required to authorize
the execution and delivery of this Agreement; and
 
(d)        neither it nor its Affiliates has been debarred or is subject to
debarment.  Neither it nor its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA, or who is the
subject of a conviction described in such section.  If such Party is Nektar,
neither Nektar nor its Affiliates has used in any capacity, in connection with
the Exploitation of the Compounds or Licensed Products prior to the Effective
Date, any Person who has been debarred pursuant to Section 306 of the FFDCA, or
who was the subject of a conviction described in such section.  Such Party
agrees to inform the other Party in writing immediately if it or any Person who
is performing services hereunder is debarred or is the subject of a conviction
described in Section 306, or if any action, suit, claim, investigation or legal
or administrative proceeding is pending or, to the best of such Party’s or its
Affiliates’ knowledge, is threatened, relating to the debarment or conviction of
such Party or any Person performing services hereunder.
 
13.3.       DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN SECTIONS 8.1(b), 13.1(a) THROUGH 13.1(t) and 13.2, NEITHER ASTRAZENECA NOR
NEKTAR MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES, EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY
SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR
THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.  NOTHING IN THIS SECTION 13.3 SHALL OPERATE TO LIMIT OR INVALIDATE ANY
EXPRESS WARRANTY OR REPRESENTATION CONTAINED IN ANY ANCILLARY AGREEMENT.

 
 

--------------------------------------------------------------------------------

 

Page 59
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
14.          Indemnity
 
14.1.       Indemnification of Nektar.  In addition to any other remedy
available to Nektar, AstraZeneca shall indemnify, defend and hold harmless
Nektar, its Affiliates and its and their respective directors, officers and
employees (each a “Nektar Party”) in full and on demand, from and against any
and all Losses incurred by them to the extent resulting from or arising out of
or in connection with any claims or allegations made or suits, actions or
proceedings brought by a Sublicensee or Third Party (collectively, “Third Party
Claims”) against any Nektar Party that arise or result: (a) from any [***] on
the part of AstraZeneca or any of its Affiliates, Sublicensees or Distributors
in performing any activity contemplated by this Agreement or any Ancillary
Agreement, or the [***] of any provision of this Agreement or any Ancillary
Agreement by AstraZeneca; or (b) from the Exploitation of a Compound, Licensed
Product or Reserved Product by or on behalf of AstraZeneca or any of its
Affiliates, Sublicensees or Distributors, including any violation of Applicable
Law in connection with such Exploitation and any Third Party Claims alleging
that the claimant has [***] as a result of the use of the Licensed Products sold
or distributed by or on behalf of AstraZeneca or any of its Affiliates,
Sublicensees or Distributors, except, in each case ((a) or (b)), (i) for any
Losses for which Nektar has an obligation to indemnify any AstraZeneca Party
pursuant to Section 14.2, as to which Loss each Party shall indemnify the other
to the extent of their respective liability for such Loss, (ii) to the extent
such Losses arise or result from the [***] of a Nektar Party, or the [***] of
any provision of this Agreement or any Ancillary Agreement by Nektar; and (iii)
to the extent Nektar has an obligation to indemnify an AstraZeneca Party for any
such Losses pursuant to an Ancillary Agreement (which agreement shall set forth
the relationship between an indemnification obligation arising under this
Agreement and any indemnification obligation under such agreement).
 
14.2.       Indemnification of AstraZeneca.  In addition to any other remedy
available to AstraZeneca, Nektar shall indemnify, defend and hold harmless
AstraZeneca, its Affiliates, Distributors, Sublicensees and its and their
respective directors, officers and employees (each an “AstraZeneca Party”) in
full and on demand, from and against any and all Losses incurred by them to the
extent resulting from or arising out of or in connection with any Third Party
Claims against any AstraZeneca Party that arise or result from:
 
(a)        (i) any [***] on the part of Nektar or its Affiliates in performing
any activity contemplated by this Agreement or any Ancillary Agreement, or the
[***] of any provision of this Agreement or any Ancillary Agreement by Nektar;
or (ii) the Exploitation of a Compound, Licensed Product or Reserved Product by
or on behalf of Nektar or any of its Affiliates, which claim(s) is based on
[***], in whole or in part, prior to the Effective Date, including any violation
of Applicable Law in connection with such Exploitation and any Third Party
Claims that allege that the claimant has suffered [***] as a result of the use
of the Licensed Products distributed by or on behalf of Nektar or any of its
Affiliates [***]; except, in each case ((i)) and (ii)), (A) for any Losses for
which AstraZeneca has an obligation to indemnify any Nektar Party pursuant to
Section 14.1, as to which Loss each Party shall indemnify the other to the
extent of their respective liability for such Loss, (B) to the extent such
Losses arise or result from the [***] of an AstraZeneca Party, or the breach of
any provision of this Agreement or any Ancillary Agreement by AstraZeneca; and
(C) to the extent AstraZeneca has an obligation to indemnify a Nektar Party for
any such Losses pursuant to an Ancillary Agreement (which agreement shall set
forth the relationship between an indemnification obligation arising under this
Agreement and any indemnification obligation under such agreement).

 
 

--------------------------------------------------------------------------------

 

Page 60
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(b)        (i) the Exploitation of any Compound and any product containing any
Compound by or on behalf of Nektar or its Affiliates, licensees, or sublicensees
(excluding such Exploitation by AstraZeneca, its Affiliates, Distributors, and
Sublicensees as licensees and sublicensees of Nektar under this Agreement) (A)
anywhere in the world following termination of this Agreement in its entirety or
(B) in one or more countries following termination of this Agreement with
respect to such country(ies), in each case ((A) and (B)) including claims that
arise from any violation of Applicable Law in connection with such Exploitation
or allege that the claimant has suffered [***] as a result of the use of the
Licensed Products sold or distributed by or on behalf of Nektar or its
Affiliates, licensees, or sublicensees (excluding such sale or distribution by
AstraZeneca, its Affiliates, Distributors, and Sublicensees as licensees and
sublicensees of Nektar hereunder) as contemplated in (A) or (B) above; (ii) the
exercise by Nektar, its Affiliates, licensees, or sublicensees (excluding such
exercise by AstraZeneca, its Affiliates, Distributors, and Sublicensees as
licensees and sublicensees of Nektar hereunder) of rights under any license or
right of reference granted by AstraZeneca to Nektar under this Agreement or
following or in connection with termination of this Agreement in its entirety or
with respect to one or more country(ies), including pursuant to the Transition
Agreement; or (iii) the use by or on behalf of Nektar, its Affiliates,
licensees, or sublicensees (excluding such use by AstraZeneca, its Affiliates,
Distributors, and Sublicensees as licensees and sublicensees of Nektar
hereunder) of the Regulatory Documentation, Health Registration Approvals,
Trademarks or other Information transferred or made available by or on behalf of
AstraZeneca or any of its Affiliates to Nektar following or in connection with
termination of this Agreement in its entirety or with respect to one or more
country(ies), including pursuant to the Transition Agreement.
 
14.3.       Notice of Claim.  An Indemnified Party shall give the Indemnifying
Party prompt written notice of any Loss or discovery of fact upon which such
Indemnified Party intends to base a request for indemnification under Section
14.1 or 14.2 (an “Indemnification Claim Notice”).  In no event shall the
Indemnifying Party be liable for any Loss that results from any delay in
providing the Indemnification Claim Notice.  Each Indemnification Claim Notice
shall contain a description of the claim and the nature and amount of the Loss
claimed (to the extent that the nature and amount of such Loss is known at such
time).  The Indemnified Party shall furnish promptly to the Indemnifying Party
copies of all papers and official documents received in respect of any such
Loss.  For the avoidance of doubt, all indemnification claims in respect of a
Party, its Affiliates or its or their respective directors, officers, employees
and agents shall be made solely by such Party to this Agreement.

 
 

--------------------------------------------------------------------------------

 

Page 61
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
14.4.       Indemnification Procedures.  The obligations of an Indemnifying
Party under this Article 14 shall be governed by and contingent upon the
following:
 
(a)        Assumption of Defense.  The Indemnifying Party shall have the option
to assume the defense of any Third Party Claim by giving written notice to the
Indemnified Party within [***] after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.  The assumption of the defense of a Third Party
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify any Indemnified Party in respect
of the Third Party Claim, nor shall it constitute a waiver by the Indemnifying
Party of any defenses it may assert against any Indemnified Party’s claim for
indemnification.  If the Indemnifying Party does not assume the defense of a
Third Party Claim, or fails to conduct such defense, then the Indemnified Party
may control the defense of such Third Party Claim and shall have the rights
under subsections (d) and (f) below, as well as any other applicable rights
under this Agreement.
 
(b)        Control of Defense.  Upon the assumption of the defense of a Third
Party Claim by the Indemnifying Party:
 
(i)        the Indemnifying Party may appoint as lead counsel in the defense of
the Third Party Claim any legal counsel selected by the Indemnifying Party,
which shall be reasonably acceptable to the Indemnified Party, and
 
   (ii)        except as expressly provided in Section 14.4(c), the Indemnifying
Party shall not be liable to the Indemnified Party for any legal expenses
subsequently incurred by such Indemnified Party in connection with the analysis,
defense or settlement of the Third Party Claim.  In the event that it is
ultimately determined that the Indemnifying Party is not obligated to indemnify,
defend or hold harmless an Indemnified Party from and against the Third Party
Claim, the Indemnified Party shall reimburse the Indemnifying Party for any and
all costs and expenses (including lawyers’ fees and costs of suit) and any Loss
incurred by the Indemnifying Party in its defense of the Third Party Claim with
respect to such Indemnified Party.
 
(c)        Right to Participate in Defense.  Without limiting Section 14.4(a) or
14.4(b), any Indemnified Party shall be entitled to participate in, but not
control, the defense of a Third Party Claim and to retain counsel of its choice
for such purpose; provided, however, that such retention shall be at the
Indemnified Party’s own expense unless, (i) the Indemnifying Party has failed to
assume the defense and retain counsel in accordance with Section 14.4(a) (in
which case the Indemnified Party shall control the defense), or (ii) the
interests of the Indemnified Party and the Indemnifying Party with respect to
such Third Party Claim are sufficiently adverse to prohibit the representation
by the same counsel of both parties under Applicable Law, ethical rules or
equitable principles.

 
 

--------------------------------------------------------------------------------

 
 
Page 62
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


(d)        Settlement and Judgments.  With respect to all Losses resulting from
or arising out of or in connection with Third Party Claims, where the
Indemnifying Party has assumed the defense of a Third Party Claim in accordance
with Section 14.4(a), (i) the Indemnifying Party shall have authority to consent
to the entry of any judgment, enter into any settlement or otherwise dispose of
such Losses, provided that it obtains the prior written consent of the
Indemnified Party , which consent shall not be unreasonably withheld  and (ii)
no Indemnified Party shall admit any liability with respect to, or settle,
compromise or discharge, any such Third Party Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.  With respect to all Losses resulting from or arising out of or in
connection with Third Party Claims, where the Indemnifying Party has not assumed
the defense of a Third Party Claim in accordance with Section 14.4(a), the
Indemnifying Party shall be responsible for all such Losses for which it has
indemnity and hold harmless obligations under Section 14.1 or Section 14.2, as
applicable, with respect to such Third Party Claim, provided that the
Indemnified Party shall not consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Losses, without first obtaining the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.
 
(e)        Cooperation.  To the extent that the Indemnifying Party defends
against any Third Party Claim, the Indemnified Party that is a Party to this
Agreement shall, and shall cause each of its Affiliates and each of their
respective directors, officers, employees and agents to reasonably cooperate in
the defense or prosecution thereof and shall furnish such records, information
and testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith.  Such cooperation shall include access during normal
business hours by the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim (subject to typical confidentiality protections), and
making the Indemnified Party, its Affiliates and its and their respective
directors, officers, employees and agents available on a mutually convenient
basis to provide additional information and explanation of any records or
information provided, and the Indemnifying Party shall reimburse the Indemnified
Party for all of its related reasonable out-of-pocket expenses.
 
(f)         Expenses.  Except as expressly provided above, the reasonable
verifiable costs and expenses, including fees and disbursements of counsel,
incurred by the Indemnified Party in connection with any Third Party Claim for
which it is indemnified under this Article 14, including all such costs and
expenses incurred by Indemnified Party with respect to defending a Third Party
Claim for which the Indemnifying Party did not assume the defense, shall be
reimbursed on a Calendar Quarter basis by the Indemnifying Party, which
reimbursement shall be without prejudice to the Indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the Indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party under the terms of this Article 14.


 
 

--------------------------------------------------------------------------------

 
 
Page 63
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


14.5.       LIMITATION ON DAMAGES.  EXCEPT IN CIRCUMSTANCES OF GROSS NEGLIGENCE
OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES, OR WITH RESPECT TO
INDEMNIFICATION OBLIGATIONS FOR THIRD PARTY CLAIMS UNDER SECTION 14.1 OR 14.2,
NEITHER PARTY OR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE OTHER (OR ANY OF
ITS AFFILIATES) FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR
FOR LOST PROFITS, LOST MILESTONES, OR LOST ROYALTIES, WHETHER IN CONTRACT,
WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (a)
THE DEVELOPMENT, MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT OR COMPOUND
DEVELOPED, MANUFACTURED OR MARKETED HEREUNDER OR UNDER ANY ANCILLARY AGREEMENT,
OR (b) ANY BREACH OF OR FAILURE TO PERFORM ANY OF THE PROVISIONS OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO ANY LIABILITY OF EITHER PARTY FOR BREACH OF
ARTICLE 11.
 
14.6.       Insurance.  Each Party shall have and maintain such type and amounts
of liability insurance covering the Manufacture, supply, use and sale of the
Compounds and the Licensed Products as is normal and customary in the
pharmaceutical industry generally for Persons similarly
situated.  Notwithstanding the foregoing, at a minimum, Nektar shall maintain
during any period in which Nektar has indemnification obligations to
AstraZeneca, which indemnification obligations shall be scheduled in the
policies, (a) commercial general liability insurance with a combined single
limit for bodily injury and property damage of not less than [***], (b) products
liability/completed operations coverage with a minimum [***], and (c) an
all-risks insurance policy covering its facilities with a minimum [***].  Such
policies shall (x) be provided by insurance carrier(s) reasonably acceptable to
AstraZeneca, (y) be written on an occurrence or claims made basis, and (z) show
AstraZeneca as additional insured and loss payee, as its interests may appear,
and provide that AstraZeneca will be given [***] advance written notice of the
termination thereof.  Such policies shall remain in effect throughout the Term
and shall not be canceled or subject to a reduction of coverage without the
prior written authorization of AstraZeneca.  Should Nektar at any time or for
any reason fail to obtain the insurance required herein, or should such
insurance be canceled or the above limits reduced, AstraZeneca shall have the
right to procure the same and the cost and expense thereof shall be deducted
from any compensation then due or thereafter to become due to Nektar under this
Agreement.  All such insurance will be written with a company or companies
licensed to do business in the State of New York having a financial rating of
not less than A ‘X’ in the most current edition of Bests Key Rating
Guide.  AstraZeneca shall have the right to satisfy the requirements of this
section through a program of self-insurance.
 
15.          Maintenance and Prosecution of Patents
 
15.1.      Licensed Patents.
 
(a)         Control.


 
 

--------------------------------------------------------------------------------

 
 
Page 64
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


(i)        Designation of Patents.  Nektar shall notify the Patent Working Group
promptly following its becoming aware of any patentable Licensed Know-How
(A) Controlled by Nektar or its Affiliates [***] set forth on Exhibit B, or (B)
Controlled by Nektar or its Affiliates [***] (but that is [***]) ((A) and (B),
collectively, “New Patentable Licensed Know-How”).  Following such notification,
the Patent Working Group shall confer [***].
 
(ii)       Licensed Product Patents.  Subject to the remainder of this Section
15.1, including [***] to the Prosecution of Patents pursuant to Section 15.1(d)
and its rights under clause (iii) below with respect to the Nektar Technology,
AstraZeneca, in consultation with the Patent Working Group, shall have the
right, but not the obligation, to prepare, file, prosecute (including the
responsibility to conduct and manage any interferences, reissue proceedings,
oppositions and re-examinations), and maintain (collectively, “Prosecute” or
“Prosecution”) the Licensed Product Patents, other than the Nektar Technology
Within LPP Patents (which are the subject of clause (iii) below), throughout the
Territory, at AstraZeneca’s expense.
 
(iii)      Nektar Technology Within the LPP Patents.  It is understood and
agreed between the Parties that the Licensed Product Patents may disclose [***]
(“Nektar Technology Within LPP Patents”).  [***].
 
(iv)      Nektar Technology Patents.  Subject to the remainder of this Section
15.1 including [***] to the Prosecution of Patents pursuant to Section 15.1(d),
Nektar shall, in consultation with the Patent Working Group to the extent the
Prosecution involves claims that relate to the Exploitation of NKTR-118 or any
other known Compound or any then-existing Licensed Product, including the Lead
Product, or an Opioid Combination Product, [***].
 
(v)       Costs and Conduct of Prosecution.  Except as set forth in clause (vi),
the Prosecuting Party with respect to any Licensed Patents as described in
clauses (ii) - (iv) above shall conduct such Prosecution using in-house patent
counsel or agents or outside patent counsel or agents of the Prosecuting Party’s
choosing (subject, in the case of outside patent counsel or agents, to the prior
written consent of the non-Prosecuting Party, such consent not to be
unreasonably withheld), and all expenses and costs of such Prosecution
(including, for example, maintenance fees, attorney fees, filing fees and
translations) directed by the Prosecuting Party shall be paid by and are the
sole responsibility of the Prosecuting Party.
 
(vi)      Simultaneous Prosecution.  Notwithstanding anything to the contrary in
this Section 15.1, in the event that, with respect to a [***] within the
Licensed Product Patents, a Party has Prosecution rights that [***], then (A)
such Prosecution shall be conducted by the [***] selected by mutual agreement of
the Parties in writing, such agreement not to be unreasonably withheld or
delayed by either Party, and (B) the Parties shall cooperate to [***] in the
Prosecution of such Patent Family.


 
 

--------------------------------------------------------------------------------

 
 
Page 65
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


(b)          Prosecution Activities.
 
(i)        With respect to a given Licensed Patent, the Prosecuting Party with
respect thereto shall, unless and until such Party informs the other Party that
it elects not to pursue or continue the Prosecution of a Licensed Patent in a
given country: (A) file and prosecute Patent applications to secure Patent
rights for such Licensed Patent [***] in the [***] and [***] and such other
countries as mutually agreed by AstraZeneca and Nektar (and such other countries
as such Prosecuting Party elects); and (B) consult with the other Party (through
its representatives on the Patent Working Group) regarding such Prosecution
efforts (to the extent required by subsection (a) above), by providing such
other Party a reasonable opportunity to review and participate in such
Prosecution efforts regarding the applicable Patent Rights, including by
providing to the Patent Working Group copies of all material communications from
any patent authority in the Territory regarding such patent applications, and by
providing drafts of any responses and any material filings to be made to such
patent authorities reasonably in advance of submitting such responses or
filings, and reasonably discussing any comments made by the other Party
regarding such Prosecution efforts and in good faith seeking to accommodate all
reasonable comments made by the other Party, and (C) upon issuance, maintain
such Licensed Patent [***].
 
(ii)       [***].
 
(c)          Disputes.  If, following consideration by the Patent Working Group,
the Parties disagree with respect to the Prosecution of any Licensed Patents,
[***].
 
(d)          Election not to Prosecute.  If the Prosecuting Party elects not to
pursue or continue the Prosecution of a Licensed Patent in a particular country,
the Prosecuting Party shall so notify the non-Prosecuting Party promptly in
writing [***].  Upon receipt of any such notice, or if at any time the
Prosecuting Party fails within [***] to Prosecute a Licensed Patent that the
non-Prosecuting Party has requested that the Prosecuting Party Prosecute, or if
after initiating such requested Prosecution the Prosecuting Party at any time
thereafter fails to [***], then [***] the non-Prosecuting Party shall have the
right, but not the obligation, to pursue the Prosecution of such Patent at its
expense in such country, [***].
 
15.2.       Cooperation.  Each Party shall, and shall cause its Affiliates to,
assist and cooperate with the other Party, as such other Party may reasonably
request from time to time in connection with its activities under Section
15.1.  Without limitation of Section 15.1, the Prosecuting Party shall keep the
Patent Working Group currently informed of all steps to be taken in the
preparation and prosecution of all applications filed by such Party in its
capacity as the Prosecuting Party according to Section 15.1 and shall furnish
the non-Prosecuting Party (through its members on the Patent Working Group) with
copies of such applications for Patents, amendments thereto and other related
correspondence to and from patent offices, in each case in sufficient time to
permit the non-Prosecuting Party the opportunity to exercise its rights pursuant
to Section 15.1 before the Prosecuting Party makes a submission to a patent
office which could materially affect the scope or validity of the patent
coverage that may result.  The non-Prosecuting Party shall offer its comments,
if any, promptly.


 
 

--------------------------------------------------------------------------------

 
 
Page 66
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


15.3.       Joint Patents.
 
(a)        AstraZeneca shall have the first right but not the obligation at its
expense, through counsel or agents of its choosing, to Prosecute (including the
right to manage any interferences, reissue proceedings and re-examinations) the
Joint Patents throughout the world.  Except with respect to any Joint Patent in
any country with respect to which AstraZeneca has relinquished Prosecution
pursuant to Section 15.3(b), AstraZeneca shall have the sole right to determine
in which countries to obtain, Prosecute and maintain the Joint Patents.
 
(b)        If AstraZeneca elects not to pursue or continue the Prosecution of a
Joint Patent in a particular country, AstraZeneca shall so notify Nektar
promptly in writing at least thirty (30) days prior to any deadlines by which an
action must be taken to establish or preserve all rights under such Joint Patent
in such country; [***].  Upon receipt of any such notice, or if at any time
AstraZeneca fails within [***] to Prosecute a Joint Patent that Nektar has
requested that AstraZeneca Prosecute, or if after initiating such requested
Prosecution the Prosecuting Party at any time thereafter fails to [***], then
(subject to the foregoing proviso) Nektar shall have the right, but not the
obligation, to pursue the Prosecution of such Joint Patent, at its sole expense,
in such country, on behalf of both Parties.  [***].
 
(c)        The Party Prosecuting any Joint Patent shall keep the other Party
currently informed (through its representative on the Patent Working Group) of
all steps to be taken in the Prosecution of such Joint Patent in such country
and shall furnish the Patent Working Group with copies of such applications for
such Joint Patent in such country, any amendments thereto and any other related
material correspondence to and from patent offices with respect to such Joint
Patent in such country.
 
(d)        AstraZeneca and Nektar shall, and shall cause their respective
Affiliates, as applicable, to assist and cooperate with one another in
Prosecuting the Joint Patents.  The Prosecuting Party shall reimburse the other
Party for its external, out-of-pocket costs associated with such assistance and
cooperation.
 
15.4.       CREATE Act.  Notwithstanding anything to the contrary in this
Article 15, neither Party shall have the right to make an election under the
Cooperative Research and  Technology Enhancement Act of 2004, 35 U.S.C.
103(c)(2)-(c)(3) (the “CREATE Act”) when exercising its rights under this
Article 15 without the prior written consent of the other Party, not to be
unreasonably withheld.  With respect to any such permitted election, the Parties
shall use reasonable efforts to cooperate and coordinate their activities with
respect to any submissions, filings or other activities in support thereof.  The
Parties acknowledge and agree that this Agreement is a “joint research
agreement” as defined in the CREATE Act.
 
15.5.       Patent Term Extensions.  AstraZeneca shall have the sole right to
make all decisions regarding patent term extensions for the Licensed Patents and
the Joint Patents worldwide, including (a) in the United States with respect to
extensions pursuant to 35 U.S.C. § 156 et. seq., (b) in other jurisdictions
pursuant to supplementary protection certificates, and (c) in all jurisdictions
with respect to any other extensions that are now or become available in the
future.  Upon request by AstraZeneca, Nektar shall reasonably cooperate, at
AstraZeneca’s expense, in the implementation of AstraZeneca’s decisions under
this Section 15.5.


 
 

--------------------------------------------------------------------------------

 
 
Page 67
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


15.6.       Orange Book Listings.
 
(a)        Designation of Listable Patents.  Upon the issuance of any Licensed
Patent, the Prosecuting Party shall inform the Patent Working
Group.  AstraZeneca, through its representative(s) on the Patent Working Group,
may designate, in good faith, any Licensed Patent as an “Orange Book Listable
Patent” on the basis that such Licensed Patent may be [***] for a Licensed
Product; [***].
 
(b)        Listing of Patents.  AstraZeneca shall have the sole right to make
all filings with the Health Authorities with respect to Licensed Patents and
Joint Patents in connection with required regulatory activities for Licensed
Products, including as required or allowed in connection with:  (i) in the
United States, the FDA’s Orange Book and (ii) outside the United States, under
the national implementations of Article 10.1(a)(iii) of Directive 2001/EC/83 or
other international equivalents (any of the foregoing ((i), (ii) or
international equivalents of (i) or (ii)), a “Patent Exclusivity List”).  Nektar
shall, at AstraZeneca’s expense, (A) provide to AstraZeneca all Information,
including a correct and complete list of Licensed Patents covering any Licensed
Product or otherwise necessary or reasonably useful to enable AstraZeneca to
make such filings with Health Authorities with respect to the Licensed Patents,
and (B) cooperate with AstraZeneca’s reasonable requests in connection
therewith, including meeting any submission deadlines, in each case, to extent
required or permitted by Applicable Law.  AstraZeneca shall notify Nektar in
writing of any such filings with the Health Authorities with respect to the
Licensed Patents or the Joint Patents.
 
16.          Enforcement of Patents
 
16.1.       Notice of Infringement.  If either Party believes that a Third Party
is infringing any of the Licensed Patents or Joint Patents (“Third Party
Infringing Activities”), such Party shall promptly notify the other Party in
writing, identifying the alleged infringer and the alleged infringement
complained of and furnishing the information upon which such determination is
based.
 
16.2.       Control of Enforcement.
 
 (a)        Nektar Technology Patents.  Subject to each Party’s [***] pursuant
to Section 16.3 (if applicable), if any Third Party Infringing Activity
infringes the Nektar Technology Patents, then if such Third Party Infringing
Activity relates to (i) indications other than the [***] (such Third Party
Infringing Activity, a “[***]”), Nektar shall have the first right, but not the
obligation, through counsel of its choosing, to take any measures it deems
appropriate to stop such Third Party Infringing Activity or to grant to the
infringing Third Party adequate rights and licenses under the Nektar Technology
Patents necessary for continuing such activities [***] or (ii) the [***],
AstraZeneca shall have the first right, but not the obligation, through counsel
of its choosing (such Third Party Infringing Activity, “[***]”), to take any
measures it deems appropriate to stop such Third Party [***] Activity or to
grant to the infringing Third Party adequate rights and licenses under the
Nektar Technology Patents [***] for continuing such activities (but, in the case
of a grant of such rights and licenses, solely to the extent that AstraZeneca
has such rights and licenses under this Agreement).  [***].


 
 

--------------------------------------------------------------------------------

 
 
Page 68
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        Relating to the Licensed Product Patents and Joint Patents.  Subject
to [***] pursuant to Section 16.3 and to the obligations under Section 16.5, for
any Third Party Infringing Activities that comprise the infringement of Licensed
Product Patents or Joint Patents, AstraZeneca shall have the first right,
through counsel of its choosing, to take any measures it deems appropriate to
stop such Third Party Infringing Activities or to grant to the infringing Third
Party adequate rights and (sub)licenses necessary for continuing such
activities  (but, in the case of a grant of such rights and licenses, solely to
the extent that AstraZeneca has such rights and licenses under this Agreement).
 
16.3.       [***].
 
(a)        With respect to any Third Party Infringing Activities, and subject to
the other provisions of this Article 16, if the Party with the first right to
enforce a Patent pursuant to Section 16.2(a) or (b) (the “First Enforcing
Party”) (i) does not [***] following notice of such Third Party Infringing
Activities commence taking commercially appropriate steps to [***] of the
applicable Licensed Patent or Joint Patent that is likely to have a [***] on the
sale of Licensed Products (or earlier notifies the other Party (the “Second
Enforcing Party”) in writing of its intent not to take such steps), and (ii) the
First Enforcing Party has not granted the infringing Third Party rights and
licenses to continue the activities, then the Second Enforcing Party shall have
the right, following written notification to the First Enforcing Party, to take
actions to cause [***] expense [***].
 
(b)        [***].
 
16.4.       ANDA Act.  Notwithstanding the foregoing, Nektar shall [***] advise
AstraZeneca of receipt of any notice of (a) any certification filed under the US
“Drug Price Competition and Patent Term Restoration Act” of 1984 (21 United
States Code §355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV)), as amended or supplemented
(or any successor law) (“ANDA ACT”) claiming that any Licensed Patent or Joint
Patent is invalid or unenforceable or claiming that any Licensed Patent or Joint
Patent will not be infringed by the Manufacture, use, marketing, or sale of a
product for which an application under the ANDA ACT is filed, or (b) any
equivalent or similar certification or notice in any other jurisdiction.  [***].
 
16.5.       Cooperation.  Upon reasonable request by the Party (the “Enforcing
Party”) taking any legal action permitted under this Article 16 with respect to
enforcing applicable Licensed Patents against Third Party Infringing Activities
under this Article 16, the other Party shall give the Enforcing Party all
reasonable information and assistance, including allowing the Enforcing Party
reasonable access to its files and documents and personnel who may have
possession of relevant information.  If necessary for AstraZeneca to prosecute
any legal action, upon AstraZeneca’s request Nektar shall join, or shall ensure
that its applicable Affiliate joins, in the legal action as a party.  [***].


 
 

--------------------------------------------------------------------------------

 
 
Page 69
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

16.6.       Participation.  The Party that is not the Enforcing Party shall have
the right to participate in (but not control), at its sole cost and expense
through counsel of its choosing, any enforcement action with respect to Field
Infringement or, in the case of Nektar as the non-Enforcing Party, Non-Field
Infringement.
 
16.7.       RecoveryAny amounts recovered by either Party with respect to Field
Infringement, or, in the case of AstraZeneca as the enforcing Party,
infringement by a [***]. Pursuant to this Article 16, whether by settlement or
judgment, shall be [***] the Parties for their [***] in making such [***] (which
amounts shall be allocated [***] if insufficient to cover the [***]), with any
[***] being allocated between the Parties as follows:  (a) if recovered by
Nektar, [***]; and (b) if recovered by AstraZeneca, [***].
 
17.          Potential Third Party Actions
 
17.1.       Third Party Licenses.  If, in the good faith opinion of AstraZeneca,
a license to a Patent or other Intellectual Property Right Controlled by a Third
Party [***].
 
17.2.       Invalidity or Unenforceability Defenses or Actions.
 
(a)        Notice.  If a Third Party asserts that any Licensed Patent or Joint
Patent is invalid or unenforceable, whether as a defense or as a counterclaim in
a legal action (whether such legal action is brought by a Party or its Affiliate
with respect to Third Party Infringing Activities, with respect to an ANDA Act
or equivalent certification under Article 17, or any other action) or in a
declaratory judgment action or similar action or claim (any such defense,
counterclaim, claim, or action, an “Invalidity Action”), then the Party first
becoming aware of the Invalidity Action shall promptly give written notice to
the other Party.
 
(b)        [***].
 
17.3.       Third Party Litigation.  In the event of any actual or threatened
suit against Nektar or its Affiliates, AstraZeneca or its Affiliates,
Sublicensees, Distributors or customers alleging that the Exploitation of
Compounds or Licensed Products infringes the Patent or Intellectual Property
Rights of any Third Party (an “Infringement Suit”), the Party first becoming
aware of such Infringement Suit shall promptly give written notice to the other
Party.  [***].
 
17.4.       Cooperation.  Nektar will provide to AstraZeneca, [***], all
reasonable assistance requested by AstraZeneca in connection with any action,
claim or suit under Section 17.2 or 17.3, including allowing AstraZeneca
reasonable access to Nektar’s files and documents related to such action, and to
Nektar’s personnel who likely have possession of relevant information, [***] to
respond to or defend against the applicable actions or claims.  In particular
Nektar will promptly make available to AstraZeneca, at AstraZeneca’s expense,
all Information in its Control that [***] AstraZeneca in responding to any such
action, claim or suit under Section 17.2 or 17.3.  [***].


 
 

--------------------------------------------------------------------------------

 
 
Page 70
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

17.5.       Costs and Expenses.  [***].
 
18.          Term and Termination
 
18.1.       HSR and Other Governmental Filings.  The Parties shall each, as
promptly as practicable after the Execution Date, file or cause to be filed with
the U.S. Federal Trade Commission and the U.S. Department of Justice and any
relevant foreign governmental authority any notifications required to be filed
under the HSR Act (the “HSR Filing”) or any similar applicable foreign law or
regulation with respect to the transactions contemplated hereby; provided that
the Parties shall each make the HSR Filing within [***] after the Execution Date
and shall each file any notifications or filings required to be filed under
similar applicable foreign laws and regulations as promptly as reasonably
practicable.  The Parties shall use their [***] to respond promptly to any
requests for additional information made by such agencies, and to cause the
waiting period (and any extension thereof) under the HSR Act or any similar
applicable foreign law or regulation to [***] after the date of filing.  Each
Party is responsible for its own filing fees and for the costs and expenses of
its own legal and other advice in preparing and conducting the HSR Filing.
 
18.2.       Term.  Notwithstanding anything in this Agreement to the contrary,
this Agreement (other than this Section 18, which is binding and effective as of
the Execution Date) shall not become effective until the expiration or earlier
termination of the waiting period (or any extension thereof) under the HSR Act
in the United States (the date of such expiration or earlier termination, the
“Effective Date”), and upon the Effective Date the full Agreement and all its
terms and provisions shall be automatically effective and binding on both
Parties.  If, on the [***] after the date of filing under the HSR Act the
waiting period required thereunder has not expired, [***] shall have the right,
on written notice [***], and upon receipt of such notice by such other Party,
this Agreement shall be null and void and have no further force and effect.  The
term of this Agreement shall become effective as of the Effective Date and shall
continue until (a) expiration, which shall occur automatically upon the expiry
of the exclusivity of AstraZeneca’s license rights with respect to all Licensed
Products in the Territory, as provided in Section 4.7, or (b) earlier terminated
in accordance with this Article 18 (the “Term”).
 
18.3.       Termination for [***].
 
(a)        If, in the [***], the Exploitation of NKTR-118 or the Lead Product by
AstraZeneca, its Affiliates or any of their Sublicensees [***]prior written
notice to Nektar, to terminate this Agreement with respect to such country if at
any time (i) AstraZeneca is [***] or (ii) AstraZeneca [***], provided, however,
that AstraZeneca shall have (x) first notified Nektar of [***] and afforded
Nektar a [***] period (or longer, if elected by AstraZeneca) in which Nektar
shall have the opportunity to discuss such [***] with AstraZeneca in good faith,
and (y) if Nektar provides any [***] to AstraZeneca during such period regarding
[***], AstraZeneca shall consider such [***].  If AstraZeneca has delivered a
termination notice to Nektar under this Section 18.3(a), AstraZeneca shall have
the right to cease conducting any further activities under this Agreement [***]
(subject only to compliance with Applicable Laws and ethical obligations).  If
(A) AstraZeneca has the right to terminate this Agreement pursuant to this
Section 18.3(a) with respect a country in [***], AstraZeneca shall have, subject
to compliance with all the foregoing, the right to terminate this Agreement with
respect to [***], and (B) AstraZeneca has the right to terminate this Agreement
pursuant to this Section 18.3(a) with respect to the [***] or a [***],
AstraZeneca shall have the right to terminate [***].


 
 

--------------------------------------------------------------------------------

 
 
Page 71
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        If [***] with respect to [***] or the [***] in a country, AstraZeneca
shall have the right upon [***] prior written notice to Nektar to [***] if (i)
within [***], and (ii) [***].  In such case, AstraZeneca shall have the right to
cease conducting the activities that [***] (subject only to compliance with
Applicable Laws and ethical obligations).  If (A) AstraZeneca has the right to
terminate this Agreement pursuant to this Section 18.3(b) with respect a country
in [***], AstraZeneca shall have, subject to compliance with all the foregoing,
the right to terminate this Agreement with respect to [***], and (B) AstraZeneca
has the right to terminate this Agreement pursuant to this Section 18.3(b) with
respect to the [***] or a [***], AstraZeneca shall have the right to terminate
[***].
 
18.4.       Termination by AstraZeneca [***].
 
(a)        Termination [***] in the Territory.  AstraZeneca may terminate this
Agreement in its entirety [***] of a Licensed Product in the Territory pursuant
to this Section 18.4(a) [***] (a) a Health Authority notifies AstraZeneca, or
AstraZeneca determines in good faith, in accordance with and based on its [***],
that there is a [***] regarding (i) the Lead Product or (ii) any Licensed
Product containing NKTR-118 such that [***] (a “[***]”), (b) the Lead Product
does not meet the [***] (“[***]”), or (c) (i) following the [***], based on such
meeting and any other guidance provided by the FDA, AstraZeneca reasonably
determines that [***], or (ii) for the period following the adoption of the
Development Plan, the FDA or EMEA requires that, or provides guidance that
AstraZeneca [***], or the FDA or EMEA modifies the requirements for obtaining
such a Health Registration Approval (e.g., any modification of the required
[***]) which modifications will [***]in seeking [***] (a “[***]”).  If
AstraZeneca is entitled to terminate this Agreement pursuant to the immediately
preceding sentence, AstraZeneca shall have the right to cease conducting any
further activities under this Agreement with respect to development of Licensed
Product (subject only to compliance with Applicable Laws and ethical
obligations).  In order to terminate this Agreement pursuant to this Section
18.4(a), in the case of a [***], AstraZeneca shall provide Nektar [***] prior
written notice.  In order to terminate this Agreement pursuant to this Section
18.4(a), in the case of a [***], AstraZeneca may terminate this Agreement [***]
upon written notice to Nektar for a [***]; provided that if AstraZeneca has
completed at least [***] and has ceased all development, regulatory and other
activities with respect to the Licensed Products under this Agreement (or, in
its sole discretion, is able to [***]), AstraZeneca shall not [***], AstraZeneca
may, in its sole discretion, [***] with respect to the Compounds and Licensed
Products and any and all of AstraZeneca’s diligence obligations hereunder shall
be suspended during the [***] and any obligation of AstraZeneca to make any
milestone payment hereunder shall be suspended during the [***].  Further,
AstraZeneca shall have no obligation during the [***] or any termination notice
period to take any action with respect the Licensed Products or the Licensed
Patents that would require AstraZeneca to [***].  In the event that AstraZeneca
does not provide a notice of termination under this Section 18.4(a) [***], such
diligence obligations and milestone payment obligations shall recommence.  In
the event this Agreement is terminated by AstraZeneca under this Section 18.4(a)
[***], any [***] that was suspended during the Review Period shall not be due
from AstraZeneca.


 
 

--------------------------------------------------------------------------------

 
 
Page 72 
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        Termination [***] in the Territory.  AstraZeneca may terminate the
Agreement in its entirety following the [***] of a Licensed Product in the
Territory pursuant to this Section 18.4(b) [***] if there is a [***] or a
[***].  If AstraZeneca is entitled to terminate this Agreement pursuant to the
immediately preceding sentence, AstraZeneca shall have the right to do so
effective (i) [***] upon written notice to Nektar for a [***] or (ii) on [***]
prior written notice to Nektar for a [***].
 
18.5.       Termination for Material Breach.  A termination by AstraZeneca
pursuant to this Section 18.5 shall be a “Termination by AstraZeneca for
Material Breach,” and a termination by Nektar pursuant to this Section 18.5
shall be a “Termination by Nektar for Material Breach.”
 
(a)        Termination for Breach Not Related to Diligence.  If either Party
(the “Breaching Party”) is in material breach of this Agreement (except for
AstraZeneca’s diligence obligations under Section 6.3 or Section 6.4, which is
covered in subsection (b) below), in addition to any other right or remedy the
other Party (the “Complaining Party”) may have, the Complaining Party may
terminate this Agreement (which termination may be limited to specific with
respect to the country or countries to which such material breach applies, if
applicable, as provided below) by providing the Breaching Party notice
specifying the breach and an opportunity to cure such breach in accordance with
this Section 18.5(a).  The Complaining Party shall provide written notice (the
“Termination Notice”) to the Breaching Party, specifying the breach and its
claim of right to terminate.  The Breaching Party shall have [***] from
receiving such notice to cure the breach (or, if such breach cannot be cured
within such period, and if the Breaching Party commences good faith, diligent
actions to cure such breach within such [***] period, such longer period as the
Breaching Party is thereafter diligently continuing such good faith actions to
cure the breach as soon as possible, such longer period not to exceed an
additional [***] (the “Cure Period”), and provided that the Cure Period for
payment breaches shall be [***] from the date of notice (and shall not, for
clarity, be subject to any extension of the Cure Period under the
foregoing).  If the breach is not cured within the Cure Period, the Termination
Notice shall become effective [***] following the expiration of the Cure Period
(unless the Complaining Party waives termination in writing prior thereto).  If
AstraZeneca is the Complaining Party, then during the Cure Period after its
Termination Notice to Nektar, any obligation of AstraZeneca to make any
milestone payment hereunder shall be suspended.  In the event AstraZeneca
terminates this Agreement in its entirety under this Section 18.5(a) due to the
uncured material breach of Nektar, then any milestone obligation that was so
suspended shall not be due from AstraZeneca.  If, on the other hand, Nektar
cures the breach that was the subject of the Termination Notice, or the Parties
otherwise agree that the Agreement shall not be terminated despite such
Termination Notice, such suspended milestone payments shall then be paid by
AstraZeneca to Nektar (except as otherwise agreed by the Parties in writing in
connection with the resolution of such issue).  If the material breach of a
Breaching Party relates solely and exclusively to a particular country or
countries, then a Complaining Party shall have the right to terminate this
Agreement solely as to such country or countries if Breaching Party does not
cure the breach by the end of the Cure Period.  For clarity, breach of payment
obligations shall not be considered solely and exclusively relating to a
particular country or countries.


 
 

--------------------------------------------------------------------------------

 
 
Page 73
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        Termination for Breach of Diligence Obligations.  If at any time
Nektar believes that AstraZeneca is in material breach of its diligence
obligations under Section 6.3 or Section 6.4, then Nektar shall so notify
AstraZeneca, specifying the basis for its belief, and the Parties shall meet
within [***] after such notice to discuss [***].  If, after such [***] period,
the Parties do not reach agreement as to whether or not AstraZeneca is in
material breach of such obligations and resolve the issue, then either Party may
require that the issue be resolved by the matter being referred to expedited
arbitration in accordance with Section 19.3 hereof (which arbitration shall
determine whether AstraZeneca is in material breach of such obligations and, if
so, what steps must be taken to cure such material breach).  If the arbitrators
in such arbitration determine that AstraZeneca is in material breach of its
obligations under Section 6.3 or 6.4, then (i) the arbitrators shall specify the
[***] in order to cure such breach; (ii) AstraZeneca shall [***] of such
arbitration (including [***] and other similar [***]), and (iii) AstraZeneca
shall have the right to cure such breach by [***], within [***] frame.  If
AstraZeneca does not [***], then Nektar may [***] respect to the [***] to which
the material breach [***] (provided that if such termination is with respect to
any [***], it shall be with respect to [***]).  Further, if under any such
arbitration the arbitrators determined that AstraZeneca materially breached its
obligations in a [***], then if Nektar [***] of the most [***] under this
subsection (b) with respect to any such country, based on its belief that
AstraZeneca has [***] its obligations under Section 6.3 or 6.4 with respect to
such country, and the arbitrators in such arbitration rule that AstraZeneca did
materially breach such obligations with respect to such [***], then Nektar may
terminate this Agreement with respect to such [***] (without any opportunity of
AstraZeneca to then cure the breach).
 
18.6.       Rights and Obligations Following Termination.
 
(a)        Following Termination of Agreement in Entirety.  If this Agreement is
terminated in its entirety, all rights and licenses granted to AstraZeneca under
this Agreement shall terminate and revert exclusively to Nektar, except as
otherwise expressly stated in this Article 18.  For [***] after such
termination, other than as expressly permitted under this Agreement or the
Transition Agreement, AstraZeneca covenants that it and its Affiliates shall not
[***] that are in [***] or are [***] immediately prior to such termination;
provided that the foregoing shall not apply to any Licensed Product on or after
the date on which there is first a [***] on the market in the [***] with respect
to such Licensed Product.


 
 

--------------------------------------------------------------------------------

 
 
Page 74
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        Following Termination with Respect to a [***].  If this Agreement is
terminated with respect to [***] (but not in its entirety) (each terminated
country, a “Terminated Country” and each other country, a “Non-Terminated
Country”):
 
(i)        the rights and licenses granted to AstraZeneca in Section 4.1 with
respect to the [***] shall automatically terminate and revert exclusively to
Nektar, except that limited license rights shall remain in effect in the [***]
solely for the limited purpose of allowing AstraZeneca (A) to [***] of the
Compounds and the Licensed Products in the [***] in order to [***] in the
Non-Terminated Countries and (B) to [***] the Licensed Products (including the
Compounds therein) in the [***] for [***] thereof in the Non-Terminated
Countries, and correspondingly the sublicense rights granted to AstraZeneca in
Section 4.2 shall remain in effect solely to allow AstraZeneca to [***] under
such rights and licenses solely for the aforesaid purpose;
 
(ii)       the rights and licenses granted to AstraZeneca under Sections 4.3,
and 4.4 shall survive termination solely with respect to the Non-Terminated
Countries, but such license rights shall be subject to [***] the Compounds and
Licensed Products in the Non-Terminated Countries solely for seeking [***]; and
 
(iii)      Section 4.5(c) shall, if still in effect, continue (for the period
set forth in Section 4.5(c)) to be binding on each Party only with respect to
[***] in the Non-Terminated Countries.
 
18.7.       Termination for [***].  If AstraZeneca or its Affiliate [***] that
any Licensed Product Patent is [***], or, in [***], otherwise [***] of a
Licensed Product Patent, then Nektar may terminate the Agreement on [***]
written notice.
 
18.8.       Assignment of Product Trademark.  In the event of termination of
this Agreement in its entirety other than a Termination by AstraZeneca for
Material Breach, AstraZeneca shall and hereby does assign, at its cost, and
shall cause its Affiliate (as applicable) to assign to Nektar, effective as of
the effective date of termination of this Agreement, all of its (or its
Affiliate’s) rights, title and interests in and to any Trademarks used publicly
by AstraZeneca exclusively in connection with the commercialization of the
Existing Reversion Products at the time of such termination and all relevant
applications and registrations, and all Intellectual Property Rights and other
rights and goodwill with respect thereto.  Each Party shall execute and deliver
or shall cause its Affiliates (as applicable) to execute and deliver to the
other Party all documents that are necessary to fulfill the obligations set
forth in this Section 18.8.
 
18.9.       Other Termination Consequences.  The consequences set forth in this
Section 18.9 shall apply solely on and after the effective date of the
termination of this Agreement in its entirety or with respect to one or more
countries, as applicable.


 
 

--------------------------------------------------------------------------------

 
 
Page 75
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(a)        Return of Proprietary Information.  In the event of termination of
this Agreement, each Party shall return all data, files, records and other
materials in its possession or control containing or comprising the other
Party’s Information or other Confidential Information (in the event of
termination of this Agreement with respect to one or more countries but not in
its entirety, solely to the extent relating to Terminated Countries but not
other countries) to which such first Party does not retain rights under the
surviving provisions of this Agreement (except one copy of which may be retained
solely for archival purposes).  Upon the effective date of such termination,
Restricted Information that AstraZeneca is required to return pursuant to the
preceding sentence shall be deemed Confidential Information only of Nektar.  For
the avoidance of doubt, in the event of termination of this Agreement with
respect to one or more countries (but not in its entirety), AstraZeneca shall
have the right to retain all such Information, including Confidential
Information, that is necessary or useful for AstraZeneca to Exploit Licensed
Products with respect to Non-Terminated Countries.
 
(b)        Access to Data; Right of Reference.  In the event of termination of
this Agreement with respect to one or more countries or in its entirety (other
than Termination by AstraZeneca for Material Breach), in addition to Nektar’s
rights elsewhere in this Agreement (including without limitation Section
18.12(c)), AstraZeneca and its Affiliates shall disclose and transfer to Nektar
copies of all clinical data of AstraZeneca and its Affiliates relating to
Existing Reversion Products and reasonably needed to Exploit the Existing
Reversion Products, and automatically grants to Nektar, effective as of the
effective date of any such termination of this Agreement, a right to use such
clinical data for all purposes related to Licensed Products (such rights limited
to the Terminated Countries if termination is limited to certain countries), and
a right of reference (which rights is fully transferable to other parties, with
AstraZeneca agreeing to provide any needed letters acknowledging such right of
reference as needed by any transferee) to all Regulatory Documentation
(excluding Regulatory Documentation solely relating to Licensed Products other
than Existing Reversion Products) that AstraZeneca and its Affiliates own and as
to which neither AstraZeneca nor any of its Affiliates has any obligations,
financial or otherwise, to a Third Party to the extent necessary for Nektar to
Exploit Existing Reversion Products (in the event of termination of this
Agreement with respect to one or more countries (but not in its entirety),
solely in the Terminated Countries).  Nektar shall be able to exercise such
rights (on a non-exclusive basis if termination is limited to certain countries)
but only to the extent [***] to enable Nektar (and its Affiliates and licensees)
to continue Exploitation of Licensed Products with respect to the Terminated
Countries (or, if applicable, the Territory).
 
(c)        Safety Reporting.  If this Agreement is terminated with respect to
one or more countries, but not in its entirety, then promptly following the
effective date of termination the Parties shall enter into an agreement (or an
amendment to the Safety Agreement) governing the Parties’ respective rights and
responsibilities with respect to the coordination of safety-related regulatory
obligations, including the reporting of Adverse Events and other safety or
quality data.  Such agreement shall set forth terms and conditions with respect
to such activities that are reasonable and customary in the industry for
agreements of that nature.


 
 

--------------------------------------------------------------------------------

 
 
Page 76
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

18.10.      No Adverse Impact.  If this Agreement is terminated with respect to
one or more countries, but not in its entirety, then this Section 18.10 shall
apply for so long as both Parties are developing or commercializing Licensed
Products in one or more countries.  On a [***] basis, each Party shall provide
the other Party with a [***], including all [***], with respect to Licensed
Products for the upcoming [***] in sufficient detail to permit the other Party
to assess whether such activities could adversely affect the [***] of the
Licensed Products in the countries where such Party has the right to
commercialize the Licensed Products.  Further, each Party shall provide
reasonable advance notice prior to [***] respect to Licensed Products.  If a
Party notifies the other Party in writing, prior to the commencement of such
[***], that it believes in good faith that such [***] would likely adversely
impact the [***] of any Licensed Product in the countries in which the other
Party has the right to commercialize Licensed Product, then the Parties shall
discuss such matter in good faith and the Party planning to conduct in the [***]
shall consider the other Party’s concerns in good faith.  If such first Party
does not address such concerns and does not have the right to commercialize the
Licensed Products in either the [***] or the [***], and the other Party has the
right to commercialize the Licensed Products in the [***] and the [***], then
such first Party shall not commence such [***] without the consent of such other
Party, such consent not to be unreasonably withheld or delayed.
 
18.11.      Nektar Responsibilities.  Following termination of this Agreement
(other than a Termination by AstraZeneca for Material Breach), Nektar shall
comply with the applicable obligations in any agreement, [***], between
AstraZeneca or its Affiliate or its Sublicensee and a Third Party pursuant to
which AstraZeneca or its Affiliate or Sublicensee Controls (a) any [***] under
which a license is granted pursuant to [***], (b) any [***] transferred pursuant
to [***], or (c) any [***] that is transferred or to which Nektar has a [***]
(such agreements, collectively, “Post-Termination Control Agreements”), [***] in
any agreement that [***] (and provided that Nektar shall, based on such
rejection, not have license rights to any such [***] that AstraZeneca Controls
solely under the terms of such rejected agreements).  Following the effective
date of such a termination, Nektar shall be responsible for any payments owed by
AstraZeneca or its Affiliates or Sublicensees under any Post-Termination Control
Agreement arising as a result of or in connection with any Exploitation of
Licensed Products by or on behalf of Nektar or its Affiliates or licensees or
sublicensees (excluding AstraZeneca and its Affiliates and Sublicensees),
including in connection with its or their Exploitation of any [***] to which
Nektar obtains rights under this Article 18.


 
 

--------------------------------------------------------------------------------

 
 
Page 77
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

18.12.     Transition Agreement.  In the event of termination of this Agreement
(other than a Termination by AstraZeneca for Material Breach), whether in its
entirety, with respect to one or more countries, Nektar and AstraZeneca shall
negotiate in good faith the terms and conditions of a written transition
agreement (the “Transition Agreement”) pursuant to which AstraZeneca and Nektar
will effectuate and coordinate a smooth and efficient transition of relevant
obligations and rights to Nektar as reasonably necessary for Nektar to Exploit
the Existing Reversion Products after termination of this Agreement (in its
entirety or with respect to one or more country(ies)).  Such Transition
Agreement shall provide that (x) in the event Nektar’s or its Affiliates’
practice of any [***] or used of any [***] would [***] to a Third Party based on
such use or practice with respect to one or more Licensed Products, then Nektar
may [***] from the scope of the rights granted under the Transition Agreement or
Nektar shall be solely responsible for [***], (y) [***], in consideration for
AstraZeneca’s investments in and funding of the Licensed Products, the transfer
and assignment, or license (as applicable), of the [***] and, if applicable, the
[***] and other [***] and agreements as provided below, [***] (provided that,
for purposes of this Section 18.12, references to AstraZeneca in such definition
shall be deemed to be references to Nektar) of each Reversion Product Exploited
by or on behalf of Nektar, its Affiliates or sublicensees from the First
Commercial Sale of each such Licensed Product in a country until the later to
occur of (1) the [***] of such [***] in such country and (2) the expiration date
in such country of the last to expire of any issued [***] that includes at least
[***] (as such definition would apply if the [***] were a Licensed Patent)
covering the sale or use of such [***] in such country, and (z) Nektar shall
indemnify and hold harmless AstraZeneca and its Affiliates, Distributors and
Sublicensees from any Losses with respect to the use of the AZ Program Data or
the Exploitation of the Compound(s) or Licensed Product(s) by or on behalf of
Nektar or its Affiliates, licensees or sublicensees pursuant to Article 14 (or a
substantially equivalent provision) and any such AZ Program Data shall be
subject to the confidentiality obligations at least as restrictive as those set
forth in Article 11.  If, despite such efforts, the Parties are unable to do so
within [***] from the effective date of the termination, either Party may refer
the dispute for resolution by expedited arbitration in accordance with Section
19.3.
 
(a)        Grant-Back Patents.  AstraZeneca automatically grants to Nektar,
effective as of the effective date of any termination of this Agreement, whether
in its entirety, or with respect to one or more countries (other than a
Termination by AstraZeneca for Material Breach), [***] under any Grant-Back
Patents to Exploit all Reversion Products (in the event of such a termination of
this Agreement with respect to one or more countries, solely with respect to the
countries for which this Agreement has been terminated).  For the avoidance of
doubt, the rights granted to Nektar will be restricted solely to the Reversion
Products, and AstraZeneca does not grant by such license any rights whatsoever
to any other products or to any intellectual property rights other than to the
Grant-Back Patents as set forth above.  For purposes of this Section 18.12,
“Grant-Back Patents” means any and all Patents Controlled by AstraZeneca or its
Affiliates or Sublicensees (but in the case of Patents Controlled by a
Sublicensee, solely if AstraZeneca is able, using commercially reasonable
efforts and without any payment unless such payment is paid by Nektar, to obtain
Control of such Patents from such Sublicensee) covering inventions and
technology necessary to Exploit the Existing Reversion Products that are in
[***] or that are being [***] as of the effective date of any termination of
this Agreement with respect to such countries or, in the case of termination of
this Agreements in its entirety, with respect to all countries in the Territory,
and that, as of such termination, [***].


 
 

--------------------------------------------------------------------------------

 
 
Page 78
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        AZ Program Data.  In the event of termination of this Agreement,
whether in its entirety, with respect to one or more countries, other than
Termination by AstraZeneca for Material Breach, AstraZeneca shall transfer and
provide to Nektar, promptly after such termination, with copies of any and all
AZ Program Data (in the case of a termination of this Agreement with respect to
one or more countries, solely to the extent relevant to the Terminated
Countries).  Following such termination, Nektar shall have the rights to use
such AZ Program Data at Nektar’s discretion on a non-exclusive basis, but only
to the extent [***] to enable Nektar (or its Affiliate or licensee with respect
to the Licensed Products) to continue development and commercialization and
other Exploitation of Licensed Products (in the event of termination of this
Agreement with respect to one or more countries, solely with respect to
Terminated Countries), including use in development and regulatory filings and
in marketing and selling Licensed Products.  Nektar may transfer or license such
use rights to its Affiliates and licensees with respect to the Reversion
Products.
 
(c)        Regulatory Documentation.  In the event of termination of this
Agreement, whether in its entirety, or with respect to one or more countries,
other than Termination by AstraZeneca for Material Breach, AstraZeneca shall, to
the extent permitted under Applicable Law (and except to the extent any such
Regulatory Documentation is required by AstraZeneca with respect to one or more
countries where AstraZeneca’s rights have not been terminated), promptly
transfer and assign to Nektar any and all right, title, and interest in any and
all Health Registration Approvals obtained for Existing Reversion Products in
the Terminated Countries and all applications therefor and all other Regulatory
Documentation specifically related to  such Existing Reversion Products in such
Terminated Countries (or, in the event of termination of this Agreement in its
entirety, all Health Registration Approvals and all Regulatory Documentation
obtained or submitted by AstraZeneca or any of its Affiliates for Existing
Reversion Products and all other Regulatory Documentation originally assigned by
Nektar to AstraZeneca under Section 4.9 or other provisions of this
Agreement).  With respect to such transferred Health Registration Approvals and
Regulatory Documentation, AstraZeneca will submit to the applicable Health
Authorities, within [***] days after the effective date of such termination, a
letter (with a copy to Nektar) notifying such Health Authorities of such
transfer.  In the event of termination of this Agreement with respect to one or
more countries (but not in its entirety), AstraZeneca shall retain a right of
reference under all such Health Registration Approvals and other Regulatory
Documentation as necessary or reasonably useful for AstraZeneca to Exploit
Licensed Products in the country or countries in respect of which the Agreement
has not been terminated (and to exercise its retained rights and licenses under
Section 18.6(b)(i)).
 
(d)        Contracts.  In the event of termination of this Agreement, whether in
its entirety, or with respect to one or more countries, other than Termination
by AstraZeneca for Material Breach, AstraZeneca shall assign (or cause its
Affiliates to assign) to Nektar, if requested by Nektar, and Nektar will have
the right, but not the obligation, to assume, all agreements with Third Parties
with respect to the Exploitation of Existing Reversion Products, including the
conduct of clinical trials for any Existing Reversion Product, including
agreements with contract research organizations, clinical sites and
investigators, that relate to clinical trials in support of Health Registration
Approvals, manufacturing agreements, distribution agreements, and the like, for
the country or countries (or, if applicable, the Territory) with respect to
which this Agreement is terminated, unless such agreement (i) prohibits such
assignment, (ii) covers activities other than those relating to the Existing
Reversion Products or (iii) covers development or other activities relating to
the Existing Reversion Products intended for sale or distribution in one or more
Non-Terminated Countries (in which cases, (i)–(iii), if requested by Nektar,
AstraZeneca shall cooperate with Nektar in all reasonable respects to facilitate
the execution of a new agreement between Nektar and the applicable Third Party).


 
 

--------------------------------------------------------------------------------

 
 
Page 79
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
18.13.     No Other Obligations.  In the event of termination of this Agreement
for any reason, AstraZeneca shall not be obligated to provide Nektar with any
intellectual property or other rights or services other than that which is
explicitly provided for under this Article 18.
 
18.14.     Unauthorized Sales.  If this Agreement has not been terminated in its
entirety, if either Party has the right to Exploit Licensed Products in one or
more countries, to the extent permitted by Applicable Law, such Party:  (a)
shall, and shall cause its Affiliates, distributors and (sub)licensees to,
distribute, market, promote, offer for sale, and sell Licensed Products only in
such countries, and (b) shall not, and shall not permit its Affiliates,
distributors and (sub)licensees to, distribute, market, promote, offer for sale
or sell Licensed Products directly or indirectly (other than pursuant to the
rights granted pursuant to Section 18.6(b)(i)) (i) to any Person outside such
countries or (ii) to any Person inside such countries if such Party is aware
that such Person (A) is reasonably likely to directly or indirectly distribute,
market, promote, offer for sale or sell Licensed Products outside such countries
(and into one or more countries with respect to which the other Party has the
right to commercialize the Licensed Products) or assist another Person to do so,
or (B) has a demonstrated pattern of directly or indirectly distributing,
marketing, promoting, offering for sale or selling Licensed Products outside
such countries  (and into one or more countries with respect to which the other
Party has the right to commercialize the Licensed Products) or assisting one or
more other Third Parties to do so.
 
18.15.     Remedies.  Termination or expiration of this Agreement by a Party
shall in no way affect or limit such Party’s right to claim against the other
Party for any damages arising out of a breach of this Agreement.
 
18.16.     Accrued Rights; Surviving Obligations.
 
(a)        Accrued Rights; Survival Following Termination.  The expiration or
termination of this Agreement shall not relieve the Parties from performing any
obligations accrued under this Agreement prior to, or exercising any of its
rights hereunder with respect to any breach by the other Party of the Agreement
occurring prior to, the date this Agreement expires or terminates (including the
obligation to make payments accrued as of the effective date of such expiration
or termination but not yet paid).  Each Party’s rights and obligations under
Sections 6.10(c), 6.10(d), 7.14, 7.15, 7.16, 7.17, 7.18, 7.19, 10.4 (solely with
respect to Licensed Products sold by or on behalf of AstraZeneca, its Affiliates
and Sublicensees), 13.3, 18.6, 18.8, 18.9, 18.11 through 18.13, 18.15, 18.18,
20.1, 21.1, and this Section 18.16 and Articles 9 (excluding Section 9.3), 11
(excluding Section 11.1, and survival solely for the period set forth in Section
11.2), 14 (excluding Section 14.6), 15 (solely with respect to the Joint
Patents), 19, 20, and 22 shall survive the termination of this Agreement in its
entirety.  In the event of a termination of this Agreement with respect to one
or more Terminated Countries, but not in its entirety, following such
termination (a) the foregoing provisions of this Agreement shall remain in
effect with respect to the Terminated Countries, and (b) the other provisions of
this Agreement shall remain in effect with respect to the Terminated Countries
solely to the extent set forth in this Article 18.


 
 

--------------------------------------------------------------------------------

 
 
Page 80
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        Survival Following Expiration.  If this Agreement expires, pursuant
to Section 18.2(a), all of each Party’s obligations shall terminate.  Each
Party’s rights and obligations under Sections 7.14, 7.15, 7.16, 7.17, 7.18,
7.19, 13.3, 18.15, 18.18, 21.1, and this Section 18.16 and Articles 4 (but
subject to Section 4.7), 9 (excluding Section 9.3), 10 (but in the case of
Section 10.2 and 10.4, solely with respect to Licensed Products sold by or on
behalf of AstraZeneca, its Affiliates and Sublicensees), 11 (excluding Section
11.1, and survival solely for the period set forth in Section 11.2), 12 (solely
with respect to Licensed Products sold by or on behalf of AstraZeneca, its
Affiliates and Sublicensees), 14 (excluding Section 14.6), 15 (solely with
respect to the Joint Patents), 19, 20, and 22 shall survive the expiration of
this Agreement.
 
(c)        Work-in-Progress.  Upon termination of this Agreement, whether in its
entirety, with respect to one or more countries AstraZeneca, its Affiliates and
Sublicensees shall be entitled to finish any work-in-progress and to sell in the
Terminated Countries any inventory of Licensed Products that remain on hand as
of the effective date of such termination, provided that AstraZeneca pays Nektar
the royalties applicable to said subsequent sales in accordance with the terms
and conditions set forth in this Agreement.
 
(d)        Sublicenses.  In the case of a Termination by Nektar for Material
Breach or a termination by Nektar pursuant to Section 18.17, all sublicenses
granted by AstraZeneca to Sublicensees shall survive termination of this
Agreement (provided that such Sublicensee is in good standing under its
sublicense agreement as of the effective date of such termination and the [***],
and Nektar shall assume all such sublicense agreements as the licensor
thereunder in accordance with the terms of such sublicense agreement, provided
that Nektar shall not be required to assume any obligations in such sublicense
agreement that are greater in scope than those set forth in this Agreement,
unless Nektar otherwise agrees in writing.  In all other cases, all sublicenses
granted by AstraZeneca to Sublicensees shall terminate upon termination of this
Agreement, unless Nektar otherwise agrees in writing.
 
18.17.     Termination Upon Bankruptcy.  A Party shall be deemed a “Debtor”
under this Agreement if, at time during the Term (a) a case is commenced by or
against such Party under the Bankruptcy Code, (b) such Party files for or is
subject to the institution of bankruptcy, liquidation or receivership
proceedings (other than a case under the Bankruptcy Code), (c) such Party
assigns all or a substantially all of its assets for the benefit of creditors,
(d) a receiver or custodian is appointed for such Party’s business, or (e)
substantially all of such Party’s business is subject to attachment or similar
process; provided, however, that in the case of any involuntary case under the
Bankruptcy Code, such Party shall not be deemed a Debtor if the case is
dismissed within [***] after the commencement thereof.  In the event that such
Party is deemed a Debtor, the other Party may terminate this Agreement by
providing written notice to the Debtor.


 
 

--------------------------------------------------------------------------------

 
 
Page 81
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

18.18.     Bankruptcy.  The Parties agree that all rights, powers and remedies
of a Party provided herein are in addition to and not in substitution for any
and all other rights, powers and remedies now or hereafter existing at law or in
equity (including the Bankruptcy Code) in the event of the commencement of a
case under the Bankruptcy Code.
 
(a)        Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Nektar, or by AstraZeneca, including under
Articles 4 and 18, are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code or analogous provisions of Applicable
Law outside the United States, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code or analogous provisions of
Applicable Law outside the United States (“IP”).  The Parties agree that a
Party, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code or
any other provisions of Applicable Law outside the United States that provide
similar protection for IP.  The other Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
hereby grants to such Party and its Affiliates a right to obtain possession of
and to benefit from a complete duplicate of (or complete access to, as
appropriate) any IP and all Embodiments of Intellectual Property held by the
other Party or such successors and assigns, or otherwise available to them,
which, if not already in such Party’s possession, shall be promptly delivered to
such Party upon written request therefor.  The term Embodiments of Intellectual
Property includes all tangible, electronic or other embodiments of rights and
licenses hereunder, including all Licensed Products, all Regulatory
Documentation and rights of reference therein, and all Information related to
Licensed Products, Compounds, Licensed Patents, Licensed Know-How, or
Intellectual Property Rights.  The other Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
shall not interfere with the exercise by such Party or its Affiliates of rights
and licenses to IP and Embodiments of Intellectual Property Licensed hereunder
in accordance with this Agreement and agrees to assist such Party and its
Affiliates to obtain the IP and Embodiments of Intellectual Property in the
possession or control of Third Parties as reasonably necessary or desirable for
such Party or its Affiliates to exercise such rights and licenses in accordance
with this Agreement.  Whenever the other Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including any trustee)
provides to such Party, pursuant to this Section 18.18(a), any of the IP or any
Embodiments of Intellectual Property Licensed hereunder in accordance with this
Agreement, such Party shall have the right to perform the obligations of the
other Party hereunder with respect to such IP and Embodiments of Intellectual
Property, but neither such provision nor such performance by such Party shall
release the other Party (in any capacity, including debtor-in-possession) and
its successors and assigns (including any trustee) from liability resulting from
any rejection of the license or the failure to perform such obligations.
 
(b)        Treatment of Milestone Payments.  The Parties hereto acknowledge and
agree that payments made under Section 7.1 do not constitute royalties within
the meaning of U.S. Bankruptcy Code §365(n) or relate to licenses of
intellectual property hereunder.


 
 

--------------------------------------------------------------------------------

 
 
Page 82
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(c)        Additional Rights.  The Parties agree that they intend the following
rights to extend to the maximum extent permitted by law, and to be enforceable
under Bankruptcy Code Section 365(n):  (i) the right of access to any IP and
Embodiments of Intellectual Property of Nektar, or any Third Party with whom
Nektar contracts to perform an obligation of Nektar under this Agreement, and,
in the case of the Third Party, which is necessary for the development,
Manufacture, commercialization and use of Licensed Products or Compounds; and
(ii) the right to contract directly with any Third Party to complete the
contracted work.
 
19.          Dispute Resolution
 
19.1.       Executive Escalation.  If a dispute, other than a dispute that is
subject to Article 3, arises between the Parties in connection with or relating
to this Agreement or any document or instrument delivered in connection herewith
(a “Dispute”), then either Party shall have the right to refer such dispute to
the Executives who shall confer within [***] after such dispute was first
referred to them to attempt to resolve the Dispute by good faith
negotiations.  Any final decision mutually agreed to by the Executives in
writing shall be conclusive and binding on the Parties.  Except for matters for
which this Agreement assigns decision-making to the Parties or a Committee or
requires the consent of one or both of the Parties, if such Executives are not
able to agree on the resolution of an issue within [***] days after such issue
was first referred to them, either Party may, by written notice to the other
Party, initiate arbitration for resolution of such Dispute pursuant to Section
19.2, provided that such matter is a Legal Matter.  Notwithstanding the
foregoing, disputes arising on issues within the jurisdiction of the Committees
shall be resolved in accordance with the procedures set forth in Article 3.


 
 

--------------------------------------------------------------------------------

 
 
Page 83
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

19.2.        Arbitration, Generally.  Any Dispute which is a Legal Matter and
which is not expressly designated under this Agreement to be submitted to
arbitration pursuant to Section 19.3 or 19.4 shall be resolved by binding
arbitration before the American Arbitration Association (AAA) pursuant to AAA’s
Commercial Arbitration Rules (or the AAA International Arbitration Rules, if
recommended under the AAA guidelines), as such rules may be modified by this
Article 19 or by agreement of the Parties.  The arbitration shall be conducted
before a panel of [***] arbitrators (the “Panel”).  The Parties shall each
select a single independent, conflict-free arbitrator not affiliated with either
Party, who has appropriate experience in the biotech and pharmaceutical industry
involving pharmaceutical products and with dispute resolution to resolve the
matter in dispute, which individual shall not be or have been at any time an
Affiliate, employee, consultant, officer or director of either Party or any of
their respective Affiliates.  Each of the Party-selected arbitrators shall
select a third arbitrator who shall meet the criteria set forth in the
immediately preceding sentence.  If a Party fails to designate a Party-selected
arbitrator within [***] after submission to arbitration or the Party-selected
arbitrators are unable to reach agreement on the selection of the third
arbitrator within [***] after selection of the Party-selected arbitrators, then
either or both Parties may [***] request the AAA to select such arbitrator (or
arbitrators, as applicable) with the requisite independence, experience and
expertise.  The place of arbitration shall be, (a) San Francisco, California, if
arbitration is initiated by AstraZeneca and (b) Wilmington, Delaware, if
arbitration is initiated by Nektar.  All proceedings and communications shall be
in English.  The Parties agree that discovery appropriate to the issues in the
Dispute shall be permitted in the arbitration, including reasonable document
requests, pre-hearing exchanges of information, expert witness disclosures,
limited depositions of important witnesses and other appropriate discovery,
provided that such discovery shall be limited to the narrower of (x) the scope
of discovery agreed to by the Parties, or if none can be agreed, established by
the Panel, and (y) such discovery as would be permitted by the Federal Rules of
Civil Procedure Interpretation.  The arbitration shall be governed by the
procedural and substantive law set forth in Article 20.  The arbitration shall
be governed by the United States Arbitration Act, 9 U.S.C. §§1-16 to the
exclusion of any inconsistent state laws.  Either Party may apply to the Panel
for interim injunctive relief or may seek from any court having jurisdiction any
injunctive or provisional relief necessary to protect the rights or property of
that Party pending resolution of the matter pursuant to this Article 19.  The
Parties shall have the right to be represented by counsel.  Any judgment or
award rendered by the Panel shall be final and binding on the Parties, and shall
be governed by the terms and conditions hereof, including the limitation on
damages set forth in Section 14.5.  The Parties agree that such a judgment or
award may be enforced in any court of competent jurisdiction.  The statute of
limitations of the State of New York applicable to the commencement of a lawsuit
shall apply to the commencement of arbitration under this Article 19.  Each
Party shall bear its own costs and expenses and attorneys’ fees in the
arbitration, except that in the event that the Party initiating arbitration
hereunder is not the prevailing Party in the arbitration proceeding, then the
Panel may order such Party to bear all or an appropriate part (reflective of the
relative success on the issues) of the costs and expenses and reasonable
attorneys’ fees incurred by the prevailing Party based on the relative merits of
each Party’s positions on the issues in the Dispute.  The Party that does not
prevail in the arbitration proceeding shall pay the arbitrator’s fees and
expenses and any administrative fees of arbitration.  All proceedings and
decisions of the arbitrator(s) shall be deemed Confidential Information of each
of the Parties, and shall be subject to Article 11.
 
19.3.        Expedited Arbitration.  For any Dispute under this Agreement that
is expressly designated under this Agreement to be submitted for arbitration
pursuant to this Section 19.3, the provisions of Section 19.2 shall apply,
except as follows:  Each Party shall prepare and submit a written summary of
such Party’s position and any relevant evidence in support thereof to the Panel
and to the other Party within [***] of the selection of the Panel.  Within [***]
of the delivery of such summaries by the Parties, each Party shall submit a
written rebuttal to the other Party’s summary.  At a hearing lasting no more
than [***] and to commence no later than [***] after delivery of the written
rebuttals, each Party shall have an opportunity to submit evidence and argue for
its position before the Panel, subject to reasonable time limitations to be
determined by the Panel.  The Panel shall issue a reasoned award with respect to
the matter in dispute within [***] following conclusion of the hearing.
 
19.4.        Baseball Arbitration.  For any dispute under this Agreement that is
expressly designated under this Agreement to be submitted for arbitration
pursuant to this Section 19.4, the provisions of Section 19.2 shall apply,
except as follows:


 
 

--------------------------------------------------------------------------------

 
 
Page 84
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
(a)        The Party invoking baseball-style arbitration under this Section 19.4
shall so notify the other Party in writing.  The notice shall contain a list of
all issues (of those that are expressly designated under this Agreement to be
submitted to arbitration pursuant to this Section 19.4) the Party proposes to
submit to arbitration.  Within [***] after receipt of any such notice, the Party
receiving the notice shall promptly notify the initiating Party of any
additional issues within the scope of issues that may be submitted to
arbitration pursuant to this Section 19.4 that the receiving Party intends to
include in the arbitration.  The issues listed in the notice and in such reply
will be the only issues submitted to such arbitration.
 
(b)        In the case of a dispute with respect to the [***], the arbitrators
on the Panel shall each have sufficient experience with respect to the
commercial manufacture and supply of pharmaceutical products (including in
agreements covering such manufacturing relationships) to resolve the applicable
dispute.
 
(c)        If a Party does not designate such a Party-selected arbitrator (or
with respect to disputes other than with respect to the [***], an arbitrator as
described in 19.2) within [***] after submission to arbitration or if the
Party-selected arbitrators are not able to agree on a third arbitrator within
[***] after selection of the Party-selected arbitrators, then either or both
Parties may [***] request the AAA to select such arbitrator(s).
 
(d)        Within [***] after the designation of the Panel, the Parties shall
each simultaneously submit to the arbitrator(s) and one another in writing a
proposal that contains that Party’s “final best offer” as to the matter that is
the subject of the Dispute.  In the case of disputes with respect to the [***],
the Parties shall submit a proposed form [***] and written summary of the issues
on which the Parties disagree and the negotiating history with respect
thereto.  If a Party fails to submit a proposal within such timeframe, then the
proposal of the submitting Party shall prevail.  Each Party shall have [***]
from receipt of the other Party’s submission to submit a written response to
such summary and at a hearing to take place on no more than [***] and to
commence no later than [***] after submission of the written, responses, each
Party shall have a reasonable period of time to be determined by the Panel
(which period of time shall be sufficient for the Panel to fully understand the
proposals and the relative merits thereof) to argue for its proposal before the
Panel.  To the extent permitted by the AAA’s Commercial Arbitration Rules the
arbitrator(s) shall have the right to meet with the Parties, either alone or
together, as necessary to make a determination.
 
(e)        The Panel shall, within [***] after the submission of the responses,
or such longer period as the Parties may agree, select the single proposal that,
in the determination of the Panel, as a whole is the most consistent with the
requirements of this Agreement and is the most fair and reasonable to the
Parties in light of the totality of the circumstances and the terms of this
Agreement.  At any time prior to the determination, either Party may accept the
other Party’s position on any unresolved issue.  The Parties shall inform the
Panel of such accepted position and in such event such position will be deemed
part of the final agreement and no longer subject to arbitration.


 
 

--------------------------------------------------------------------------------

 
 
Page 85
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(f)        In the case of disputes with respect to the [***], the arbitrator’s
decision shall take into account customary and commercially reasonable industry
practices for suppliers and purchasers of similar products.  The selected form
[***] shall be deemed to be immediately effective and shall be promptly executed
by the Parties.  Such [***] shall include, and the arbitrator shall not have the
authority to change (unless otherwise expressly agreed in writing by the
Parties), the prices and the terms as set forth in 8.2(c).
 
20.          Governing Law, Jurisdiction, Venue and Service
 
20.1.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another
jurisdiction.  The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.
 
20.2.       Jurisdiction.  Subject to Section 22.9 and Article 19, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts located in the Southern District of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts.  The Parties
irrevocably and unconditionally waive their right to a jury trial.
 
20.3.       Venue.  The Parties further hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
(other than appeals therefrom) arising out of or relating to this Agreement in
the courts of New York, and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
 
20.4.       Service.  Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 22.3 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.


 
 

--------------------------------------------------------------------------------

 
 
Page 86
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

21.          Assignment and Change of Control
 
21.1.        Assignment.  Neither Party may assign its rights or delegate its
obligations under this Agreement, in whole or in part, without the prior written
consent of the other Party, such consent not to be unreasonably withheld, except
that a Party shall always have the right, without such consent, (a) to assign
any or all of its rights and delegate any or all of its obligations hereunder to
any of its Affiliates, provided, however, that such assigning Party shall remain
responsible for full performance of such assigned obligations, or (b) to its
successor in interest (whether by merger, acquisition, asset purchase, or
otherwise) to, in the case of Nektar as the assigning Party, all or
substantially all of the business of Nektar and its Affiliates, and in the case
of AstraZeneca as the assigning Party, all or substantially all of the business
of AstraZeneca and its Affiliates to which this Agreement relates; provided that
such assigning Party shall provide written notice to the other Party within
[***] after such assignment or delegation to any Third Party, and the assignee
shall undertake in writing to the other Party to perform all obligations of
assigning Party under this Agreement.  Notwithstanding the forgoing, in the case
of Nektar as the assigning Party, (i) until the [***], any permitted successor
of Nektar shall have [***] and (ii) any permitted successor of Nektar in a
transaction closing before the date [***] after the Effective Date shall have
(or shall preserve at Nektar) [***] as of the Effective Date.  Any permitted
successor of a Party or any permitted assignee of all of a Party’s rights under
this Agreement that has also assumed all of such Party’s obligations hereunder
in writing shall, upon any such succession or assignment and assumption, be
deemed to be a party to this Agreement as though named herein in substitution
for the assigning Party, whereupon the assigning Party shall cease to be a party
to this Agreement and shall cease to have any rights or obligations under this
Agreement.  All validly assigned rights of a Party shall inure to the benefit of
and be enforceable by, and all validly delegated obligations of such Party shall
be binding on and be enforceable against, the permitted successors and assigns
of such Party.  Any attempted assignment or delegation in violation of this
Section 21.1 shall be void.  Notwithstanding any other provision of this Section
21.1, the terms of this Agreement may be varied, amended or modified or this
Agreement may be suspended, canceled or terminated without the consent of any
assignee or delegate that is not deemed pursuant to the provisions of this
Section 21.1 to have become a party to this Agreement.
 
21.2.        Subcontracting.  Notwithstanding Section 21.1, AstraZeneca shall
have the right (i) to perform any or all of its obligations and exercise any or
all of its rights hereunder pursuant to Section 4.2, 4.3 or 4.4, (ii) to perform
any or all of its obligations and exercise any or all of its rights under this
Agreement through any of its Affiliates; and (iii) to subcontract its
obligations hereunder to a Third Party, provided that AstraZeneca remains liable
for such Third Party’s performance of such obligations.
 
21.3.        Nektar Change of Control.  Upon any Change of Corporate Control
where Nektar is acquired by (a) [***] or (b) a Third Party that is [***]
researching with the intent to [***] (or directly assisting another Person to
commercialize) a [***] (and such Third Party does not cease permanently all such
activities within [***] of such acquisition), then (i) all of Nektar’s rights to
receive reports and information under this Agreement (including reports and
information required to be delivered pursuant to Section 6.8) shall terminate,
except with respect to royalty reports under Section 7.12 and audit rights under
Section 7.14(b) and (ii) all Committees and the Patent Working Group shall be
terminated, and notwithstanding Article 3, AstraZeneca shall have the sole right
to make all decisions previously in the jurisdiction of any Committee, including
decisions relating to the development and commercialization of Licensed Products
without consultation with Nektar.  Decision-making with respect to matters
previously in the jurisdiction of the Patent Working Group shall continue [***],
but without any obligation to coordinate or keep the other Party informed
through the Patent Working Group.  Nektar shall provide AstraZeneca with [***]
prior written notice of such Change of Corporate Control.


 
 

--------------------------------------------------------------------------------

 
 
Page 87
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

21.4.       Obligations of Acquiror of a Party.  Notwithstanding anything in
this Agreement to the contrary, if a Party (the “Subject Party”) merges or
consolidates with, or acquires or is acquired by, a Third Party that is [***] in
any country (but not including, for clarity, an [***] limited to Intellectual
Property Rights), (a) the Patents or Intellectual Property Rights owned or
otherwise Controlled, as of the effective date of the transaction, by any
counterparty with respect to the transaction (the “Counterparty”) (or the
Counterparty’s Affiliate, which Affiliate is not an Affiliate of the Subject
Party immediately prior to the closing of such transaction(s) (“Counterparty
Affiliate”)) shall not become subject to the license grants, assignments,
reports, disclosures and other requirements of this Agreement, and (b) the
Counterparty and the Counterparty Affiliates shall not become subject to the
covenants in Section 4.5(c) (but, for clarity, the Subject Party and its
Affiliates (other than the Counterparty and any Counterparty Affiliate), and its
and their successors, shall remain subject to such covenants); provided, in each
case, ((a) and (b)), that neither the Counterparty nor any Counterparty
Affiliate (i) receives or otherwise has access to the Confidential Information
of the Subject Party (and, if Nektar is the Subject Party, the Restricted
Information) or (ii) practices the licenses or rights, directly or indirectly,
granted to the Subject Party by the other Party hereto (whether by the grant of
a sublicense or otherwise).  If any such Counterparty or Counterparty Affiliate
receives or gains access to such information, or practices such licenses or
rights, directly or indirectly, then (x) the Patents or Intellectual Property
Rights of such Counterparty or Counterparty Affiliate shall become automatically
subject to the license grants, assignments, reports, disclosures, and other
requirements of this Agreement, and (y) the Counterparty and the Counterparty
Affiliates shall become subject to the covenants in Section 4.5(c).  For
clarity, this Section 21.4 shall apply solely in the case in which the Subject
Party maintains a separate corporate existence from the Counterparty and the
Counterparty Affiliates.
 
21.5.       [***]. Notwithstanding Section 4.5(c), if [***], or [***], that is
researching, developing, or commercializing a [***] in any country(ies), or
acquires assets that include the business of researching, developing, or
commercializing a [***] in any country(ies), then the continuing research,
development, or commercialization of such Competing Product in such country(ies)
by the Party or its Affiliates following such transaction shall not constitute a
breach of Section 4.5(c) (without limitation of any other exception from the
application of Section 4.5(c) set forth in Section 21.4) during the applicable
period in which Section 4.5(c) is applicable (the “Prohibition Period”),
provided that the affected Party within [***] after the date of such transaction
notifies the other Party that it intends to:
 
(a)        refrain from, and cause any relevant Affiliate to refrain from, [***]
in such country(ies) within [***] in compliance with Applicable Law during the
Prohibition Period;


 
 

--------------------------------------------------------------------------------

 
 
Page 88
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

(b)        [***] or cause its relevant Affiliate to [***] in the applicable
country(ies) within [***] (or for such longer period as the Party is actively
engaged in [***] to divest such [***]), it being agreed by the Parties
that:  (i) the [***] Party shall be entitled to receive fees, milestones and
royalties on sales of any [***] through license, to Manufacture such [***] for
the acquiror or licensee of the Competing Product, and to provide technology
transfer, transition services and other support in connection with the sale or
license; and (ii) the [***] Party shall have the right to take back rights to
the [***] in the applicable country(ies) (A) at any time following the
Prohibition Period, or (B) at any other time in the event of a breach of any
license granted by such Party as its means of [***] its interest in such [***]
by the licensee, in which event under clause (B) the [***] Party shall be
required again to [***] such program or, if applicable, terminate this Agreement
pursuant to this Section 21.5).
 
If the Party undergoing such transaction fails to provide such notice within
such [***] period or fails to carry out the designated actions within the time
periods set out above or such longer period as the Parties may otherwise agree
in writing, then, as applicable, such Party shall be deemed to be in breach of
Section 4.5(c) to the extent would be the case without application of this
Section 21.5, and as of the day such transaction was consummated.
 
22.          Miscellaneous
 
22.1.       Force Majeure.
 
(a)        In this Agreement, “Force Majeure” means an event which is beyond a
non-performing Party’s reasonable control, including an act of God, act of the
other Party, strike, lock-out or other industrial/labor disputes (whether
involving the workforce of the Party so prevented or of any other Person), war,
riot, civil commotion, terrorist act, malicious damage, epidemic, quarantine,
fire, flood, storm, natural disaster or compliance with any law or governmental
order, rule, regulation or direction (including changes in the requirements of
the Health Authorities), whether or not it is later held to be invalid.
 
(b)        The Force Majeure Party shall, within thirty (30) days of the
occurrence of a Force Majeure event, give notice in writing to the other Party
specifying the nature and extent of the event of Force Majeure, its anticipated
duration and any action being taken to avoid or minimize its effect.  Subject to
providing such notice and to Section 22.1(a), the Force Majeure Party shall not
be liable for delay in performance or for non-performance of its obligations
under this Agreement, in whole or in part, nor shall the other Party have the
right to terminate this Agreement, except as otherwise provided in this
Agreement, where non-performance or delay in performance has resulted from an
event of Force Majeure.  The suspension of performance allowed hereunder shall
be of no greater scope and no longer duration than is reasonably required.
 
(c)        The Force Majeure Party shall use reasonable endeavors, without being
obligated to incur any expenditure or cost, to (i) bring the Force Majeure event
to a close or (ii) find a solution by which the Agreement may be performed
despite the continuation of the event of Force Majeure.


 
 

--------------------------------------------------------------------------------

 
 
Page 89
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

22.2.       Severability. To the fullest extent permitted by Applicable Law, the
Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal or unenforceable in any respect.  If any provision of
this Agreement is held to be invalid, illegal or unenforceable, in any respect,
then such provision will be given no effect by the Parties and shall not form
part of this Agreement.  To the fullest extent permitted by Applicable Law and
if the rights or obligations of any Party will not be materially and adversely
affected, all other provisions of this Agreement shall remain in full force and
effect, and the Parties shall use their best efforts to negotiate a provision in
replacement of the provision held invalid, illegal or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.
 
22.3.       Notices.
 
(a)        Notice Requirements.  Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 22.3(b) or to such other address as
the Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 22.3.  Such notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile (with
transmission confirmed) or on the second business day (at the place of delivery)
after deposit with an internationally recognized overnight delivery
service.  Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter.  This Section 22.3 is not intended
to govern the day-to-day business communications necessary between the Parties
in performing their obligations under the terms of this Agreement.
 
(b)        Address for Notice.
 
[***]
 
22.4.       Relationship of the Parties. The status of a Party under this
Agreement shall be that of an independent contractor.  Nothing contained in this
Agreement shall be construed as creating a partnership, joint venture or agency
relationship between the Parties or, except as otherwise expressly provided in
this Agreement, as granting either Party the authority to bind or contract any
obligation in the name of or on the account of the other Party or to make any
statements, representations, warranties or commitments on behalf of the other
Party.  All persons employed by a Party shall be employees of such Party and not
of the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.
 
22.5.       Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of the Agreement.  This
Agreement supersedes all prior agreements, whether written or oral, with respect
to the subject matter of the Agreement.  Nektar shall, and AstraZeneca shall
cause its applicable Affiliate to, terminate the Confidentiality Agreement
effective as of the Effective Date and to agree that any surviving obligations
thereunder are superseded by this Agreement.  Each Party confirms that it is not
relying on any statements, representations, warranties or covenants of any
person (whether a Party to this Agreement or not) except as specifically set out
in this Agreement.  Nothing in this Agreement is intended to limit or exclude
any liability for fraud.  All Schedules and Exhibits referred to in this
Agreement are intended to be and are hereby specifically incorporated into and
made a part of this Agreement.  In the event of any inconsistency between any
such Schedules or Exhibits and this Agreement, the terms of this Agreement shall
govern.


 
 

--------------------------------------------------------------------------------

 
 
Page 90
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

22.6.        English Language. This Agreement is written and executed in the
English language.  Any translation into any other language shall not be an
official version of this Agreement and in the event of any conflict in
interpretation between the English version and such translation, the English
version shall prevail.
 
22.7.        Amendment. Any amendment or modification of this Agreement must be
in writing and signed by authorized representatives of both Parties.
 
22.8.        Waiver and Non-Exclusion of Remedies. A Party’s failure to enforce,
at any time or for any period of time, any provision of this Agreement, or to
exercise any right or remedy shall not constitute a waiver of that provision,
right or remedy or prevent such Party from enforcing any or all provisions of
this Agreement and exercising any rights or remedies.  To be effective any
waiver must be in writing.  The rights and remedies provided herein are
cumulative and, except as expressly provided in Article 18 and elsewhere in this
Agreement, do not exclude any other right or remedy provided by law or otherwise
available, except as expressly set forth herein.
 
22.9.        Equitable Relief. Each Party acknowledges and agrees that the
restrictions set forth in Section 4.5(c) and Article 11 of this Agreement are
reasonable and necessary to protect the legitimate interests of the other Party,
and that the other Party would not have entered into this Agreement in the
absence of such restrictions, and that any breach or threatened breach of any
provision of Section 4.5(c) and Article 11 will result in irreparable injury to
the other Party for which may be no adequate remedy at law.  In the event of a
breach or threatened breach of any provision of Section 4.5(c) and Article 11 by
a Party, the other Party shall be authorized and entitled to seek to obtain from
any court of competent jurisdiction equitable relief, whether preliminary or
permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such other
Party may be entitled in law or equity.  Nothing in this Section 22.9 is
intended, or should be construed, to limit a Party’s rights to equitable relief
or any other remedy for a breach of any other provision of this Agreement.
 
22.10.      Further Assurance. Each Party shall perform all further acts and
things and execute and deliver such further documents as may be necessary or as
the other Party may reasonably require to implement or give effect to this
Agreement.
 
22.11.      Expenses. Except as otherwise expressly provided in this Agreement,
each Party shall pay the fees and expenses of its respective lawyers and other
experts and all other expenses and costs incurred by such Party incidental to
the negotiation, preparation, execution and delivery of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Page 91
EXECUTION VERSION


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

22.12.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument.  An executed
signature page of this Agreement delivered by facsimile transmission or by
electronic mail in “portable document format” (“.pdf”) shall be as effective as
an original executed signature page.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
 
THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.
 
SIGNED for and on behalf of
ASTRAZENECA AB (publ)
 
SIGNED for and on behalf of
NEKTAR THERAPEUTICS
           
Signature
 
Signature
         
Name:
[***]
 
Name:
[***]
Title:
Authorised Signatory
 
Title:
[***]



License Agreement with Nektar Therapeutics
 
 
 

--------------------------------------------------------------------------------

 
 